                   
Exhibit 10.1   









AMENDED AND RESTATED
CREDIT AGREEMENT




Dated as of September 28, 2011




among




HNI CORPORATION,
as Borrower,


CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTY HERETO,
as Guarantors


THE LENDERS PARTIES HERETO


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




BANK OF AMERICA, N.A., as Syndication Agent


PNC BANK, N.A.,
THE PRIVATE BANK, and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents






WELLS FARGO SECURITIES, LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Lead Bookrunners







 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS


SECTION 1 DEFINITIONS
1
1.1
 
Definitions
1
1.2
 
Computation of Time Periods, Etc.
28
1.3
 
Accounting Terms
28
1.4
 
Exchange Rates; Currency Equivalents
29
1.5
 
Redenomination of Certain Foreign Currencies and Computation of Dollar Amounts
29
1.6
 
Execution of Documents
30
 
SECTION 2 CREDIT FACILITY
30
2.1
 
Revolving Loans
30
2.2
 
Competitive Loan Subfacility
32
2.3
 
Swingline Loan Subfacility
35
2.4
 
Letter of Credit Subfacility
38
2.5
 
Additional Loans
41
2.6
 
Default Rate.
42
2.7
 
Extension and Conversion
43
2.8
 
Prepayments
43
2.9
 
Termination and Reduction of Commitments
44
2.10
 
Fees
45
2.11
 
Computation of Interest and Fees
46
2.12
 
Pro Rata Treatment and Payments
46
2.13
 
Non-Receipt of Funds by the Administrative Agent
48
2.14
 
Inability to Determine Interest Rate
50
2.15
 
Illegality
50
2.16
 
Change in Law
52
2.17
 
Indemnity
53
2.18
 
Taxes
54
2.19
 
Indemnification; Nature of Issuing Lender’s Duties
57
2.20
 
Replacement of Lenders
58
2.21
 
Lender Representation and Warranty
59
2.22
 
Cash Collateral
59
2.23
 
Defaulting Lenders
60
 
SECTION 3 REPRESENTATIONS AND WARRANTIES
63
3.1
 
Financial Statements
63
3.2
 
Organization; Existence; Patriot Act Information
63
3.3
 
Authorization; Power; Enforceable Obligations
64
3.4
 
Consent; Government Authorizations
64
3.5
 
No Material Litigation
64
3.6
 
Taxes
64
3.7
 
ERISA
65
3.8
 
Governmental Regulations, Anti-Terrorism Laws; Etc.
66
3.9
 
Subsidiaries
67
3.10
 
Use of Proceeds
68
3.11
 
Contractual Obligations; Compliance with Laws; No Conflicts
68


 
i 

--------------------------------------------------------------------------------

 



3.12
 
Accuracy and Completeness of Information
68
3.13
 
Environmental Matters
69
3.14
 
No Burdensome Restrictions
70
3.15
 
Title to Property
70
3.16
 
Insurance
70
3.17
 
Licenses and Permits
70
3.18
 
Labor Matters
71
3.19
 
No Material Adverse Effect
71
3.20
 
Solvency
71
3.21
 
Authorized Officer
71
 
SECTION 4 CONDITIONS
71
4.1
 
Conditions to Closing
71
4.2
 
Conditions to All Extensions of Credit
74
 
SECTION 5 AFFIRMATIVE COVENANTS
75
5.1
 
Financial Statements
75
5.2
 
Certificates; Other Information
76
5.3
 
Notices
78
5.4
 
Maintenance of Existence; Compliance with Laws; Contractual Obligations
78
5.5
 
Maintenance of Property; Insurance
79
5.6
 
Inspection of Property; Books and Records; Discussions
79
5.7
 
Use of Proceeds
80
5.8
 
Additional Guarantors
80
5.9
 
Financial Covenants
81
5.10
 
Payment of Obligations
81
5.11
 
Environmental Laws
81
5.12
 
Further Assurances
82
 
SECTION 6 NEGATIVE COVENANTS
82
6.1
 
Indebtedness
82
6.2
 
Liens
84
6.3
 
Nature of Business
84
6.4
 
Mergers, Sale of Assets and Indebtedness of Subsidiaries
84
6.5
 
Advances, Investments and Loans
85
6.6
 
Transactions with Affiliates
86
6.7
 
Fiscal Year; Organizational Documents
86
6.8
 
Limitation on Restricted Actions
86
6.9
 
Restricted Payments
87
6.10
 
Sale of Leasebacks
87
6.11
 
No Further Negative Pledges
87
 
SECTION 7 EVENTS OF DEFAULT
88
7.1
 
Events of Default
88
7.2
 
Acceleration; Remedies
90
7.3
 
Rescission of Acceleration
91
       


 
ii 

--------------------------------------------------------------------------------

 



SECTION 8 AGENCY PROVISIONS
91
8.1
 
Appointment and Authority
91
8.2
 
Nature of Duties
92
8.3
 
Exculpatory Provisions
92
8.4
 
Reliance by Administrative Agent
93
8.5
 
Notice of Default
94
8.6
 
Non-Reliance on Administrative Agent and Other Lenders
94
8.7
 
Indemnification
94
8.8
 
Administrative Agent in Its Individual Capacity
95
8.9
 
Successor Administrative Agent
95
8.10
 
Guaranty Matters
96
8.11
 
Bank Products
96
 
SECTION 9 GUARANTY
97
9.1
 
The Guaranty
97
9.2
 
Bankruptcy
97
9.3
 
Nature of Liability
98
9.4
 
Independent Obligation
98
9.5
 
Authorization
98
9.6
 
Reliance
99
9.7
 
Waiver
99
9.8
 
Limitation on Enforcement
100
9.9
 
Confirmation of Payment
100
 
SECTION 10 MISCELLANEOUS
101
10.1
 
Amendments and Waivers
101
10.2
 
Notices
103
10.3
 
No Waiver; Cumulative Remedies
105
10.4
 
Survival of Representations and Warranties
105
10.5
 
Payment of Expenses and Taxes
105
10.6
 
Successors and Assigns; Participations; Purchasing Lenders
107
10.7
 
Adjustments; Set-off
111
10.8
 
Table of Contents and Section Headings
112
10.9
 
Counterparts; Effectiveness; Electronic Execution
112
10.10
 
Judgment Currency
113
10.11
 
Severability
113
10.12
 
Integration
114
10.13
 
GOVERNING LAW
114
10.14
 
Consent to Jurisdiction and Service of Process
114
10.15
 
Confidentiality; Non-Public Information
115
10.16
 
Acknowledgments
116
10.17
 
Waivers of Jury Trial
116
10.18
 
Patriot Act Notice
116
10.19
 
Resolution of Drafting Ambiguities
116
10.20
 
Press Releases and Related Matters
117
10.21
 
Appointment of Borrower
117
10.22
 
No Advisory or Fiduciary Responsibility
117
10.23
 
Responsible Officers and Authorized Officers
118
10.24
 
Amendment and Restatement; No Novation
118


 
iii 

--------------------------------------------------------------------------------

 

SCHEDULES


Schedule 3.2
Patriot Act Information
Schedule 3.9
Subsidiaries
Schedule 3.16
Insurance
Schedule 3.18
Labor Matters
Schedule 3.21
Authorized Officers
Schedule 6.1
Indebtedness
Schedule 6.2
Liens



EXHIBITS


Exhibit 1.1B
Existing Letters of Credit
Exhibit 1.1C
Mandatory Cost Rate
Exhibit 1.1D
Form of Bank Product Provider Notice
Exhibit 2.1(a)
Lenders and Commitments
Exhibit 2.1(b)(i)
Form of Notice of Borrowing
Exhibit 2.1(e)
Form of Revolving Note
Exhibit 2.2(b)-1
Form of Competitive Bid Request
Exhibit 2.2(b)-2
Form of Notice of Receipt of Competitive Bid Request
Exhibit 2.2(c)
Form of Competitive Bid
Exhibit 2.2(e)
Form of Competitive Bid Accept/Reject Letter
Exhibit 2.3(e)
Form of Swingline Note
Exhibit 2.7
Form of Notice of Extension/Conversion
Exhibit 5.2(b)
Form of Officer's Compliance Certificate
Exhibit 5.8
Form of Joinder Agreement
Exhibit 10.6
Form of Assignment and Assumption







 
 

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED
CREDIT AGREEMENT


THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 28, 2011 (the
“Credit Agreement”), is by and among HNI Corporation, an Iowa corporation (the
“Borrower”), those Domestic Subsidiaries of the Borrower identified as
“Guarantors” on the signature pages hereto and such other Domestic Subsidiaries
of the Borrower as may from time to time become a party hereto (the
“Guarantors”), the lenders named herein and such other lenders as may become a
party hereto (collectively, the “Lenders” and individually, a “Lender”) and
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, the Administrative Agent, and the Lenders
are party to that certain Credit Agreement dated as of June 11, 2010 (as amended
and in effect immediately prior to the Closing Date referred to below, the
“Existing Credit Agreement”); and
 
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to amend and restate the Existing Credit Agreement to, among other
things, (a) increase the Aggregate Revolving Committed Amount (as defined below)
from $150,000,000 to $250,000,000 and (b) extend the Maturity Date (as defined
below), and the Lenders and the Administrative Agent are willing to so amend and
restate the Existing Credit Agreement, on the terms and conditions hereinafter
set forth.
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:




SECTION 1
DEFINITIONS


1.1           Definitions.


As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:


“Administrative Agent” has the meaning set forth in the first paragraph hereof,
together with any successors or assigns.


“Administrative Agent Fee Letter” means that certain letter agreement, dated as
of September 6, 2011, among the Administrative Agent, Wells Fargo Securities,
LLC and the Borrower, as amended, modified, supplemented or replaced from time
to time.


“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 
1 

--------------------------------------------------------------------------------

 



“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.
 
“Aggregate Revolving Committed Amount” means the aggregate amount of Commitments
in effect from time to time, being as of the Closing Date TWO HUNDRED FIFTY
MILLION DOLLARS ($250,000,000) (as such amount may be increased as provided in
Section 2.5 or reduced as provided in Section 2.9 from time to time).


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in
effect on such day plus 1.5% and (c) the sum of (i) LIBOR (as determined
pursuant to the definition of LIBOR), for an Interest Period of one (1) month
commencing on such day (the “One-Month LIBOR Rate”) plus (ii) 1.00%, in each
instance as of such date of determination.  For purposes hereof: “Prime Rate”
means, at any time, the rate of interest per annum publicly announced or
otherwise identified from time to time by Wells Fargo at its principal office as
its prime rate.  Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in the Prime Rate occurs.  The
parties hereto acknowledge that the rate announced publicly by Wells Fargo as
its Prime Rate is an index or base rate and shall not necessarily be its lowest
or best rate charged to its customers or other banks; and “Federal Funds Rate”
means, for any day, the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published on the next
succeeding Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.  If for any reason the
Administrative Agent shall have reasonably determined (which determination shall
be conclusive in the absence of manifest error) that it is unable after due
inquiry to ascertain the Federal Funds Rate, for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms above, the Alternate Base Rate shall be determined
without regard to clause (b) of this definition until the circumstances giving
rise to such inability no longer exist.  Any change in the Alternate Base Rate
due to a change in the Federal Funds Rate, the Prime Rate or One-Month LIBOR
Rate will become effective on the effective date of such change in the Federal
Funds Rate, the Prime Rate or One-Month LIBOR Rate, respectively.


“Alternate Base Rate Loans” means Loans that bear interest at an interest rate
based on the Alternate Base Rate.


“Applicable Percentage” means, for any day, the rate per annum set forth below
opposite the applicable level then in effect, it being understood that the
Applicable Percentage for (a) Revolving Loans that are Alternate Base Rate Loans
shall be the percentage set forth under the column “Alternate Base Rate Margin
for Revolving Loans,” (b) Revolving Loans that are

 
2 

--------------------------------------------------------------------------------

 

LIBOR Rate Loans shall be the percentage set forth under the column “LIBOR Rate
Margin for Revolving Loans and Letter of Credit Fee,” (c) the Letter of Credit
Fee shall be the percentage set forth under the column “LIBOR Rate Margin for
Revolving Loans and Letter of Credit Fee,” and (d) the Commitment Fee shall be
the percentage set forth under the column “Commitment Fee”:


Applicable Percentage
 
 
Level
 
 
 
Leverage Ratio
 
 
Alternate Base Rate Margin for
Revolving Loans
   
LIBOR Rate Margin for
Revolving Loans
and Letter of Credit Fee
   
Commitment Fee
    I  
> 3.00 to 1.0
    1.25 %     2.25 %     0.400 %
 II
 
< 3.00 to 1.0 but
> 2.25 to 1.0
    1.00 %     2.00 %     0.350 %
 III
 
< 2.25 to 1.0 but
> 1.75 to 1.0
    0.75 %     1.75 %     0.300 %
 IV
 
< 1.75 to 1.0 but
> 1.25 to 1.0
    0.50 %     1.50 %     0.250 %   V  
< 1.25 to 1.0
    0.25 %     1.25 %     0.200 %



The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the quarterly financial
information (in the case of the first three fiscal quarters of the Borrower’s
fiscal year), the annual financial information (in the case of the fourth fiscal
quarter of the Borrower’s fiscal year) and the certifications required to be
delivered to the Administrative Agent and the Lenders in accordance with the
provisions of Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest
Determination Date”).  Such Applicable Percentage shall be effective from such
Interest Determination Date until the next such Interest Determination
Date.  After the Closing Date, if the Credit Parties shall fail to provide the
financial information or certifications in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b), the Applicable Percentage shall, on the date
five (5) Business Days after the date by which the Credit Parties were so
required to provide such financial information or certifications to the
Administrative Agent and the Lenders, be based on Level I until such time as
such information or certifications or corrected information or corrected
certificates are provided, whereupon the Level shall be determined by the then
current Leverage Ratio.  Notwithstanding the foregoing, the initial Applicable
Percentages shall be set with pricing set forth in Level IV until the next
succeeding Interest Determination Date, at which time the Applicable Percentage
shall be subject to adjustment in accordance with the foregoing terms of this
paragraph.  In the event that any financial statement or certification delivered
pursuant to Sections 5.1 or 5.2 is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, the
Borrower shall immediately (a) deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period,

 
3 

--------------------------------------------------------------------------------

 

(b) determine the Applicable Percentage for such Applicable Period based upon
the corrected compliance certificate, and (c) immediately pay to the
Administrative Agent for the benefit of the Lenders the accrued additional
interest and other fees owing as a result of such increased Applicable
Percentage for such Applicable Period, which payment shall be promptly
distributed by the Administrative Agent to the Lenders entitled thereto.


“Applicable Time” means, with respect to any borrowings and payments in Foreign
Currencies, the local times in the place of settlement for such Foreign
Currencies as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.


“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially in the form of Exhibit 10.6.


“Authorized Officers” means the Responsible Officers set forth on Schedule 3.21,
as the same may be modified from time to time by the Borrower.


“Bank Product” means any of the following products, services or facilities
extended to any Credit Party or any Subsidiary by any Bank Product Provider: (a)
Cash Management Services; (b) products under any Hedging Agreement; and (c)
commercial credit card, purchase card and merchant card services; provided,
however, that for any of the foregoing to be included as “Credit Party
Obligations” for purposes of a distribution under Section 2.12(b), the
applicable Bank Product Provider must have either previously provided a Bank
Product Provider Notice with respect to such Bank Product or provided a Bank
Product Provider Notice within ten (10) days following the Closing Date, in each
case, to the Administrative Agent which shall provide the following information:
(i) the existence of such Bank Product and (ii) the maximum dollar amount (if
reasonably capable of being determined) of obligations arising thereunder (the
“Bank Product Amount”).  The Bank Product Amount may be changed from time to
time upon written notice to the Administrative Agent by the Bank Product
Provider.  Any Bank Product established from and after the time that the Lenders
have received written notice from the Company or the Administrative Agent that
an Event of Default exists, until such Event of Default has been waived in
accordance with Section 10.1, shall not be included as “Credit Party
Obligations” for purposes of a distribution under Section 2.12(b).
 
“Bank Product Amount” has the meaning set forth in the definition of Bank
Product.
 
“Bank Product Debt” means the Indebtedness and other obligations of any Credit
Party or Subsidiary relating to Bank Products.
 
“Bank Product Provider” means any Person that provides Bank Products to a Credit
Party or any Subsidiary that is permitted by Section 6.1(e) to the extent that
(a) such Person is a
 

 
4 

--------------------------------------------------------------------------------

 

Lender, an Affiliate of a Lender or any other Person that was a Lender (or an
Affiliate of a Lender) at the time it entered into the Bank Product but has
ceased to be a Lender (or whose Affiliate has ceased to be a Lender) under the
Credit Agreement or (b) such Person is a Lender or an Affiliate of a Lender on
the Closing Date and the Bank Product was entered into on or prior to the
Closing Date (even if such Person ceases to be a Lender or such Person’s
Affiliate ceases to be a Lender).
 
“Bank Product Provider Notice” means a notice substantially in the form
of Exhibit 1.1D.
 
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


“Bankruptcy Event” means any of the events described in Section 7.1(e).


“Borrower” has the meaning set forth in the first paragraph hereof, together
with any successors or assigns.
 

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which commercial banks in New York, New York are authorized or required by law
to close; provided, however, that (a) when used in connection with a rate
determination, borrowing or payment in respect of a LIBOR Rate Loan, the term
“Business Day” shall also exclude any day on which banks in London, England are
not open for dealings in deposits of Dollars or Foreign Currencies, as
applicable, in the London interbank market and (b) with respect to any Foreign
Currency Loan, the term “Business Day” shall also exclude any day on which banks
are not generally open for foreign exchange dealings between banks in the
exchange of the home country of the applicable Foreign Currency.


“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.



“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
LOC Obligations, obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender or the Swingline Lender.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means (a) marketable securities issued or directly and fully
guaranteed or insured by the United States of America or any agency thereof
(provided that the full faith and credit of the United States of America is
pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition (“Government Obligations”), (b) U.S. dollar
denominated (or foreign currency fully hedged) time deposits,

 
5 

--------------------------------------------------------------------------------

 

certificates of deposit, Eurodollar time deposits and Eurodollar certificates of
deposit of (i) any United States commercial bank of recognized standing having
capital and surplus in excess of $200,000,000, (ii) any Lender or (iii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank and any Lender being an “Approved Bank”), in each case with
maturities of not more than 120 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any, or guaranteed by any, domestic
corporation rated A-2 (or the equivalent thereof) or better by S&P or P-2 (or
the equivalent thereof) or better by Moody’s and maturing within 120 days of the
date of acquisition, (d) securities of the type described in clauses (a) through
(c), inclusive, above purchased under agreements to resell such securities to
any broker/dealer or any commercial bank, if such broker/dealer or bank has an
uninsured, unsecured and unguaranteed rating at the time of the acquisition of
P-2 (or the equivalent thereof) or better by Moody’s, or A-2 (or the equivalent
thereof) or better by S&P, (e) obligations of any state of the United States or
any political subdivision thereof for the payment of the principal and
redemption price of and interest on which there shall have been irrevocably
deposited Government Obligations maturing as to principal and interest at times
and in amounts sufficient to provide such payment and (f) Investments in mutual
funds registered under the Investment Company Act of 1940, as amended, or
collective trust funds maintained by Approved Banks, in each case whose only
assets are of the type described in clauses (a) through (d), inclusive, of this
definition.


“Cash Management Services” means any services provided from time to time to any
Credit Party or Subsidiary in connection with operating, collections, payroll,
trust, or other depository or disbursement accounts, including automatic
clearinghouse, controlled disbursement, electronic funds transfer, information
reporting, lockbox, stop payment, overdraft and/or wire transfer services and
all other treasury and cash management services.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Change of Control” means (a) any Person or two or more Persons acting in
concert shall have acquired “beneficial ownership” (within the meaning provided
in Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of, or shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of,
or control over, Voting Stock of the Borrower (or other securities convertible
into such Voting Stock) representing

 
6 

--------------------------------------------------------------------------------

 
25% or more of the combined voting power of all Voting Stock of the Borrower,
(b) Continuing Directors shall cease for any reason to constitute a majority of
the members of the board of directors of the Borrower then in office, (c) the
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Borrower and its Subsidiaries taken as a
whole to any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) or (d) the adoption by the stockholders of the
Borrower of a plan or proposal for the liquidation or dissolution of the
Borrower.


            “Closing Date” means the date hereof.



            “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto, as interpreted by the rules and regulations issued
thereunder, in each case as in effect from time to time.  References to sections
of the Code shall be construed also to refer to any successor sections.



“Commitment” means the Revolving Commitments, the LOC Commitment and the
Swingline Commitment, individually or collectively, as appropriate.


“Commitment Fee” has the meaning set forth in Section 2.10(a).


“Commitment Percentage” means, for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which is the Aggregate Revolving Committed Amount at such
time.  The initial Commitment Percentages are set out on Exhibit 2.1(a).


“Commitment Period” means the period from and including the Closing Date to but
not including the earlier of (a) the Maturity Date, or (b) the date on which the
Commitments terminate in accordance with the provisions of this Credit
Agreement.


“Committed Funded Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans, LOC Obligations and
Swingline Exposure.


“Competitive Bid” means an offer by a Lender to make a Competitive Loan pursuant
to the terms of Section 2.2.


“Competitive Bid Rate” means, as to any Competitive Bid made by a Lender in
accordance with the provisions of Section 2.2, the fixed rate of interest
offered by the Lender making the Competitive Bid.


“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with the provisions of Section 2.2(b).


“Competitive Loan” means a loan made by a Lender in its discretion pursuant to
the provisions of Section 2.2.

 
7 

--------------------------------------------------------------------------------

 



“Competitive Loan Lenders” means, at any time, those Lenders which have
Competitive Loans outstanding.


“Consolidated” means, when used with reference to financial statements or
financial items of the Borrower and its Subsidiaries or any other Person, such
statements or items on a consolidated basis in accordance with the consolidation
principles of GAAP.


“Consolidated Assets” means, at any time, the amount representing the assets of
the Borrower and the Subsidiaries that would appear on a Consolidated balance
sheet of the Borrower and its Subsidiaries at such time prepared in accordance
with GAAP.


“Consolidated EBITDA” means, as of any date of determination for the four (4)
consecutive fiscal quarter period ending on such date, (a) Consolidated Net
Income for such period plus (b) the sum of the following to the extent deducted
in calculating Consolidated Net Income:  (i) Consolidated Interest Expense for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Borrower and its Subsidiaries for such period,
(iii) depreciation and amortization expense for such period and (iv) other
non-recurring expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period and minus (c) the following to the extent included in calculating
such Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Borrower and its Subsidiaries for such period and (ii) all
non-cash items increasing Consolidated Net Income for such period.


“Consolidated Funded Debt” means, as of any date of determination, Funded Debt
of the Borrower and its Subsidiaries on a Consolidated basis.


“Consolidated Interest Expense” means, as of any date of determination for the
four (4) consecutive fiscal quarter period ending on such date, all Interest
Expense (excluding amortization of debt discount and premium, but including the
interest component under Capital Leases) for such period of the Borrower and its
Subsidiaries on a Consolidated basis.


“Consolidated Net Income” means, as of any date of determination for the four
(4) consecutive fiscal quarter period ending on such date, for the Borrower and
its Subsidiaries on a Consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains, gains from asset dispositions not
in the ordinary course of business and gains from the early extinguishment of
Indebtedness but including extraordinary losses) for that period.


“Consolidated Net Tangible Assets” means, at any time, the amount representing
the assets of the Borrower and the Subsidiaries that would appear on a
Consolidated balance sheet of the Borrower and its Subsidiaries at such time
prepared in accordance with GAAP, less (a) all current liabilities and minority
interests and (b) goodwill and other intangibles.


“Continuing Directors” means, during any period of up to 12 consecutive months
commencing after the Closing Date, individuals who at the beginning of such
12 month period were directors of the Borrower (together with any new director
whose election by the Borrower’s

 
8 

--------------------------------------------------------------------------------

 

board of directors or whose nomination for election by the Borrower’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved).


“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, any Joinder Agreement and all other related agreements
and documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto (excluding, however, any agreements, instruments or other documents
relating to any Bank Product).


“Credit Exposure” means, as to any Lender at any time (a) if its Commitment is
in existence at such time, the amount of its Commitment and (b) if its
Commitment is not in existence at such time, the amount of its Committed Funded
Exposure.


“Credit Party” means any of the Borrower or the Guarantors.


“Credit Party Obligations” means, without duplication, (a) all Obligations and
(b) all liabilities and obligations, whenever arising, owing from any Credit
Party or any of its Subsidiaries to any Bank Product Provider arising under any
Bank Product permitted pursuant to Section 6.1(e).


“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.


“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.


“Default Rate” means (a) when used with respect to the Obligations, other than
Letter of Credit Fees, an interest rate equal to (i) for Alternate Base Rate
Loans (A) the Alternate Base Rate plus (B) the Applicable Percentage applicable
to Alternate Base Rate Loans plus (C) 2.00% per annum and (ii) for LIBOR Rate
Loans, (A) the LIBOR Rate plus (B) the Applicable Percentage applicable to LIBOR
Rate Loans plus (C) 2.00% per annum, (b) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Percentage applicable to Letter of
Credit Fees plus 2.00% per annum and (c) when used with respect to any other fee
or amount due hereunder, a rate equal to the Applicable Percentage applicable to
Alternate Base Rate Loans plus 2.00% per annum.


“Defaulting Lender” means, subject to Section 2.23(b) any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender

 
9 

--------------------------------------------------------------------------------

 

any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two Business
Days of the date when due,  (b) has notified the Borrower, the Administrative
Agent, the Issuing Lender or the Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.23(b)) upon delivery of
written notice of such determination to the Borrower, the Issuing Lender, the
Swingline Lender and each Lender.


“Determination Date” means each of the following:  (a) each date a LIBOR Rate
Loan denominated in a Foreign Currency is made pursuant to Section 2.3, (b) each
date a LIBOR Rate Loan denominated in a Foreign Currency is continued pursuant
to Section 2.3, (c) the last Business Day of each calendar month, (d) such
additional dates as the Administrative Agent or the Required Lenders shall
specify.


“Dollar Amount” means, at any time, (a) with respect to Dollars or an amount
denominated in Dollars, such amount and (b) with respect to an amount of any
Foreign Currency or an amount denominated in such Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Determination Date) for the purchase of Dollars with such Foreign
Currency.


             “Dollars” and “$” means dollars in lawful currency of the United
States of America.


 
10 

--------------------------------------------------------------------------------

 

            “Domestic Subsidiary” means any Subsidiary that is organized and
existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent, (ii) the Issuing Lender and (iii) unless an Event
of Default has occurred, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (A) any Credit Party or any of the Credit Party’s
Affiliates or Subsidiaries or (B) any Defaulting Lender (or any of its
Affiliates).


“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.


“EMU Legislation” means legislative measures of the European Council (including
without limitation European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.


“Environmental Laws” means any and all applicable foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, as now or may at any time be in effect during the term of
this Credit Agreement.


“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time.  References to
sections of ERISA shall be construed also to refer to any successor sections.



“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes any Credit Party and which is treated as a single employer
under Sections 414(b) or (c) of the Code.


“Euro” means the single currency of Participating Member States of the European
Union.


“Eurodollar Reserve Percentage” means for any day, (A) with respect to any LIBOR
Rate Loan with respect to which the Mandatory Cost Rate does not apply, the
percentage (expressed

 
11 

--------------------------------------------------------------------------------

 

as a decimal and rounded upwards, if necessary, to the next higher 1/100th of
1%) that is in effect for such day as prescribed by the Federal Reserve Board
(or any successor) for determining the maximum reserve requirement (including
without limitation any basic, supplemental or emergency reserves) in respect of
Eurocurrency liabilities, as defined in Regulation D of such Board as in effect
from time to time, or any similar category of liabilities for a member bank of
the Federal Reserve System in New York City and (B) with respect to any LIBOR
Rate Loan with respect to which the Mandatory Cost Rate does apply, zero (0).


“Euro Unit” means the currency unit of the Euro.


            “Event of Default” means such term as defined in Section 7.1.



“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any Credit Party Obligation, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender,
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new lending
office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 2.18, except to the
extent that such Foreign Lender (or the Lender that assigned Commitments or
Loans to such Foreign Lender pursuant to Section 10.6, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.18 and (d) any U.S. Federal withholding Taxes imposed by
FATCA.


“Existing Credit Agreement” has the meaning set forth in the recitals hereto.


“Existing Letters of Credit” means the letters of credit issued by Wells Fargo
prior to the Closing Date as more particularly described on Exhibit 1.1B
attached hereto.


 
“Exposed LOC Obligations” has the meaning set forth in Section 2.23(a)(iii)(B).



“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender, any conversion of a Loan from one Type to another Type, any extension of
any Loan or the issuance, extension or renewal of, or participation in, a Letter
of Credit or Swingline Loan by such Lender.


“FATCA” means Sections 1471 through 1474 of the Code and any regulations with
respect thereto or official interpretations thereof.


            “Federal Funds Rate” has the meaning set forth in the definition of
Alternate Base Rate.

 
 

 
12 

--------------------------------------------------------------------------------

 

             “Fees” means all fees payable pursuant to Section 2.10.


“Foreign Currency” means (a) Euros and (b) any other freely available currency
that is freely transferable and freely convertible into Dollars and in which
dealings in deposits are carried on in the London interbank market, which shall
be requested by the Borrower and approved by the Administrative Agent, such
approval not to be unreasonably withheld or delayed.


“Foreign Currency Equivalent” means, with respect to any amount denominated in
Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Determination Date) for the
purchase of such Foreign Currency with Dollars.


“Foreign Currency Loan” means any Swingline Loan denominated in a Foreign
Currency.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Commitment Percentage of
the outstanding LOC Obligations with respect to Letters of Credit issued by such
Issuing Lender other than LOC Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Commitment Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funded Debt” means, with respect to any Person, without duplication, the sum of
(a) all Indebtedness of such Person (other than the Indebtedness set forth in
clauses (e), (g), (i) and (j) of such definition), plus (b) the maximum amount
of all letters of credit issued or bankers’ acceptances facilities created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed) other than (i) commercial letters of credit,
bankers acceptances, or the functional equivalent thereof issued to support
payment obligations in connection with trade payables incurred in the ordinary
course of business and (ii) standby letters of credit having an aggregate stated
amount of up to $15,000,000, plus (c) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person of the type described in clauses
(a) and (b) hereof.

 
13 

--------------------------------------------------------------------------------

 

            “GAAP” means generally accepted accounting principles in the United
States applied on a consistent basis and subject to the terms of Section 1.3
hereof.


“Government Acts” has the meaning set forth in Section 2.19(a).


“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Guarantors” means (a) any of the Subsidiaries identified as a “Guarantor” on
the signature pages hereto and (b) any Person which executes a Joinder
Agreement, together with their successors and permitted assigns.


“Guaranty” means the guaranty of the Guarantors set forth in Section 9.


“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefore, (b) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or purchase Property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness of the payment or performance thereof, or (d) to otherwise assure
or hold harmless the holder of such Indebtedness against loss in respect
thereof.  The amount of any Guaranty Obligation shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof.


“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements.


“Indebtedness” means, with respect to any Person, without duplication:


(a)           all obligations of such Person for borrowed money,

 
14 

--------------------------------------------------------------------------------

 

(b)           all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, or upon which interest payments are customarily
made,


(c)           all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business),


(d)           all obligations of such Person incurred, issued or assumed as the
deferred purchase price of property or services purchased by such Person that
would appear as liabilities on a balance sheet of such Person and that are (i)
due more than six months from the date of incurrence of such obligations or (ii)
evidenced by a note or a similar written instrument, in each case, other than
trade debt and other accrued liabilities incurred in the ordinary course of
business that are not overdue by more than 90 days or that are currently being
contested in good faith,


(e)           all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements,


(f)           all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on, or payable out of the proceeds of production from, property
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed; provided that so long as such Indebtedness is non-recourse to
such Person, only the portion of such obligations which is secured shall
constitute Indebtedness hereunder,


(g)           all Guaranty Obligations of such Person with respect to
Indebtedness of another Person,


(h)           the principal portion of all obligations of such Person under
Capital Leases synthetic leases, tax retention operating leases, off-balance
sheet loans or similar off-balance sheet financing products plus any accrued
interest thereon,


(i)           all obligations of such Person under Hedging Agreements to the
extent required to be accounted for as a liability under GAAP, excluding any
portion thereof which would be accounted for as interest expense under GAAP,


(j)           the maximum amount of all letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed) other than
commercial letters of credit, bankers acceptances, or the functional equivalent
thereof issued to support payment obligations in connection with trade payables
incurred in the ordinary course of business,


(k)           all preferred Equity Interests issued by such Person and which by
the terms thereof could be (at the request of the holders thereof or otherwise)
subject to mandatory sinking fund payments prior to the date six months after
the Maturity Date, redemption prior to the date six months after the Maturity
Date or other acceleration, and

 
15 

--------------------------------------------------------------------------------

 

(l)           the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.


“Intangibles” means all assets which would be shown as intangible assets on a
balance sheet prepared in accordance with GAAP.


“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(i) Consolidated EBITDA for the four (4) consecutive fiscal quarter period
ending on such date, to (ii) Consolidated Interest Expense paid or payable in
cash during the four (4) consecutive fiscal quarter period ending on such date.


“Interest Expense” means, with respect to any Person, as of any date of
determination for the four (4) consecutive fiscal quarter period ending on such
date, the sum of the amount of interest paid or accrued in respect of such
period.


           “Interest Payment Date” means (a) as to any Alternate Base Rate Loan
or Swingline Loan bearing interest at the Alternate Base Rate, the last day of
each March, June, September and December and on the Maturity Date, (b) as to any
LIBOR Rate Loan or Competitive Loan having an Interest Period of three months or
less, the last day of such Interest Period, and (c) as to any LIBOR Rate Loan or
Competitive Loan having an Interest Period longer than three months, each day
which is three months after the first day of such Interest Period and the last
day of such Interest Period.



“Interest Period” means, (a) as to any LIBOR Rate Loan which is a Revolving
Loan, a period of one, two, three or six months duration, as the Borrower may
elect, commencing in each case, on the date of the borrowing (including
conversions, extensions and renewals), (b) as to any LIBOR Rate Loan which is a
Swingline Loan denominated in a Foreign Currency, a period of one or three
months duration and (c) with respect to any Competitive Loan, a period of not
less than seven (7) nor more than 180 days’ duration, as the Borrower may
request and the Competitive Loan Lender may agree in accordance with the
provisions of Section 2.2; provided, however, (i) if any Interest Period
pertaining to a LIBOR Rate Loan would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day, (ii) any Interest Period pertaining
to a LIBOR Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the relevant calendar month, (iii) any Interest Period in respect of any Loan
that would otherwise extend beyond the Maturity Date is due on the Maturity Date
and (iv) no more than eight (8) LIBOR Rate Loans may be in effect at any
time.  For purposes hereof, LIBOR

 
16 

--------------------------------------------------------------------------------

 

Rate Loans with different Interest Periods shall be considered as separate LIBOR
Rate Loans, even if they shall begin on the same date and have the same
duration, although borrowings, extensions and conversions may, in accordance
with the provisions hereof, be combined at the end of existing Interest Periods
to constitute a new LIBOR Rate Loan with a single Interest Period.


            “Investment” has the meaning set forth in Section 6.5.



“Issuing Lender” means Wells Fargo, in its capacity as such.


“Issuing Lender Fees” has the meaning set forth in Section 2.10(c).


“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit 5.8, executed and delivered by each Person required to become a
Guarantor in accordance with the provisions of Section 5.8.


“Joint Fee Letter” means that certain letter agreement, dated as of September 6,
2011, among the Administrative Agent, Bank of America, N.A. the Lead Arrangers
and the Borrower, as amended, modified, supplemented or replaced from time to
time.


            “Lead Arrangers” means Wells Fargo Securities, LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, together with their respective
successors and assigns.



            “Lenders” means each of the Persons identified as a “Lender” on the
signature pages hereto, the Issuing Lender and the Swingline Lender, and their
respective successors and assigns.



            “Letter of Credit Fee” has the meaning set forth in Section 2.10(b).



“Letters of Credit” means any letter of credit issued by the Issuing Lender
pursuant to the terms hereof and each Existing Letter of Credit, as such letters
of credit may be amended, restated, modified, extended, renewed or replaced from
time to time.


“Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Funded Debt as of such date to (b) Consolidated EBITDA for the four
(4) consecutive fiscal quarter period ending on such date.


“LIBOR” means, for any LIBOR Rate Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars or the applicable Foreign
Currency, as appropriate, at approximately 11:00 A.M. (London time) two (2)
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.  If for any reason such rate is not
available, then “LIBOR” means the rate per annum at which, as determined by the
Administrative Agent in accordance with its customary practices, Dollars in an
amount comparable to the Loans then requested are being offered to leading banks
at approximately 11:00 A.M. London time, two (2) Business Days prior to the
commencement of the applicable Interest Period for settlement in immediately
available funds by leading banks in

 
17 

--------------------------------------------------------------------------------

 

the London interbank market for a period equal to the Interest Period selected.
 With respect to any LIBOR Rate Loan denominated in Pounds Sterling, for any
Interest Period, “LIBOR” means the rate equal to the sum of (A) the rate
determined in accordance with the foregoing terms of this definition plus (B)
the Mandatory Cost Rate for such Interest Period.


“LIBOR Lending Office” means, initially, the office(s) of each Lender designated
as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.


“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:


LIBOR Rate
=                                LIBOR                                
              1.00 - Eurodollar Reserve Percentage


             “LIBOR Rate Loan” means any Loan bearing interest at a rate
determined by reference to the LIBOR Rate.  LIBOR Rate Loans which are Swingline
Loans may be denominated in Dollars or in Foreign Currencies.  All Swingline
Loans denominated in Foreign Currencies shall be LIBOR Rate Loans.



 “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).



“Loan” or “Loans” means a Revolving Loan, a Swingline Loan and/or Competitive
Loans, as appropriate.



“LOC Commitment” means the commitment of the Issuing Lender to issue Letters of
Credit and with respect to each Lender, the commitment of such Lender to
purchase participation interests in the Letters of Credit up to such Lender’s
LOC Committed Amount as specified in Exhibit 2.1(a), as such amount may be
reduced from time to time in accordance with the provisions hereof.


“LOC Commitment Percentage” means, for each Lender, the percentage identified as
its LOC Commitment Percentage on Exhibit 2.1(a), as such percentage may be
modified in connection with any assignment made in accordance with the
provisions of Section 10.6(c).


“LOC Committed Amount” means, collectively, the aggregate amount of all of the
LOC Commitments of the Lenders to issue and participate in Letters of Credit as
referenced in Section 2.4 and, individually, the amount of each Lender’s LOC
Commitment as specified in Exhibit 2.1(a).

 
18 

--------------------------------------------------------------------------------

 



“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations.


“LOC Obligations” means, at any time, the sum of (a) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (b) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.


“Mandatory Borrowing” with respect to (a) Swingline Loans, has the meaning set
forth in Section 2.3(b) and (b) with respect to Letters of Credit, the meaning
set forth in Section 2.4(e).


“Mandatory Cost Rate” means, with respect to any period, a rate per annum
determined in accordance with Exhibit 1.1C.


“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Borrower and its Subsidiaries
taken as a whole.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Credit Parties, taken as a whole, to perform their obligations under this Credit
Agreement or any of the other Credit Documents; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability of this Credit
Agreement or any of the other Credit Documents.


“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials, or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.


“Maturity Date” means, as to each Lender, the earlier to occur of (a) the fifth
(5th) anniversary of the Closing Date and (b) the date that is 90 days prior to
the maturity date of the Senior Notes (the “Springing Maturity Date”); provided,
that the Springing Maturity Date shall not apply (and only the Maturity Date
referenced in clause (a) above shall apply) if, as of the date upon which the
Springing Maturity Date would otherwise occur, (i) no Default or Event of
Default shall have occurred and be continuing, (ii) (A) the Senior Notes have
been refinanced, repurchased or redeemed and discharged, or (B) the Credit
Parties have Minimum Liquidity in an amount sufficient to redeem and discharge
the Senior Notes and (iii) the Credit Parties shall have Minimum Liquidity of
not less than $75 million on a Pro Forma Basis.

 
19 

--------------------------------------------------------------------------------

 

“Minimum Liquidity” means, as of any date of determination, an amount equal to
the sum of (a) Unrestricted Cash as of such date plus (b) the aggregate
borrowing availability under the Aggregate Revolving Committed Amount as of such
date.


“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.


“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.


“National Currency Unit” means a fraction or multiple of one Euro Unit expressed
in units of the former national currency of a Participating Member State.


“Non-Defaulting Lender’ means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Guarantor Subsidiaries” has the meaning given to such term in Section 5.8.


“Non-Wholly-Owned Subsidiary” means any Subsidiary that is not a Wholly-Owned
Subsidiary.


“Note” or “Notes” means the promissory notes of the Borrower in favor of each of
the Lenders that request such notes (a) evidencing the Revolving Loans and
Competitive Loans in substantially the form attached as Exhibit 2.1(e) or (b)
evidencing the Swingline Loans in substantially the form attached as Exhibit
2.3(e), with the foregoing individually or collectively, as appropriate, as such
promissory notes may be amended, modified, supplemented, extended, renewed or
replaced from time to time.


“Note Purchase Agreement” means the Note Purchase Agreement, dated as of April
6, 2006, by and among the Borrower and the purchasers party thereto, with
respect to the Senior Notes, in the initial aggregate principal amount of
$150,000,000 and with a maximum aggregate principal amount of $650,000,000, as
each of the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.


“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Exhibit 2.1(b)(i), as required by Section 2.1(b)(i).


“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Exhibit 2.7, as required by Section 2.7.


“Obligations” means, without duplication, all of the obligations of the Credit
Parties to the Lenders (including the Issuing Lender) and the Administrative
Agent, whenever arising, under this Credit Agreement or any of the other Credit
Documents (including, but not limited to, any interest accruing after the
occurrence of a filing of a petition of bankruptcy under the Bankruptcy Code
with respect to any Credit Party, regardless of whether such interest is an
allowed claim under the Bankruptcy Code).

 
20 

--------------------------------------------------------------------------------

 



“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.


“Participant” has the meaning set forth in Section 10.6(d).


“Participating Member State” means each country so described in any EMU
Legislation.


“Participation Interest” means the purchase by a Lender of a participation
interest in Swingline Loans as provided in Section 2.3(b)(ii) or in Letters of
Credit as provided in Section 2.4(c).


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.


“Payment Event of Default” means an Event of Default specified in Section
7.1(a).


“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.


“Pearl City” means Pearl City Insurance Company, a Vermont corporation.



“Permitted Acquisition” means any acquisition or any series of related
acquisitions by the Borrower or any of its Subsidiaries of substantially all of
the assets or a majority of the Voting Stock of a Person, or any division, line
of business or other business unit of a Person (such Person or such division,
line of business or other business unit of such Person referred to herein as the
“Target”), in each case that is a type of business (or assets used in a type of
business) permitted to be engaged in by the Credit Parties and their
Subsidiaries pursuant to Section 6.3 hereof, so long as (a) no Default or Event
of Default shall then exist or would exist after giving effect thereto, (b) the
Credit Parties will be in compliance on a Pro Forma Basis with all of the terms
and provisions of the financial covenants set forth in Section 5.9 after giving
effect to such acquisition, (c) the Target executes a Joinder Agreement in
accordance with, if required by, the terms of Section 5.8, (d) immediately after
giving effect to such acquisition, (i) there shall be at least $10,000,000 of
borrowing availability under the Aggregate Revolving Committed Amount and (ii)
there shall be at least $20,000,000 in the aggregate of Unrestricted Cash and
borrowing availability under the Aggregate Revolving Committed Amount, (e) such
acquisition shall not be a “hostile” acquisition and shall have been approved by
the board of directors (or equivalent) and/or shareholders (or equivalent) of
the applicable Credit Party and the Target and (f) if the purchase price for
such acquisition is in excess of $50,000,000, the Borrower delivers a
certificate with respect to such acquisition in accordance with Section 5.2(e).

 
21 

--------------------------------------------------------------------------------

 



“Permitted Investments” has the meaning set forth in Section 6.5.


“Permitted Liens” means:


(a)           Liens created by or otherwise existing, under or in connection
with this Credit Agreement or the other Credit Documents in favor of the
Lenders;


(b)           purchase money Liens securing purchase money indebtedness and
Liens arising in connection with Capital Leases, to the extent each is permitted
under Section 6.1(d);


(c)           Liens for taxes, assessments, charges or other governmental levies
not yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceedings
diligently pursued, provided that adequate reserves with respect thereto are
maintained on the books of the Borrower or its Subsidiaries, as the case may be,
in conformity with GAAP (or, in the case of Subsidiaries with significant
operations outside of the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of incorporation);


(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than sixty (60) days or which are being contested
in good faith by appropriate proceedings diligently pursued, provided that (i)
any proceedings commenced for the enforcement of such Liens and encumbrances
shall have been duly suspended and (ii) adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP (or, in the case of Subsidiaries with significant
operations outside of the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of incorporation);


(e)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;


(f)           Liens to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(g)           Liens existing on the Closing Date and set forth on Schedule 6.2;
provided that no such Lien shall at any time be extended to cover property or
assets other than the property or assets subject thereto on the Closing Date
(other than improvements thereto or, if required by the terms of the document or
instrument creating or governing such Lien as in effect on the Closing Date,
additions thereto and replacements and substitutions therefor);

 
22 

--------------------------------------------------------------------------------

 



(h)           Liens in favor of Pearl City on assets of the Borrower and its
Subsidiaries (other than accounts receivable and inventory) securing extensions
of credit from Pearl City to the Borrower and its Subsidiaries in an aggregate
principal amount not to exceed $120,000,000 at any time outstanding.


(i)           Liens arising in the ordinary course of the Borrower’s or any
Subsidiary’s business that (i) do not secure Indebtedness and (ii) do not in the
aggregate materially detract from the value of its assets or materially impair
the use thereof in the operation of its business;


(j)           Liens at any time of or resulting from any judgment or award, the
time for the appeal or petition for rehearing of which shall not have expired,
or in respect of which Borrower or a Subsidiary shall at any time in good faith
be prosecuting an appeal or proceeding for a review and in respect of which a
stay of execution pending such appeal or proceeding for review shall have been
secured;


(k)           minor survey exceptions or minor encumbrances, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, or zoning or other restrictions as to the use of real properties,
which customarily exist on properties of corporations engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of Borrower and the
Subsidiaries;


(l)           (i) Liens in favor of a Credit Party securing Indebtedness of
another Credit Party or a Non-Guarantor Subsidiary, and (ii) Liens in favor of a
Non-Guarantor Subsidiary securing indebtedness of another Non-Guarantor
Subsidiary;


(m)           customary rights of setoff, revocation, refund or chargeback under
deposit agreements or under applicable law, of banks or other financial
institutions where the Borrower or its Subsidiaries maintain deposits in the
ordinary course of business;


(n)           any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses; provided that such extension, renewal or replacement Lien
shall be limited to all or a part of the property which secured the Lien so
extended, renewed or replaced (plus improvements on such property);


(o)           Reserved;


(p)           Liens in favor of the Issuing Lender and/or Swingline Lender to
cash collateralize or otherwise secure the obligations of a Defaulting Lender to
fund risk participations hereunder; and


(q)           other Liens in addition to those permitted by the foregoing
clauses secured by assets of the Borrower and its Subsidiaries with a fair
market value not to exceed 7.5%

 
23 

--------------------------------------------------------------------------------

 
of Consolidated Net Tangible Assets determined at such time; provided that the
Indebtedness secured by such Liens shall not exceed 7.5% of Consolidated Net
Tangible Assets.


“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.


“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Credit Party or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.


“Prime Rate” has the meaning set forth in the definition of Alternate Base Rate.


“Pro Forma Basis” means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the twelve-month period
ending as of the most recent quarter end preceding the date of such transaction.


“Properties” has the meaning given to such term in Section 3.13(a).


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Qualified Permitted Acquisition” means a Permitted Acquisition where the
purchase price is equal to or greater than $50,000,000.


“Recovery Event” means the receipt by the Borrower or any of its Subsidiaries of
any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.


“Register” has the meaning set forth in Section 10.6(c).


“Regulation T, U, or X” means Regulation T, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.


“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 2.4(d) for amounts drawn under the Letters of
Credit.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 
24 

--------------------------------------------------------------------------------

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.


“Required Lenders” means, as of any date of determination, Lenders collectively
having Credit Exposures representing more than 50% of the Credit Exposures of
all Lenders; provided that the Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.


“Requirement of Law” means, as to any Person, (a) the articles or certificate of
incorporation, by-laws or other organizational or governing documents of such
Person, and (b) all international, foreign, Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes, executive orders,
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
(in each case whether or not having the force of law); in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its material property is subject.


“Responsible Officer” means, for any Credit Party, the chief executive officer,
the treasurer, controller, the president, the vice-president or the chief
financial officer of such Credit Party and any additional responsible officer
that is designated as such to the Administrative Agent.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interests of the
Borrower or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Equity Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, or (d) any payment or prepayment of principal of, premium, if any,
or interest on, redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Subordinated Indebtedness; provided,
however, earnout and other contingent payments owing or paid with respect to
Permitted Acquisitions or acquisitions entered into prior to the date of this
Agreement shall not be considered Restricted Payments.


“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans in an aggregate principal Dollar Amount at
any time outstanding up to such Lender’s Revolving Committed Amount as specified
in Exhibit 2.1(a), as such amount may be reduced or increased from time to time
in accordance with the provisions hereof.

 
25 

--------------------------------------------------------------------------------

 

“Revolving Committed Amount” means the amount of each Lender’s Commitment as
specified in Exhibit 2.1(a) or in the Assignment and Assumption Agreement
pursuant to which such Person becomes a Lender hereunder, as such amount may be
reduced or increased from time to time in accordance with the provisions hereof.


“Revolving Loans” has the meaning set forth in Section 2.1(a).


“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division.


“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.


“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.


“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.


“Security” means “security” as defined in Section 2(1) of the Securities Act of
1933, as amended.


“Senior Notes” means (a) the Borrower’s 5.54% Series 2006-A Senior Notes due
April 6, 2016 and (b) any additional series of senior notes of the Borrower, in
each case issued pursuant to the Note Purchase Agreement (or a supplement
thereto) and with a maximum aggregate principal amount of $650,000,000.


“Single Employer Plan” means any Plan covered by title IV of ERISA which is not
a Multiemployer Plan.


“Spot Rate” means, with respect to any Foreign Currency, the rate quoted by
Wells Fargo as the spot rate for the purchase by Wells Fargo of such Foreign
Currency with Dollars through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made.


“Subordinated Indebtedness” means any Indebtedness (including, without
limitation, any intercompany loans) incurred by any Credit Party that is
specifically subordinated in right of payment to the prior payment of the Credit
Party Obligations on terms acceptable to the Administrative Agent and the
Lenders.


“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the

 
26 

--------------------------------------------------------------------------------

 

happening of any contingency) are at the time owned by such Person directly or
indirectly through Subsidiaries.  Unless otherwise identified, “Subsidiary” or
“Subsidiaries” means Subsidiaries of the Borrower.


“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in Section
2.3(b)(ii), as such amounts may be reduced from time to time in accordance with
the provisions hereof.


“Swingline Committed Amount” means the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.3(a).


“Swingline Exposure” means, with respect to any Lender, an amount equal to the
Commitment Percentage of such Lender multiplied by the principal amount of
outstanding Swingline Loans.


“Swingline Lender” means Wells Fargo, in its capacity as such.


“Swingline Loan” or “Swingline Loans” has the meaning set forth in Section
2.3(a).


“Swingline Note” means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to Section
2.3(e), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.


“Target” has the meaning set forth in the definition of Permitted Acquisition.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Transactions” means the closing of this Agreement and the other Credit
Documents and the other transactions contemplated hereby to occur in connection
with such closing (including, without limitation, the initial borrowings under
the Credit Documents and the payment of fees and expenses in connection with all
of the foregoing).


“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.


“Trigger Quarter” has the meaning set forth in Section 5.9(a).


“Type” means, as to any Loan, its nature as an Alternate Base Rate Loan, LIBOR
Rate Loan or Swingline Loan, as the case may be.

 
27 

--------------------------------------------------------------------------------

 

“Unrestricted Cash” means, as of any date of determination, cash and Cash
Equivalents of the Credit Parties on deposit that are readily available to the
Credit Parties without causing any adverse tax consequences and that are not
subject to any Lien other than a Lien in favor of the Administrative Agent, on
behalf of the Secured Parties.


“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.


“Wells Fargo” means Wells Fargo Bank, National Association and its successors.


“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
equity interests (except directors’ qualifying shares or shares aggregating less
than 1% of the outstanding shares of such Subsidiary which are owned by
individuals) and voting interests are owned by any one or more of the Borrower
and the Borrower’s other Wholly-Owned Subsidiaries at such time.


1.2           Computation of Time Periods, Etc.


All time references in this Credit Agreement and the other Credit Documents
shall be to New York, New York time unless otherwise indicated.  For purposes of
computation of periods of time hereunder, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”


1.3           Accounting Terms.


(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the most recently delivered
audited Consolidated financial statements of the Borrower, except as otherwise
specifically prescribed herein.


(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between

 
28 

--------------------------------------------------------------------------------

 

calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.


(c)           Financial Covenant Calculations.  The parties hereto acknowledge
and agree that, for purposes of all calculations made in determining compliance
for any applicable period with the financial covenants set forth in Section 5.9
and for purposes of determining the Applicable Percentage, (i) after
consummation of any Permitted Acquisition, (A) income statement items and other
balance sheet items (whether positive or negative) attributable to the Target
acquired in such transaction shall be included in such calculations to the
extent relating to such applicable period, subject to adjustments mutually
acceptable to the Borrower and the Administrative Agent and (B) Indebtedness of
a Target which is retired in connection with a Permitted Acquisition shall be
excluded from such calculations and deemed to have been retired as of the first
day of such applicable period and (ii) after any asset disposition permitted by
Section 6.4, (A) income statement items, cash flow statement items and balance
sheet items (whether positive or negative) attributable to the property or
assets disposed of shall be excluded in such calculations to the extent relating
to such applicable period, subject to adjustments mutually acceptable to the
Borrower and the Administrative Agent and (B) Indebtedness that is repaid with
the proceeds of such asset disposition shall be excluded from such calculations
and deemed to have been repaid as of the first day of such applicable period.


1.4           Exchange Rates; Currency Equivalents.


(a)           The Administrative Agent shall determine the Spot Rates as of each
Determination Date to be used for calculating the Dollar Amounts of Extensions
of Credit and amounts outstanding hereunder denominated in Foreign
Currencies.  Such Spot Rates shall become effective as of such Determination
Date and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Determination Date to occur.  Except for
purposes of financial statements delivered by the Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency for purposes of the Credit
Documents shall be such Dollar Amount as so determined by the Administrative
Agent.


(b)           Wherever in this Credit Agreement, in connection with any
Extension of Credit, any conversion, continuation or prepayment of a Loan or any
renewal of a Letter of Credit, an amount, such as a required minimum or multiple
amount, is expressed in Dollars, but such Extension of Credit or Loan is
denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
such Foreign Currency), as determined by the Administrative Agent.


1.5           Redenomination of Certain Foreign Currencies and Computation of
Dollar Amounts.


(a)           Each obligation of the Borrower to make a payment denominated in
the National Currency Unit of any member state of the European Union that adopts
the Euro

 
29 

--------------------------------------------------------------------------------

 

as its lawful currency after the date hereof shall be redenominated into Euros
at the time of such adoption (in accordance with the EMU Legislation).  If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Extension of Credit in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Extension of Credit, at the end of the then current Interest Period.


(b)           Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.


1.6           Execution of Documents.


Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by an Authorized Officer.




SECTION 2
CREDIT FACILITY


2.1           Revolving Loans.


(a)           Commitment.  During the Commitment Period, subject to the terms
and conditions hereof, each Lender severally agrees to make Loans in Dollars
(the “Revolving Loans”) to the Borrower from time to time in the amount of such
Lender’s Commitment Percentage of such Loans for the purposes hereinafter set
forth; provided that (i) with regard to the Lenders collectively, the sum of the
aggregate principal Dollar Amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations plus outstanding
Competitive Loans shall not exceed the Aggregate Revolving Committed Amount, and
(ii) with regard to each Lender individually, the sum of the aggregate principal
Dollar Amount of such Lender’s Commitment Percentage of outstanding Revolving
Loans plus such Lender’s Revolving Commitment Percentage of outstanding
Swingline Loans plus such Lender’s LOC Commitment Percentage of outstanding LOC
Obligations shall not exceed such Lender’s Revolving Committed
Amount.  Revolving Loans may consist of Alternate Base Rate Loans or LIBOR Rate
Loans, or a combination thereof, as the Borrower may request, and may be repaid
and reborrowed in accordance with the provisions hereof.

 
30 

--------------------------------------------------------------------------------

 

(b)           Revolving Loan Borrowings.


(i)           Notice of Borrowing.  The Borrower shall request a Loan borrowing
by delivering a Notice of Borrowing (or telephone notice promptly confirmed in
writing through a Notice of Borrowing) to the Administrative Agent not later
than 11:00 A.M. on the Business Day of the requested borrowing in the case of
Alternate Base Rate Loans, and on the third Business Day prior to the date of
the requested borrowing in the case of LIBOR Rate Loans.  Each such Notice of
Borrowing shall be irrevocable and shall specify (A) that a Loan is requested,
(B) the date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed, and (D) whether the borrowing shall
be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, and if LIBOR Rate Loans are requested, the Interest Period(s)
therefor.  If the Borrower shall fail to specify in any such Notice of Borrowing
(1) an applicable Interest Period in the case of a LIBOR Rate Loan, then such
notice shall be deemed to be a request for an Interest Period of one month, or
(2) the Type of Loan requested, then such notice shall be deemed to be a request
for a Alternate Base Rate Loan hereunder.  The Administrative Agent shall give
notice to each Lender, promptly upon receipt of each Notice of Borrowing
pursuant to this Section 2.1(b)(i), of the contents thereof and of each such
Lender’s share of any borrowing to be made pursuant thereto.


(ii)           Minimum Amounts.  Each Revolving Loan shall be in a minimum
aggregate principal amount of (A) in the case of LIBOR Rate Loans, $2,000,000
and integral multiples of $1,000,000 in excess thereof (or the remaining
Aggregate Revolving Committed Amount, if less) and (B) in the case of Alternate
Base Rate Loans, $1,000,000 and integral multiples of $500,000 in excess thereof
(or the remaining Aggregate Revolving Committed Amount, if less).


(iii)           Advances.  Each Lender will make its Commitment Percentage of
each Loan borrowing available to the Administrative Agent for the account of the
Borrower at the office of the Administrative Agent specified in Section 10.2, or
at such office as the Administrative Agent may designate in writing, by 1:00
P.M. on the date specified in the applicable Notice of Borrowing in Dollars and
in funds immediately available to the Administrative Agent.  Such borrowing will
then be made available to the Borrower by the Administrative Agent by crediting
the account designated by the Borrower with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.


(c)           Repayment.  The principal amount of all Loans shall be due and
payable in full on the Maturity Date.

 
31 

--------------------------------------------------------------------------------

 

(d)           Interest.  Subject to the provisions of Section 2.6:


(i)           Alternate Base Rate Loans.  During such periods as Loans shall be
comprised in whole or in part of Alternate Base Rate Loans, such Alternate Base
Rate Loans shall bear interest at a per annum rate equal to the Alternate Base
Rate plus the Applicable Percentage;


(ii)           LIBOR Rate Loans.  During such periods as Loans shall be
comprised in whole or in part of LIBOR Rate Loans, such LIBOR Rate Loans shall
bear interest at a per annum rate equal to the LIBOR Rate plus the Applicable
Percentage.


Interest on Loans shall be payable in arrears on each applicable Interest
Payment Date (or at such other times as may be specified herein).


(e)           Notes.  The Loans shall be further evidenced by a duly executed
Note in favor of each Lender in the form of Exhibit 2.1(e) attached hereto, if
requested by such Lender.


2.2           Competitive Loan Subfacility.


(a)           Competitive Loans. Subject to the terms and conditions hereof and
in reliance upon the representations and warranties set forth herein, the
Borrower may, during the Commitment Period, request and each Lender may, in its
sole discretion, agree to make, Competitive Loans to the Borrower; provided,
however, that (i) with regard to each Lender individually, the sum of such
Lender’s share of outstanding Revolving Loans plus such Lender’s Revolving
Commitment Percentage of outstanding Swingline Loans plus such Lender’s LOC
Commitment Percentage of outstanding LOC Obligations shall not exceed such
Lender’s Revolving Committed Amount, (ii) with regard to the Lenders
collectively, the sum of the aggregate amount of outstanding Revolving Loans
plus outstanding Swingline Loans plus outstanding LOC Obligations plus
outstanding Competitive Loans shall not exceed the Aggregate Revolving Committed
Amount and (iii) with regard to the Lenders collectively, the sum of the
aggregate amount of outstanding Competitive Loans shall not exceed 50% of the
Aggregate Revolving Committed Amount.  Each Competitive Loan shall be not less
than $5,000,000 in the aggregate and integral multiples of $1,000,000 in excess
thereof (or the remaining portion of the Revolving Committed Amount, if less).


(b)           Competitive Bid Requests.  The Borrower may solicit Competitive
Bids by delivery of a Competitive Bid Request substantially in the form of
Exhibit 2.2(b)-1 to the Administrative Agent by 12:00 noon on a Business Day not
less than three (3) Business Days prior to the date of a requested Competitive
Loan borrowing.  A Competitive Bid Request shall specify (i) the date of the
requested Competitive Loan borrowing (which shall be a Business Day), (ii) the
amount of the requested Competitive Loan borrowing and (iii) the applicable
Interest Periods requested.  The Administrative Agent shall, promptly following
its receipt of a Competitive Bid Request under this subsection (b), notify the
affected Lenders of its receipt and the contents thereof and invite the Lenders
to submit

 
32 

--------------------------------------------------------------------------------

 

Competitive Bids in response thereto.  A form of such notice is provided in
Exhibit 2.2(b)-2.  No more than three (3) Competitive Bid Requests (e.g., the
Borrower may request Competitive Bids for no more than three (3) different
Interest Periods at a time) shall be submitted at any one time and Competitive
Bid Requests may be made no more frequently than once every three (3) Business
Days (unless the Administrative Agent otherwise agrees).


(c)           Competitive Bid Procedure.  Each Lender may, in its sole
discretion, make one or more Competitive Bids to the Borrower in response to a
Competitive Bid Request.  Each Competitive Bid must be received by the
Administrative Agent not later than 10:00 A.M. on the Business Day next
succeeding the date of receipt by the Administrative Agent of the related
Competitive Bid Request.  A Lender may offer to make all or part of the
requested Competitive Loan borrowing and may submit multiple Competitive Bids in
response to a Competitive Bid Request.  The Competitive Bid shall specify
(i) the particular Competitive Bid Request as to which the Competitive Bid is
submitted, (ii) the minimum (which shall be not less than $1,000,000 and
integral multiples of $500,000 in excess thereof) and maximum principal amounts
of the requested Competitive Loan or Loans as to which the Lender is willing to
make, and (iii) the applicable interest rate or rates and Interest Period or
Periods therefor.  A form of such Competitive Bid is provided in Exhibit
2.2(c).  A Competitive Bid submitted by a Lender in accordance with the
provisions hereof shall be irrevocable.  The Administrative Agent shall promptly
(and in any event by no later than 11:00 A.M. on the Business Day next
succeeding the date of receipt by the Administrative Agent of the related
Competitive Bid Request) notify the Borrower of all Competitive Bids made and
the terms thereof.  The Administrative Agent shall send a copy of each of the
Competitive Bids to the Borrower for its records as soon as practicable.


(d)           Submission of Competitive Bids by Administrative Agent.  If the
Administrative Agent, in its capacity as a Lender, elects to submit a
Competitive Bid in response to any Competitive Bid Request, it shall submit such
Competitive Bid directly to the Borrower one-half of an hour earlier than the
latest time at which the other Lenders are required to submit their Competitive
Bids to the Administrative Agent in response to such Competitive Bid Request
pursuant to subsection (c) above.


(e)           Acceptance of Competitive Bids.  The Borrower may, in its sole and
absolute discretion, subject only to the provisions of this subsection (e),
accept or refuse any Competitive Bid offered to it.  To accept a Competitive
Bid, the Borrower shall give written notification (or telephonic notice promptly
confirmed in writing) substantially in the form of Exhibit 2.2(e) of its
acceptance of any or all such Competitive Bids to the Administrative Agent by
12:00 noon on the date on which notice of election to make a Competitive Bid is
to be given to the Administrative Agent by the Lenders; provided, however,
(i) the failure by the Borrower to give timely notice of its acceptance of a
Competitive Bid shall be deemed to be a refusal thereof, (ii) the Borrower may
accept Competitive Bids only in ascending order of rates within each Interest
Period, (iii) the aggregate amount of Competitive Bids accepted by the Borrower
shall not exceed the principal amount specified in the Competitive Bid Request,
(iv) the Borrower may accept a portion of a Competitive Bid if, and to the
extent, acceptance of the entire amount thereof would cause the Borrower to
exceed the principal amount specified in the Competitive Bid Request, subject
however to the minimum amounts

 
33 

--------------------------------------------------------------------------------

 
provided herein (and provided that where two or more Lenders submit such a
Competitive Bid at the same Competitive Bid Rate, then portions of such
Competitive Bids shall be accepted pro rata between or among such Lenders) and
(v) no bid shall be accepted for a Competitive Loan unless such Competitive Loan
is in a minimum principal amount of $1,000,000 and integral multiples of
$500,000 in excess thereof, except that where a portion of a Competitive Bid is
accepted in accordance with the provisions of subsection (iv) hereof, then in a
minimum principal amount of $500,000 and integral multiples of $100,000 in
excess thereof (but not in any event less than the minimum amount specified in
the Competitive Bid), and in calculating the pro rata allocation of acceptances
of portions of multiple bids at a particular Competitive Bid Rate pursuant to
subsection (iv) hereof, the amounts shall be rounded to integral multiples of
$100,000 in a manner which shall be in the discretion of the Borrower.  A notice
of acceptance of a Competitive Bid given by the Borrower in accordance with the
provisions hereof shall be irrevocable.  The Administrative Agent shall, not
later than 1:00 P.M. on the date of receipt by the Administrative Agent of a
notification from the Borrower of its acceptance and/or refusal of Competitive
Bids, notify each affected Lender of its receipt and the contents thereof, and
each successful bidding Lender will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its bid has been accepted.


(f)           Funding of Competitive Loans.  Each Lender which is to make a
Competitive Loan shall make its Competitive Loan borrowing available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Section 10.2, or at such other office as the
Administrative Agent may designate in writing, by 2:00 P.M. on the date
specified in the Competitive Bid Request in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by crediting the account of the Borrower on the books of such office
with the aggregate of the amount made available to the Administrative Agent by
the applicable Competitive Loan Lenders and in like funds as received by the
Administrative Agent.


(g)           Maturity of Competitive Loans.  Each Competitive Loan shall mature
and be due and payable in full on the last day of the Interest Period applicable
thereto, unless accelerated sooner pursuant to Section 7.2.  Unless the Borrower
shall give notice to the Administrative Agent otherwise, the Borrower shall be
deemed to have requested a Revolving Loan borrowing in the amount of the
maturing Competitive Loan, the proceeds of which will be used to repay such
Competitive Loan.


(h)           Interest on Competitive Loans.  Subject to the provisions of
Section 2.6, Competitive Loans shall bear interest in each case at the
Competitive Bid Rate applicable thereto.  Interest on Competitive Loans shall be
payable in arrears on each Interest Payment Date.


(i)           Competitive Loan Notes.  The Competitive Loans made by each Lender
shall be further evidenced by such Lender’s Revolving Note, if a Revolving Note
was requested by such Lender.

 
34 

--------------------------------------------------------------------------------

 

(j)    No Additional Rights.  Nothing in this Section 2.2 shall be construed as
a right of first offer in favor of any Lender or otherwise limit the ability of
the Borrower to request and accept credit facilities from any Person (including
any Lender) so long as no Default has occurred and is continuing at the time of,
or would otherwise arise as a result of, the Borrower executing, delivering or
performing under such credit facilities.


2.3           Swingline Loan Subfacility.


(a)           Swingline Commitment.  During the Commitment Period, subject to
the terms and conditions hereof, the Swingline Lender, in its individual
capacity, agrees to make certain revolving credit loans in Dollars and in
Foreign Currencies to the Borrower (each a “Swingline Loan” and, collectively,
the “Swingline Loans”) for the purposes hereinafter set forth; provided,
however, (i) the aggregate Dollar Amount of Swingline Loans (determined as of
the most recent Determination Date) outstanding at any time shall not exceed
TWENTY MILLION DOLLARS ($20,000,000) (the “Swingline Committed Amount”), and
(ii) the sum of the aggregate Dollar Amount (determined as of the most recent
Determination Date) of outstanding Revolving Loans plus outstanding Swingline
Loans plus outstanding LOC Obligations plus outstanding Competitive Loans shall
not exceed the Aggregate Revolving Committed Amount.  Swingline Loans hereunder
may be repaid and reborrowed in accordance with the provisions
hereof.  Notwithstanding anything to the contrary contained herein, the
Swingline Lender shall not at any time be obligated to make any Swingline Loan
hereunder if any Lender is at such time a Defaulting Lender, unless the
Swingline Lender has entered into arrangements satisfactory to the Swingline
Lender with the Borrower or such Lender to eliminate the Swingline Lender’s risk
with respect to such Lender’s obligations in respect of its Swingline
Commitment.


(b)           Swingline Loan Borrowings.


(i)           Notice of Borrowing and Disbursement.  Upon receiving a Notice of
Borrowing from the Borrower (A) not later than 12:00 noon on any Business Day
requesting that a Swingline Loan be made in Dollars, the Swingline Lender will
make a Swingline Loan which is denominated in Dollars available to the Borrower
on the same Business Day and (B) not later than 10:00 A.M. (London, England
time) two Business Days prior to the date that a Swingline Loan is requested to
be made in a Foreign Currency, the Swingline Lender will make a Swingline Loan
which is denominated in the requested Foreign Currency available to such
Borrower on such date.  Swingline Loan borrowings hereunder shall be made in
minimum amounts of $100,000 and in integral amounts of $100,000 in excess
thereof.


(ii)           Repayment of Swingline Loans.  Each Swingline Loan borrowing
shall be due and payable on the Maturity Date.  The Swingline Lender may, at any
time, in its sole discretion, by written notice to the Borrower and the
Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the Borrower shall be deemed to have

 
35 

--------------------------------------------------------------------------------

 

requested a Revolving Loan borrowing comprised entirely of Alternate Base Rate
Loans in the Dollar Amount of such Swingline Loans (each such Revolving Loan
borrowing made on account of any such deemed request therefor as provided herein
being hereinafter referred to as a “Mandatory Borrowing”); provided, however,
that, in the following circumstances, any such demand shall also be deemed to
have been given one Business Day prior to each of (A) the Maturity Date, (B) the
occurrence of a Bankruptcy Event, (C) upon acceleration of the Credit Party
Obligations hereunder, whether on account of a Bankruptcy Event or any other
Event of Default and (D) the exercise of remedies in accordance with the
provisions of Section 7.2 hereof; and provided, further, that, notwithstanding
the foregoing to the contrary, in the case of Swingline Loans denominated in
Foreign Currencies, the Swingline Lender shall be entitled to demand such
repayment only upon (1) the Maturity Date, (2) the occurrence of any Event of
Default, (3) acceleration of the Credit Party Obligations hereunder and (4) the
exercise of remedies in accordance with the provisions of Section 7.2
hereof.  Each Lender hereby irrevocably agrees to make such Revolving Loans
promptly upon any such request or deemed request on account of each Mandatory
Borrowing in the Dollar Amount and in the manner specified in the preceding
sentence and on the same such date notwithstanding (I) the amount of the
Mandatory Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (II) whether any conditions
specified in Section 4.2 are then satisfied, (III) whether a Default or an Event
of Default then exists, (IV) failure of any such request or deemed request for
Revolving Loans to be made by the time otherwise required in Section 2.1(b)(i),
(V) the date of such Mandatory Borrowing, or (VI) any reduction in the Revolving
Committed Amount or termination of the Revolving Commitments immediately prior
to such Mandatory Borrowing or contemporaneously therewith.  If any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then the outstanding
Swingline Loans denominated in Foreign Currencies shall be automatically
converted on such date to Swingline Loans in Dollars in an amount equal to the
Dollar Amount thereof as of such date and each Lender hereby agrees that it
shall forthwith purchase (as of the date the Mandatory Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
each such Lender to share in such Swingline Loans ratably based upon its
respective Revolving Commitment Percentage (determined before giving effect to
any termination of the Commitments pursuant to Section 7.2), provided that
(x) all interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased, and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay to the
Swingline Lender interest on the principal Dollar Amount of such participation
purchased for each day from and including the day upon which the

 
36 

--------------------------------------------------------------------------------

 

Mandatory Borrowing would otherwise have occurred to but excluding the date of
payment for such participation, at the rate equal to, if paid within two (2)
Business Days of the date of the Mandatory Borrowing, the Federal Funds Rate,
and thereafter at a rate equal to the Alternate Base Rate.


(c)           Interest on Swingline Loans.  Subject to the provisions of Section
2.6, Swingline Loans that are denominated in (i) Dollars shall bear interest at
a per annum rate equal to the Alternate Base Rate plus the Applicable Percentage
for Revolving Loans that are Alternate Base Rate Loans and (ii) Foreign
Currencies shall bear interest at the applicable one or three month LIBOR Rate
(as specified in the Notice of Borrowing for such Swingline Loan or in a Notice
of Extension/Conversion applicable to such Swingline Loan) plus the Applicable
Percentage for Revolving Loans that are LIBOR Rate Loans.  Interest on Swingline
Loans shall be payable in arrears on each Interest Payment Date.


(d)           Swingline Loan Extension/Continuations.  The Interest Period for
any Swingline Loan denominated in a Foreign Currency may be extended or
continued for an additional Interest Period of one month or three months (and
successive Interest Periods of one month or three months after the expiration of
any such Interest Period).  Any such Swingline Loan may be extended or continued
only if the conditions in Section 4.2 have been satisfied, shall be subject to
the terms of the definition of “Interest Period” set forth in Section 1.1 and
shall be in such minimum amounts as provided in Section 2.3(b)(i).  Each
extension or continuation shall be effected by the Borrower by giving a Notice
of Extension/Conversion (or telephone notice promptly confirmed in writing) to
the Administrative Agent prior to 10:00 A.M. (London, England time) two Business
Days prior to the last day of the current Interest Period for the applicable
Swingline Loan, specifying (i) the date of the proposed extension or
continuation, (ii) the applicable Swingline Loan for which the Interest Period
is to be so extended or continued, and (iii) the new Interest Period with
respect thereto.  Each request for extension or continuation shall be
irrevocable and shall constitute a representation and warranty by the Borrower
of the matters specified in Section 4.2.  If the Borrower fails to request an
extension or continuation of any Interest Period for a Swingline Loan
denominated in a Foreign Currency in accordance with this Section 2.3, or any
such extension or continuation is not permitted or required by this Section 2.3,
then the Interest Period for such Swingline Loan shall be automatically
continued as a one month Interest Period at the end of the Interest Period then
applicable thereto.


(e)           Swingline Note.  The Swingline Loans shall be evidenced by a duly
executed promissory note of the Borrower to the Swingline Lender in the original
amount of the Swingline Committed Amount and substantially in the form of
Exhibit 2.3(e).


(f)           Cash Collateral.  At any point in time in which there is a
Defaulting Lender, the Swingline Lender may, to the extent permitted under the
terms of Section 2.22, require the Borrower to cash collateralize the
outstanding Swingline Loans in accordance with Section 2.22.

 
37 

--------------------------------------------------------------------------------

 

2.4           Letter of Credit Subfacility.


(a)           Issuance.  Subject to the terms and conditions hereof and of the
LOC Documents, if any, and any other terms and conditions which the Issuing
Lender may reasonably require, during the Commitment Period the Issuing Lender
shall issue, and the Lenders shall participate in, Letters of Credit for the
account of the Borrower from time to time upon request in a form reasonably
acceptable to the Issuing Lender; provided, however, that (i) the aggregate
amount of LOC Obligations shall not at any time exceed FIFTY MILLION DOLLARS
($50,000,000) (the “LOC Committed Amount”), (ii) the sum of outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding LOC
Obligations plus outstanding Competitive Loans shall not at any time exceed the
Aggregate Revolving Committed Amount, (iii) all Letters of Credit shall be
denominated in U.S. Dollars and (iv) Letters of Credit shall be issued for
lawful corporate purposes and may be issued as standby letters of credit,
including in connection with workers’ compensation and other insurance
programs, commercial letters of credit and trade letters of credit.  Except as
otherwise expressly agreed upon by all the Lenders, no Letter of Credit shall
have an original expiry date more than twelve (12) months from the date of
issuance; provided, however, so long as no Default or Event of Default has
occurred and is continuing and subject to the other terms and conditions to the
issuance of Letters of Credit hereunder, the expiry dates of Letters of Credit
may be extended annually or periodically from time to time on the request of the
Borrower or by operation of the terms of the applicable Letter of Credit to a
date not more than twelve (12) months from the date of extension; provided,
further, that no Letter of Credit, as originally issued or as extended, shall
have an expiry date extending beyond the date which is three (3) Business Days
prior to the Maturity Date.  Each Letter of Credit shall comply with the related
LOC Documents.  The issuance and expiry date of each Letter of Credit shall be a
Business Day.  Any Letters of Credit issued hereunder shall be in a minimum
original face amount of $50,000 or such lesser amount as the Issuing Lender may
agree.  Wells Fargo shall be the Issuing Lender on all Letters of Credit issued
on or after the Closing Date.  The Issuing Lender shall be under no obligation
to issue any Letter of Credit if any Lender is at such time a Defaulting Lender,
unless the Issuing Lender has entered into arrangements satisfactory to the
Issuing Lender with the Borrower or such Lender to eliminate the Issuing
Lender’s risk with respect to such Lender’s LOC Obligations.


(b)           Notice and Reports.  The request for the issuance of a Letter of
Credit shall be submitted to the Issuing Lender at least three (3) Business Days
prior to the requested date of issuance.  The Issuing Lender will promptly upon
request provide to the Administrative Agent for dissemination to the Lenders a
detailed report specifying the Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred.  The Issuing Lender will
further provide to the Administrative Agent promptly upon request copies of the
Letters of Credit.  The Issuing Lender will provide to the Administrative Agent
promptly upon request a summary report of the nature and extent of LOC
Obligations then outstanding.

 
38 

--------------------------------------------------------------------------------

 

(c)           Participations.  Each Lender upon issuance of a Letter of Credit
shall be deemed to have purchased without recourse a risk participation from the
Issuing Lender in such Letter of Credit and the obligations arising thereunder
and any collateral relating thereto, if any, in each case in an amount equal to
its LOC Commitment Percentage of the obligations under such Letter of Credit and
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to the Issuing Lender therefor and
discharge when due, its LOC Commitment Percentage of the obligations arising
under such Letter of Credit.  Without limiting the scope and nature of each
Lender’s participation in any Letter of Credit, to the extent that the Issuing
Lender has not been reimbursed as required hereunder or under any LOC Document,
each such Lender shall pay to the Issuing Lender its LOC Commitment Percentage
of such unreimbursed drawing in same day funds on the day of notification by the
Issuing Lender of an unreimbursed drawing pursuant to the provisions of
subsection (d) hereof.  The obligation of each Lender to so reimburse the
Issuing Lender shall be absolute and unconditional and shall not be affected by
the occurrence of a Default, an Event of Default or any other occurrence or
event.  Any such reimbursement shall not relieve or otherwise impair the
obligation of the Borrower to reimburse the Issuing Lender under any Letter of
Credit, together with interest as hereinafter provided.


(d)           Reimbursement.  Upon any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Borrower and the Administrative
Agent.  The Borrower shall reimburse the Issuing Lender (with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents on the Business Day next succeeding the day such
notice is received by the Borrower from the Issuing Lender (the “LC Due
Date”).  The unreimbursed amount of each drawing shall bear interest at a per
annum rate equal to the Alternate Base Rate plus the Applicable Percentage;
provided, however, such rate shall be increased by two percent (2%) during each
day that such reimbursement obligation is past due.  Unless the Borrower shall
notify the Issuing Lender and the Administrative Agent by the LC Due Date of its
intent to otherwise reimburse the Issuing Lender, the Borrower shall be deemed
to have requested a Revolving Loan in the amount of the drawing as provided in
subsection (e) hereof, the proceeds of which will be used to satisfy the
reimbursement obligations.  Such reimbursement obligations shall be deemed to be
paid upon the making of any such Revolving Loan.  The Borrower’s reimbursement
obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of set-off, counterclaim or defense to
payment the Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit.  The Issuing Lender will
promptly notify the Lenders of the amount of any unreimbursed drawing and each
Lender shall promptly pay to the Administrative Agent for the account of the
Issuing Lender in Dollars and in immediately available funds, the amount of such
Lender’s LOC Commitment Percentage of such unreimbursed drawing.  Such payment
shall be made on the day such notice is received by such Lender from the Issuing
Lender if such notice is received at or before 2:00 P.M., otherwise such payment
shall be made at or before 12:00 noon on the Business Day next succeeding the
day such notice is received.  If such Lender does not

 
39 

--------------------------------------------------------------------------------

 

pay such amount to the Issuing Lender in full upon such request, such Lender
shall, on demand, pay to the Administrative Agent for the account of the Issuing
Lender interest on the unpaid amount during the period from the date of such
drawing until such Lender pays such amount to the Issuing Lender in full at a
rate per annum equal to, if paid within two (2) Business Days of the date of
drawing, the Federal Funds Rate and thereafter at a rate equal to the Alternate
Base Rate.  Each Lender’s obligation to make such payment to the Issuing Lender,
and the right of the Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Credit Agreement or the Commitments hereunder,
the existence of a Default or Event of Default or the acceleration of the Credit
Party Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.


(e)           Repayment with Loans.  On any day on which the Borrower shall have
requested, or been deemed to have requested a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Lenders that a Revolving Loan has been requested or deemed requested in
connection with a drawing under a Letter of Credit, in which case a Revolving
Loan borrowing comprised entirely of Alternate Base Rate Loans (each such
borrowing, a “Mandatory Borrowing”) shall be immediately made (without giving
effect to any termination of the Commitments pursuant to Section 7.2) pro rata
based on each Lender’s respective Revolving Commitment Percentage (determined
before giving effect to any termination of the Commitments pursuant to Section
7.2) and the proceeds thereof shall be paid directly to the Issuing Lender for
application to the respective LOC Obligations.  Each Lender hereby irrevocably
agrees to make such Revolving Loans immediately upon any such request or deemed
request on account of each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the same such date notwithstanding
(i) the amount of Mandatory Borrowing may not comply with the minimum amount for
borrowings of Loans otherwise required hereunder, (ii) whether any conditions
specified in Section 4.2 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) failure for any such request or deemed request for
a Revolving Loan to be made by the time otherwise required in Section 2.1(b)(i),
(v) the date of such Mandatory Borrowing, or (vi) any reduction in the Aggregate
Revolving Committed Amount after any such Letter of Credit may have been drawn
upon.  If any Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each such Lender
hereby agrees that it shall forthwith fund (as of the date the Mandatory
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) its
Participation Interests in the LOC Obligations; provided, further, that if any
Lender shall fail to fund its Participation Interest on the day the Mandatory
Borrowing would otherwise have occurred, then the amount of such Lender’s
unfunded Participation Interest therein shall bear interest payable by such
Lender to the Issuing Lender upon demand, at the rate equal to, if paid within
two (2) Business Days of such date, the Federal Funds Rate, and thereafter at a
rate equal to the Alternate Base Rate.

 
40 

--------------------------------------------------------------------------------

 

(f)           Modification, Extension.  The issuance of any supplement,
modification, amendment, renewal, or extension to any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.


(g)           Letter of Credit Governing Law.  Unless otherwise expressly agreed
by the Issuing Lender and the Borrower when a Letter of Credit is issued,
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each commercial Letter of
Credit.


(h)           Cash Collateral.  At any point in time in which there is a
Defaulting Lender, the Issuing Lender, to the extent permitted under the terms
of Section 2.22, may require the Borrower to cash collateralize the LOC
Obligations in accordance with Section 2.22.


2.5           Additional Loans.


(a)           Subject to the terms and conditions set forth herein, so long as
no Default or Event of Default shall have occurred and be continuing and the
Aggregate Revolving Committed Amount shall not have been reduced below
$250,000,000 pursuant to Section 2.9(a), the Borrower shall have the right from
time to time during the period from the Closing Date until the date one Business
Day prior to the Maturity Date, to incur additional Indebtedness under this
Credit Agreement in the form of (i) one or more increases to the Aggregate
Revolving Committed Amount (the “Additional Revolving Loans”) and/or (ii) a term
loan facility (the “Additional Term Loan”; together with the Additional
Revolving Loans, the “Additional Loans”), in an aggregate amount of up to
$100,000,000.  The following terms and conditions shall apply:  (A) the
aggregate amount of all Additional Loans shall not at any one time exceed
$100,000,000, (B) the terms and conditions of any Additional Term Loans shall be
reasonably satisfactory to the Administrative Agent and the Additional Loan
Lenders (as such term is defined below), (C) the loans made under any Additional
Loan facilities shall constitute Credit Party Obligations, (D) any Additional
Revolving Loans shall have the same terms (including interest rate) as the
existing Revolving Loans, (E) any Additional Term Loan shall have a maturity
date no sooner than the Maturity Date of the Revolving Loans, (F) any Additional
Loans shall be entitled to the same voting rights as the existing Loans and
shall be entitled to receive proceeds of prepayments on the same basis as
comparable Loans, (G) any Additional Loans shall be obtained from existing
Lenders or from other banks, financial institutions or investment funds, in each
case in accordance with the terms set forth below (such Persons being referred
to herein as the “Additional Loan Lenders”), (H) each Additional Loan shall be
in a minimum principal amount of $10,000,000 and integral multiples of
$1,000,000 in excess thereof, (I) the proceeds of any Additional Loans will be
used to finance capital expenditures and working capital and other general
corporate purposes, including Permitted Investments, (J) the Borrower

 
41 

--------------------------------------------------------------------------------

 

shall execute such promissory notes as are necessary and requested by the
Additional Loan Lenders to reflect the Additional Loans, (K) the conditions to
Extensions of Credit in Section 4.2 shall have been satisfied and (L) the
Administrative Agent shall have received from the Borrower (1) updated financial
projections and an officer’s certificate, in each case in form and substance
reasonably satisfactory to the Administrative Agent, demonstrating that, after
giving effect to any such Additional Loan, the Borrower will be in compliance
with the financial covenants set forth in Section 5.9 and (2) such other
documentation as the Administrative Agent may reasonably request, including,
without limitation, corporate authorization documentation and legal
opinions.  Participation in any Additional Loans shall be offered first to each
of the existing Lenders on a pro rata basis, but none of such Lenders shall have
any obligation to provide all or any portion of any such Additional Loans.  If
the amount of any Additional Loans requested by the Borrower shall exceed the
commitments which the existing Lenders are willing to provide with respect to
such Additional Loans, then the Borrower may invite other banks, financial
institutions and investment funds reasonably acceptable to the Administrative
Agent to join this Credit Agreement as Lenders hereunder for the portion of such
Additional Loans not taken by existing Lenders; provided that such other banks,
financial institutions and investment funds shall enter into such joinder
agreements to give effect thereto as the Administrative Agent and the Borrower
may reasonably request.  In the case of Additional Revolving Loans, the existing
Lenders shall make such assignments (which assignments shall not be subject to
the requirements set forth in Section 10.6(c)) of the outstanding Revolving
Loans and Participation Interests to the Additional Loan Lenders providing any
Additional Revolving Loans so that, after giving effect to such assignments,
each Lender holding a Revolving Commitment (including such Additional Loan
Lenders) will hold Revolving Loans and Participation Interests equal to its
Commitment Percentage of all outstanding Revolving Loans and LOC
Obligations.  Notwithstanding any provision of this Credit Agreement to the
contrary, the Administrative Agent is authorized (with the consent of the
Borrower and the Additional Loan Lenders), to enter into, on behalf of all
Lenders, any amendment, modification or supplement to this Credit Agreement or
any other Credit Document as may be necessary to incorporate the terms of any
Additional Loans.


2.6           Default Rate.


Upon the occurrence and during the continuance of a (a) Bankruptcy Event or a
Payment Event of Default, the principal of and, to the extent permitted by law,
interest on the Loans and any other amounts owing hereunder or under the other
Credit Documents shall automatically bear interest at a rate per annum which is
equal to the Default Rate and (b) any other Event of Default hereunder, at the
option of the Required Lenders, the principal of and, to the extent permitted by
law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents shall automatically bear interest, at a per annum rate
which is equal to the Default Rate, in each case from the date of such Event of
Default until such Event of Default is waived in accordance with Section
10.1.  Any default interest owing under this Section shall be due and payable on
the earlier to occur of (x) demand by the Administrative Agent (which demand the
Administrative Agent shall make if directed by the Required Lenders) and (y)
the Maturity Date.

 
42 

--------------------------------------------------------------------------------

 



2.7           Extension and Conversion.


The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another Type; provided, however, that (a) except as expressly provided
otherwise in this Credit Agreement, LIBOR Rate Loans may be converted into
Alternate Base Rate Loans only on the last day of the Interest Period applicable
thereto, (b) LIBOR Rate Loans may be extended, and Alternate Base Rate Loans may
be converted into LIBOR Rate Loans, only if the conditions in Section 4.2 have
been satisfied and (c) Loans extended as, or converted into, LIBOR Rate Loans
shall be subject to the terms of the definition of “Interest Period” set forth
in Section 1.1 and shall be in such minimum amounts as provided in Section
2.1(b)(ii).  Any request for extension or conversion of a LIBOR Rate Loan which
shall fail to specify an Interest Period shall be deemed to be a request for an
Interest Period of one month.  Each such extension or conversion shall be
effected by the Borrower by giving a Notice of Extension/Conversion (or
telephone notice promptly confirmed in writing through delivery of a Notice of
Extension/Conversion) to the Administrative Agent prior to 11:00 A.M. on the
Business Day of, in the case of the conversion of a LIBOR Rate Loan into a
Alternate Base Rate Loan, and on the third Business Day prior to, in the case of
the extension of a LIBOR Rate Loan as, or conversion of a Alternate Base Rate
Loan into, a LIBOR Rate Loan, the date of the proposed extension or conversion,
specifying (i) the date of the proposed extension or conversion, (ii) the Loans
to be so extended or converted, (iii) the Types of Loans into which such Loans
are to be converted and (iv) if applicable, the applicable Interest Periods with
respect thereto.  Each request for extension or conversion shall be irrevocable
and shall constitute a representation and warranty by the Borrower of the
matters specified in Section 4.2.  If the Borrower fails to request extension or
conversion of any LIBOR Rate Loan in accordance with this Section, or any such
conversion or extension is not permitted or required by this Section, then such
LIBOR Rate Loan shall be converted to an Alternate Base Rate Loan at the end of
the Interest Period applicable thereto.  The Administrative Agent shall give
each Lender notice as promptly as practicable of any such proposed extension or
conversion affecting any Loan.


2.8           Prepayments.


(a)           Voluntary Repayments.  Revolving Loans, Swingline Loans and, with
the consent of the applicable Competitive Loan Lender or Lenders, Competitive
Loans, may be repaid in whole or in part without premium or penalty; provided
that (i) LIBOR Rate Loans may be repaid only upon three (3) Business Days’ prior
written notice to the Administrative Agent, and Alternate Base Rate Loans may be
repaid only upon at least one (1) Business Day’s prior written notice to the
Administrative Agent, (ii) repayments of LIBOR Rate Loans must be accompanied by
payment of any amounts owing under Section 2.17, and (iii) partial repayments of
the LIBOR Rate Loans shall be in minimum principal amount of $2,000,000, and in
integral multiples of $1,000,000 in excess thereof (or, if less, the remaining
amount thereof) and partial repayments of Alternate Base Rate Loans shall be in
minimum principal amount of $1,000,000, and in integral multiples of $500,000 in
excess thereof (or, if less, the remaining amount thereof).

 
43 

--------------------------------------------------------------------------------

 

(b)           Mandatory Prepayments.  If at any time, the aggregate principal
Dollar Amount (determined, with respect to Foreign Currency Loans, as of the
most recent Determination Date) of outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations plus outstanding Competitive
Loans shall exceed the Aggregate Revolving Committed Amount, the Borrower shall
immediately make payment on the Loans in an amount sufficient to eliminate the
deficiency; provided, however, that, notwithstanding the foregoing to the
contrary, if the amount of such excess has been incurred as a result of exchange
rate fluctuations in the Dollar Amount of the Swingline Loans denominated in
Foreign Currencies and such excess is not greater than ten percent (10%) of the
Swingline Committed Amount, then the Borrower shall not be required to repay
such excess until thirty (30) days after the incurrence of such excess, and then
only to the extent, if any, of such excess on the date such payment is due.


(c)           Application.  Unless otherwise specified by the Borrower,
voluntary repayments and mandatory prepayments made hereunder shall be applied
first to Alternate Base Rate Loans, then to LIBOR Rate Loans in direct order of
Interest Period maturities, second to Competitive Loans in direct order of
Interest Period Maturities and third (after all Loans have been repaid) to a
cash collateral account in respect of LOC Obligations.  Amounts repaid on the
Swingline Loan and the Revolving Loans may be reborrowed in accordance with the
provisions hereof.


(d)           Bank Product Obligations Unaffected.  Any repayment or prepayment
made pursuant to this Section 2.8 shall not affect the Borrower’s obligation to
continue to make payments under any Bank Product with a Bank Product Provider,
which shall remain in full force and effect notwithstanding such repayment or
prepayment, subject to the terms of such Bank Product.


2.9           Termination and Reduction of Commitments


(a)           Voluntary Reductions.  The Commitments may be terminated or
permanently reduced by the Borrower in whole or in part upon one (1) Business
Day’s prior written notice to the Administrative Agent; provided that (i) after
giving effect to any voluntary reduction, the aggregate principal amount of
Loans plus LOC Obligations outstanding shall not exceed the Aggregate Revolving
Committed Amount, as reduced, and (ii) partial reductions shall be in minimum
principal amounts of $3,000,000, and in integral multiples of $1,000,000 in
excess thereof; provided further, that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the
Revolving Loans made on the effective date thereof, the sum of the then
outstanding aggregate principal amount of the Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations plus outstanding Competitive
Loans would exceed the Aggregate Revolving Committed Amount; and provided
further, that with respect to the portion of the Commitments comprising
Additional Revolving Loans, only one such reduction shall be permitted to be
made in any calendar year.  Notwithstanding the foregoing to the contrary, so
long as the Aggregate Revolving Committed Amount shall not have been previously
reduced below $250,000,000 pursuant to this Section 2.9(a), then the portion of
the Commitments comprising Additional

 
44 

--------------------------------------------------------------------------------

 

Revolving Loans, if reduced in whole or in part pursuant to this Section 2.9(a),
may be reinstated from time to time in the form of new Additional Revolving
Loans to the extent then permitted to be made under Section 2.5 hereof.


(b)           Mandatory Reduction.  The Revolving Commitment, the LOC Commitment
and the Swingline Commitment shall automatically terminate on the Maturity Date.


2.10         Fees.


(a)           Commitment Fee.  Subject to Section 2.23, in consideration of the
Revolving Commitments, the Borrower agrees to pay to the Administrative Agent,
for the ratable benefit of the Revolving Lenders, a commitment fee (the
“Commitment Fee”) in an amount equal to the Applicable Percentage per annum on
the average daily unused amount of the Revolving Committed Amount.  The
Commitment Fee shall be calculated quarterly in arrears.  For purposes of
computation of the Commitment Fee, LOC Obligations shall be considered usage of
the Revolving Committed Amount but Swingline Loans shall not be considered usage
of the Revolving Committed Amount.  The Commitment Fee shall be payable
quarterly in arrears on the 15th day following the last day of each calendar
quarter.


(b)           Letter of Credit Fees.  Subject to Section 2.23, in consideration
of the LOC Commitments, the Borrower agrees to pay to the Administrative Agent,
for the ratable benefit of the Revolving Lenders, a fee (the “Letter of Credit
Fee”) equal to the Applicable Percentage for Revolving Loans that are LIBOR Rate
Loans per annum on the average daily maximum amount available to be drawn under
each Letter of Credit from the date of issuance to the date of expiration.  The
Letter of Credit Fee shall be payable quarterly in arrears on the 15th day
following the last day of each calendar quarter.


(c)           Issuing Lender Fees.  In addition to the Letter of Credit Fees
payable pursuant to subsection (ii) above, the Borrower shall pay to the Issuing
Lender for its own account without sharing by the other Lenders (i) a fronting
fee of one-tenth of one percent (0.100%) per annum on the average daily maximum
amount available to be drawn under each such Letter of Credit issued by it, such
fee to be paid quarterly in arrears on the 15th day following the last day of
each calendar quarter for the prior calendar quarter, and (ii) the reasonable
and customary charges from time to time of the Issuing Lender with respect to
the amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”).


(d)           Administrative Agent’s Fee.  The Borrower agrees to pay to the
Administrative Agent the annual administrative agent fee as described in the
Administrative Agent’s Fee Letter.

 
45 

--------------------------------------------------------------------------------

 

2.11           Computation of Interest and Fees.


(a)           Interest payable hereunder with respect to Alternate Base Rate
Loans based on the Prime Rate shall be calculated on the basis of a year of 365
days (or 366 days, as applicable) for the actual days elapsed.  All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination
thereof.  Any change in the interest rate on a Loan resulting from a change in
the Alternate Base Rate shall become effective as of the opening of business on
the day on which such change in the Alternate Base Rate shall become
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change.


(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.


2.12           Pro Rata Treatment and Payments.


(a)           Each borrowing of Loans and any reduction of the Commitments shall
be made pro rata according to the respective Commitment Percentages of the
Lenders.  Each payment under this Credit Agreement or any Credit Document shall
be applied (i) first, to any Fees then due and owing, (ii) second, to interest
then due and owing in respect of the Loans to the Borrower and (iii) third, to
principal then due and owing hereunder and under the Loans to the
Borrower.  Each payment on account of the Commitment Fees or the Letter of
Credit Fees shall be made pro rata in accordance with the respective amounts due
and owing.  Each payment (other than voluntary repayments and mandatory
prepayments) by the Borrower on account of principal of and interest on the
Loans shall be made pro rata according to the respective amounts due and owing
hereunder in the currency in which such amount is denominated and in such funds
as are customary at the place and time of payment for the settlement of
international payments in such currency.  Without limiting the terms of the
preceding sentence, accrued interest on any Foreign Currency Loans shall be
payable in the same Foreign Currency as such Loan.  Each voluntary repayment and
mandatory prepayment on account of principal of the Loans shall be applied in
accordance with Section 2.8.  With respect to Competitive Loans, if the Borrower
fails to specify the particular Competitive Loan or Loans as to which any
payment or other amount should be applied and it is not otherwise clear as to
the particular Competitive Loan or Loans to which such payment or other amounts
relate, or any such payment or other amount is to be applied to Competitive
Loans without regard to any such direction by the Borrower, then each payment or
prepayment of principal on Competitive Loans and each payment of interest or
other amount on or in respect of Competitive Loans, shall be allocated pro rata
among the relevant Competitive Loan Lenders in accordance with the then
outstanding amounts of their respective Competitive Loans.  All payments

 
46 

--------------------------------------------------------------------------------

 

(including prepayments) to be made by the Borrower on account of principal,
interest and fees shall be made without defense, set-off or counterclaim (except
as provided in Section 2.18(b)) and shall be made to the Administrative Agent
for the account of the Lenders at the Administrative Agent’s office specified in
Section 10.2 in immediately available funds (or at such other location mutually
agreed to by the Administrative Agent and the Borrower with respect to Foreign
Currency Loans) and (A) in the case of Loans or other amounts denominated in
Dollars, shall be made in Dollars not later than 1:00 P.M. on the date when due
and (B) in the case of Loans or other amounts denominated in a Foreign Currency,
shall be made in such Foreign Currency not later than the Applicable Time
specified by the Administrative Agent on the date when due.  The Administrative
Agent shall distribute such payments to the Lenders entitled thereto promptly
upon receipt in like funds as received.  If any payment hereunder (other than
payments on the LIBOR Rate Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.  If any payment on a
LIBOR Rate Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.


(b)           Allocation of Payments After Exercise of
Remedies.  Notwithstanding any other provision of this Credit Agreement to the
contrary, after the exercise of remedies by the Administrative Agent or the
Required Lenders pursuant to Section 7.2, all amounts collected or received by
the Administrative Agent or any Lender on account of the Credit Party
Obligations or any other amounts outstanding under any of the Credit Documents
shall be paid over or delivered as follows:


 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;



 
SECOND, to payment of any fees owed to the Administrative Agent and the Issuing
Lender;



 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;



 
FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest (including, without limitation, accrued fees and
interest arising under any Bank Product with a Bank Product Provider);



 
FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations (including, without limitation, the payment or cash
collateralization of the


 
47 

--------------------------------------------------------------------------------

 

 
outstanding LOC Obligations, and including with respect to any Bank Product with
a Bank Product Provider, any breakage, termination or other payments due under
such Bank Product with a Bank Product Provider and any interest accrued
thereon);



 
SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and



 
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.



In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any Bank Product Provider shall
receive an amount equal to its pro rata share (based on the proportion that the
then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Bank Product Provider bears to the
aggregate then outstanding Loans and LOC Obligations and obligations payable
under all Bank Products) of amounts available to be applied pursuant to clauses
“THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (c) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (i) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (ii) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section.  Notwithstanding the foregoing terms of this Section, only proceeds and
payments under the Guaranty (as opposed to ordinary course principal, interest
and fee payments hereunder) shall be applied to obligations under any Bank
Product.  The Administrative Agent shall have no obligation to calculate the
amount to be distributed with respect to any Bank Product Debt, but may rely
upon written notice of the amount (setting forth a reasonably detailed
calculation) from the applicable Bank Product Provider.  In the absence of such
notice, the Administrative Agent may assume the amount to be distributed is the
Bank Product Amount last reported to the Administrative Agent.


2.13           Non-Receipt of Funds by the Administrative Agent.


(a)           Unless the Administrative Agent shall have been notified in
writing by a Lender prior to the date a Loan is to be made by such Lender (which
notice shall be effective upon receipt) that such Lender does not intend to make
the proceeds of such Loan available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such proceeds
available to the Administrative Agent on such date, and the Administrative Agent
may in reliance upon such assumption (but shall not be required to) make
available to the Borrower a corresponding amount.  If such corresponding amount
is not in fact made available to the Administrative Agent, the Administrative
Agent shall be able to recover such corresponding amount from such

 
48 

--------------------------------------------------------------------------------

 

Lender.  If such Lender does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent will
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover from the Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for the applicable borrowing pursuant to the Notice of Borrowing
and (ii) from a Lender at the Federal Funds Rate.


(b)           Unless the Administrative Agent shall have been notified in
writing by the Borrower, prior to the date on which any payment is due from it
hereunder (which notice shall be effective upon receipt) that the Borrower does
not intend to make such payment, the Administrative Agent may assume that such
Borrower has made such payment when due, and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
each Lender on such payment date an amount equal to the portion of such assumed
payment to which such Lender is entitled hereunder, and if the Borrower has not
in fact made such payment to the Administrative Agent, such Lender shall, on
demand, repay to the Administrative Agent the amount made available to such
Lender.  If such amount is repaid to the Administrative Agent on a date after
the date such amount was made available to such Lender, such Lender shall pay to
the Administrative Agent on demand interest on such amount in respect of each
day from the date such amount was made available by the Administrative Agent at
a per annum rate equal to, if repaid to the Administrative Agent within two (2)
days from the date such amount was made available by the Administrative Agent,
the Federal Funds Rate and thereafter at a rate equal to the Alternate Base
Rate.


(c)           A certificate of the Administrative Agent submitted to the
Borrower or any Lender with respect to any amount owing under this Section 2.13
shall be conclusive in the absence of manifest error.


(d)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4 are not satisfied or waived in accordance with the
terms thereof, the Administrative Agent shall return such funds (in like funds
as received from such Lender) to such Lender, without interest.


(e)           The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 10.5(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any such
payment under Section 10.5(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other

 
49 

--------------------------------------------------------------------------------

 

Lender to so make its Loan, to purchase its participation or to make its payment
under Section 10.5(c).


(f)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.14         Inability to Determine Interest Rate.


Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two Business Days prior to the first day of such Interest Period.  If such
notice is given (a) any Foreign Currency Loans requested to be made on the first
day of such Interest Period shall be made, at the sole option of the Borrower,
in Dollars as Alternate Base Rate Loans or such request shall be cancelled,
(b) any affected LIBOR Rate Loans requested to be made on the first day of such
Interest Period shall be made, at the sole option of the Borrower, in Dollars as
Alternate Base Rate Loans or such request shall be cancelled and (c) any
affected Loans that were to have been converted on the first day of such
Interest Period to or continued as LIBOR Rate Loans shall be converted to or
continued, at the sole option of the Borrower, in Dollars as Alternate Base Rate
Loans or such request shall be cancelled.  Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.  The Administrative Agent shall withdraw any notice given pursuant to
this Section at such time as the condition giving rise to such notice is
reasonably determined by the Administrative Agent to no longer be applicable.


2.15         Illegality.


(a)           Notwithstanding any other provision of this Credit Agreement, if
(i) any Change in Law shall make it unlawful for such Lender or its LIBOR
Lending Office to make or maintain LIBOR Rate Loans as contemplated by this
Credit Agreement or to obtain in the interbank eurodollar market through its
LIBOR Lending Office the funds with which to make such Loans, or (ii) there
shall have occurred any change in national or international financial, political
or economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates which would make it unlawful or impossible
for any Lender to make Loans denominated in any Foreign Currency to the
Borrower, as contemplated by this Credit Agreement, then such Lender

 
50 

--------------------------------------------------------------------------------

 

shall be an “Affected Lender” and by written notice to the Borrower and to the
Administrative Agent:


(A)           such Affected Lender may declare that LIBOR Rate Loans (in the
affected currency or currencies) will not thereafter (for the duration of such
unlawfulness or impossibility) be made by such Affected Lender hereunder,
whereupon any request for a LIBOR Rate Loan (in the affected currency or
currencies) shall, as to such Affected Lender only (1) if such Loan is not a
Foreign Currency Loan, be deemed a request for a Alternate Base Rate Loan
(unless it should also be illegal for the Affected Lender to provide an
Alternate Base Rate Loan, in which case such Loan shall bear interest at a
commensurate rate to be agreed upon by the Administrative Agent and the Affected
Lender, and so long as no Event of Default shall have occurred and be
continuing, the Borrower), unless such declaration shall be subsequently
withdrawn and (2) if such Loan is a Foreign Currency Loan, be deemed to have
been withdrawn, unless such declaration shall be subsequently withdrawn; and


(B)           such Affected Lender may require that all outstanding LIBOR Rate
Loans or Foreign Currency Loans (in the affected currency or currencies), as the
case may be, made by it be (1) if such Loans are not Foreign Currency Loans,
converted to Alternate Base Rate Loans, in which event all such LIBOR Rate Loans
shall be automatically converted to Alternate Base Rate Loans as of the
effective date of such notice as provided in paragraph (b) below or (2) if such
Loans are Foreign Currency Loans, repaid immediately, in which event all such
Foreign Currency Loans (in the affected currency or currencies) shall be
required to be repaid in full by the Borrower as of the effective date of such
notice as provided in paragraph (b) below.


If any Affected Lender shall exercise its rights under (i) or (ii) above with
respect to any Loans which are not Foreign Currency Loans, all payments and
prepayments of principal which would otherwise have been applied to repay the
LIBOR Rate Loans that would have been made by such Affected Lender or the
converted LIBOR Rate Loans of such Affected Lender shall instead be applied to
repay the Alternate Base Rate Loans made by such Affected Lender in lieu of, or
resulting from the conversion, of such LIBOR Rate Loans.  An Affected Lender
shall withdraw any notice given pursuant to this Section at such time as the
condition giving rise to such notice is reasonably determined by such Affected
Lender to no longer be applicable.


(b)           Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its LIBOR Lending Office, as the case may be) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this Section
2.15; provided, however, that such efforts shall not cause the imposition on
such Lender of any additional costs or legal or regulatory burdens deemed by
such Lender in its sole discretion to be material.

 
51 

--------------------------------------------------------------------------------

 



(c)           For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each such Loan, if lawful, on the last day of
the Interest Period currently applicable to such Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.


2.16         Change in Law.


(a)           Increased Costs Generally.  If any Change in Law shall:


(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);


(ii)            subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
2.16 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the Issuing Lender); or


(iii)            impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the Issuing Lender, the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.


(b)           Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the

 
52 

--------------------------------------------------------------------------------

 

Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.


(c)           Certificates for Reimbursement.  A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered, as the case may be, for any
period more than 180 days prior to the date the Borrower receives the
certificate of such Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, required under subsection (c) of this Section.


(e)            Termination. The agreements in this Section 2.16 shall survive
the termination of this Credit Agreement and payment of the Loans and all other
amounts payable hereunder.


2.17         Indemnity.


The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense (but excluding any loss of anticipated
profits) which such Lender may sustain or incur as a consequence of (a) a
default by the Borrower in payment of the principal amount of or interest on any
LIBOR Rate Loan by such Lender in accordance with the terms hereof, (b) a
default by the Borrower in accepting a LIBOR Rate Loan borrowing after the
Borrower has given a notice in accordance with the terms hereof, (c) a default
by the Borrower in making any repayment of a LIBOR Rate Loan after the Borrower
has given a notice in accordance with the terms hereof, and/or (d) the making by
the Borrower of a repayment or prepayment of a LIBOR Rate Loan, or the
conversion thereof, on a day which is not the last day of the Interest Period
with respect thereto, in each case including, but not limited to, any such loss
or expense (but excluding any loss of anticipated profits) arising from interest
or fees payable by such Lender to lenders of funds obtained by it in order to
maintain its LIBOR Rate

 
53 

--------------------------------------------------------------------------------

 

Loans hereunder.  A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
thirty days following such default, repayment, prepayment or conversion) shall
be conclusive in the absence of manifest error.  The agreements in this Section
2.17 shall survive termination of this Credit Agreement and payment of the Loans
and all other amounts payable hereunder.


2.18         Taxes.


(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.


(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.


(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 
54 

--------------------------------------------------------------------------------

 

(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.


(f)           Foreign Lenders.  Without limiting the generality of the
foregoing, in the event that the Borrower is resident for tax purposes in the
United States of America, any Foreign Lender shall deliver to the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:


(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,


(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,


(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (i) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (ii) duly completed copies of  Internal Revenue Service Form W-8BEN,


(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made, or


(v)           if a payment made to a Lender under any Credit Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent (A) a certification signed by the

 
55 

--------------------------------------------------------------------------------

 

chief financial officer, principal accounting officer, treasurer or controller
and (B) other documentation reasonably requested by the Administrative Agent
sufficient for the Administrative Agent to comply with its obligations under
FATCA and to determine that such Lender has complied with such applicable
reporting requirements.


(g)           Treatment of Certain Refunds.  If the Administrative Agent, a
Lender or the Issuing Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Issuing Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the Issuing Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.


(h)
  Mitigation.



 
(i)     Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its LIBOR Lending Office, as the case may be) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this Section;
provided, however, that such efforts shall not cause the imposition on such
Lender of any additional costs or legal or regulatory burdens deemed by such
Lender in its sole discretion to be material.



(ii)   If the Borrower pays any additional amount pursuant to this Section with
respect to a Lender, such Lender shall use reasonable efforts to obtain a refund
of tax or credit against its tax liabilities on account of such payment;
provided that such Lender shall have no obligation to use such reasonable
efforts if either (A) it is in an excess foreign tax credit position or (B) it
believes in good faith, in its sole discretion, that claiming a refund or credit
would cause adverse tax consequences to it.  If such Lender receives such a
refund or credit, such Lender shall pay to the Borrower an amount that such
Lender reasonably determines is equal to the net tax benefit obtained by such
Lender as a result of such payment by the Borrower.  If no refund or credit is
obtained with respect to the Borrower’s payments to such Lender pursuant to this
Section, then such Lender shall upon request provide a certification that such

 
56 

--------------------------------------------------------------------------------

 

 
Lender has not received a refund or credit for such payments.  Nothing contained
in this Section shall require a Lender to disclose or detail the basis of its
calculation of the amount of any tax benefit or any other amount or the basis of
its determination referred to in the proviso to the first sentence of this
Section to the Borrower or any other party.



2.19         Indemnification; Nature of Issuing Lender’s Duties.


(a)           In addition to its other obligations under Section 2.4, the
Borrower hereby agrees to protect, indemnify, pay and hold the Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
the Issuing Lender may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit, except to the extent
resulting from the gross negligence or willful misconduct of the Issuing Lender
or (ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority (all
such acts or omissions, herein called “Government Acts”).


(b)           As between the Borrower and the Issuing Lender, the Borrower shall
assume all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof.  The Issuing Lender shall not be responsible for:  (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (vii) any consequences arising from causes beyond the
control of the Issuing Lender, including, without limitation, any Government
Acts.  None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender’s rights or powers hereunder.


(c)           In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing
Lender under any resulting liability to the Borrower.  It is the intention of
the parties that this Credit Agreement shall be construed and applied to protect
and indemnify the Issuing Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by

 
57 

--------------------------------------------------------------------------------

 
the Borrower, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority.  The
Issuing Lender shall not, in any way, be liable for any failure by the Issuing
Lender or anyone else to pay any drawing under any Letter of Credit as a result
of any Government Acts or any other cause beyond the control of the Issuing
Lender.


(d)           Nothing in this Section 2.19 is intended to limit the
reimbursement obligation of the Borrower contained in Section 2.4 hereof.  The
obligations of the Borrower under this Section 2.19 shall survive the
termination of this Credit Agreement.  No act or omissions of any current or
prior beneficiary of a Letter of Credit shall in any way affect or impair the
rights of the Issuing Lender to enforce any right, power or benefit under this
Credit Agreement.


(e)           Notwithstanding anything to the contrary contained in this Section
2.19, the Borrower shall have no obligation to indemnify any Issuing Lender in
respect of any liability incurred by such Issuing Lender arising out of the
gross negligence or willful misconduct of the Issuing Lender, as determined by a
court of competent jurisdiction.


2.20         Replacement of Lenders.


The Borrower shall, at its sole cost and expense, be permitted to replace with
an Eligible Assignee, acceptable to the Administrative Agent, any Lender (other
than Wells Fargo) that (a) requests reimbursement for amounts owing pursuant to
Section 2.15, 2.16 or 2.18 or (b) is a Defaulting Lender; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall not have taken action
under Section 2.15, 2.16 or 2.18, as applicable, to successfully eliminate the
continued need for payment of amounts owing pursuant to Section 2.15, 2.16 or
2.18, as applicable, (iv) the replacement Eligible Assignee shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (v) the Borrower shall be liable to such replaced
Lender under Section 2.17 if any LIBOR Loan owing to such replaced Lender shall
be purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement Eligible Assignee, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.15, 2.16 or 2.18, as the case
may be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.  If any replaced Lender fails to execute the
agreements required under Section 10.6 in connection with an assignment pursuant
to this Section 2.20, the Borrower may, upon two (2) Business Days’ prior notice
to such replaced Lender, execute such agreements on behalf of such replaced
Lender.  A Lender shall not be required to be replaced if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such replacement cease to apply.

 
58 

--------------------------------------------------------------------------------

 

2.21         Lender Representation and Warranty.


Each Lender represents and warrants to the Credit Parties for the purpose of
making the representation and warranty in Section 3.7(e) that (i) no part of any
of the funds, monies, assets or other consideration to be used for the funding
of any Loan, LOC Obligation or other extension of credit under this Credit
Agreement or other Credit Document shall constitute “plan assets” as defined in
ERISA and (ii) the rights, benefits and interests of the Lenders under this
Credit Agreement and other Credit Documents will not be “plan assets” under
ERISA.


2.22         Cash Collateral.


At any time that there shall exist a Defaulting Lender, and to the extent such
Defaulting Lender’s LOC Obligations and its Swingline Exposure cannot be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Commitment Percentages as provided in Section 2.23(a)(iv) below, then within
three (3) Business Days following the request of the Administrative Agent, the
Issuing Lender or any Swingline Lender, as applicable, the Borrower shall
deliver Cash Collateral to the Administrative Agent in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.23 and any Cash
Collateral provided by such Defaulting Lender).


(a)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative
Agent.  The Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the Issuing Lender and the Lenders
(including the Swingline Lender), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to clause (b) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.


(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section or Section
2.23 in respect of Letters of Credit or Swingline Loans, shall be held and
applied to the satisfaction of the specific LOC Obligations, Swingline Loans,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.


(c)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or other obligations shall
no longer be required to be held

 
59 

--------------------------------------------------------------------------------

 
as Cash Collateral pursuant to this Section 2.22 following (i) the elimination
of the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent, each Issuing
Lender and each Swingline Lender that there exists excess Cash Collateral;
provided that, subject to Section 2.23, the Person providing Cash Collateral and
each Issuing Lender and Swingline Lender may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations.


2.23         Defaulting Lenders.


(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:


(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and
Section 10.1.


(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lender’s or Swingline Lender’s Fronting
Exposure in accordance with Section 2.22; fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the
Issuing Lender’s and the Swingline Lender’s future Fronting Exposure of such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement in accordance with Section 2.22; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lender or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lender or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such

 
60 

--------------------------------------------------------------------------------

 

payment is a payment of the principal amount of any Loans or LOC Obligations in
respect of which such Defaulting Lender has not fully funded its appropriate
share and (B) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and LOC Obligations
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or LOC Obligations owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
LOC Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments under the applicable facility without giving
effect to Section 2.23(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.23(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


 
(iii)
Defaulting Lender Fees.



(A)           Commitment Fees.  No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which such Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender).


(B)           Letter of Credit Fees.  Each Defaulting Lender shall be entitled
to receive Letter of Credit Fees for any period during which such Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant Section 2.22.


(C)           Reallocation of Fees.  With respect to any Letter of Credit Fee
not required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in LOC Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to each Issuing Lender and Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.


(iv)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in LOC Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that such reallocation does not

 
61 

--------------------------------------------------------------------------------

 

cause the aggregate Committed Funded Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.


(v)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.22.


(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Lender each agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Defaulting Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Committed Loans and funded and unfunded participations in Letters of Credit
and Swingline Loans to be held on a pro rata basis by the Lenders in accordance
with their Commitment Percentages (without giving effect to Section
2.22(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.


(c)           Termination of Commitment.  The Borrower may terminate (i) the
entire Commitment of a Defaulting Lender to the extent there are no Loans or
Letters of Credit outstanding at the time of such termination or (ii) the unused
amount of the Commitment of any Defaulting Lender, in each case upon not less
than ten Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof); provided that (A) no Event of Default
shall have occurred and be continuing, and (B) such termination shall not be
deemed to be a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Lender, the Swingline Lender or any Lender may have against
such Defaulting Lender.  If the unused amount of the Commitment of any
Defaulting Lender is terminated pursuant to clause (c)(ii) above, the provisions
of Section 2.23(a)(ii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees (to the extent payable to such Defaulting
Lender pursuant to Section 2.23(a)(iii)), indemnity or other amounts).

 
62 

--------------------------------------------------------------------------------

 

(d)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.




SECTION 3
REPRESENTATIONS AND WARRANTIES


To induce the Lenders to enter into this Credit Agreement and to make Loans
herein provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender that as of the Closing Date and as of
each date such representations and warranties are required to be made in
accordance with the terms of the Credit Documents:


3.1           Financial Statements.


The Borrower has delivered to the Administrative Agent copies of the financial
statements of the Borrower and its Subsidiaries referenced in Section
4.1(g).  The financial statements described in Sections 4.1(g)(ii) and (iii)
(including in each case the related schedules and notes) fairly present in all
material respects the Consolidated financial position of the Borrower and its
Subsidiaries as of the respective dates specified in such financial statements
and the Consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments and the absence of footnotes).


3.2           Organization; Existence; Patriot Act Information.


Each of the Credit Parties is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign entity and is in good standing under the laws of each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Each of the Credit Parties has the corporate power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Credit Agreement and the other Credit Documents and to
perform the provisions hereof and thereof.  Set forth on Schedule 3.2 as of the
Closing Date, and as of the last date such Schedule was required to be updated
in accordance with Section 5.2, is the following information for each Credit
Party:  the exact legal name of such Credit Party in the four (4) months prior
to the Closing Date, the state of incorporation or organization, the type of
organization, the jurisdictions in which such Credit Party is qualified to do
business, the chief executive office, the principal place of business, the
business phone number, the organization identification number, the federal tax
identification number and ownership information (e.g. publicly held, if private
or partnership, the owners and partners of each of the Credit Parties).

 
63 

--------------------------------------------------------------------------------

 



3.3           Authorization; Power; Enforceable Obligations.


This Credit Agreement and the other Credit Documents have been duly authorized
by all necessary corporate action on the part of the Borrower and the other
Credit Parties, and this Credit Agreement constitutes, and upon execution and
delivery thereof each Credit Document will constitute, a legal, valid and
binding obligation of the Credit Parties executing such documents enforceable
against such Credit Parties in accordance with their respective terms, except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law.


3.4           Consent; Government Authorizations.


No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with acceptance of extensions of credit by the Borrower or the making
of the guaranties hereunder or with the execution, delivery or performance of
any Credit Documents by the other Credit Parties (other than those which have
been obtained) or with the validity or enforceability of any Credit Document
against the Credit Parties, except such filings as are required to be made with
and have been, or will be, made on a timely basis with, the United States
Securities and Exchange Commission.


3.5           No Material Litigation.


(a)           There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
Subsidiary or any property of the Borrower or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.


(b)           Neither the Borrower nor any Subsidiary is in default under any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws) of any Governmental
Authority, which default or violation, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.


3.6           Taxes.


The Borrower and its Subsidiaries have filed all tax returns (federal, state,
local and foreign) that are required to have been filed in any jurisdiction, and
have paid all income taxes shown to be due and payable (including interest and
penalties) on such returns and all other taxes and assessments payable by them,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the

 
64 

--------------------------------------------------------------------------------

 

amount of which is not individually or in the aggregate Material or (b) the
amount, applicability or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which the Borrower or a
Subsidiary, as the case may be, has established adequate reserves in accordance
with GAAP.  None of the Credit Parties or their respective Subsidiaries are
aware, as of the Closing Date, of any proposed tax assessments against it or any
of its Subsidiaries which would reasonably be expected to have a Material
Adverse Effect.


3.7           ERISA.


(a)           Each Credit Party and each ERISA Affiliate have operated and
administered each Plan (other than Multiemployer Plans) in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not reasonably be expected to result in a Material Adverse
Effect.  Neither any Credit Party nor any ERISA Affiliate has incurred any
liability pursuant to Title IV of ERISA (other than for premiums payable to the
PBGC not yet due) or the penalty or excise tax provisions of the Code relating
to employee benefit plans (as defined in Section 3 of ERISA) or for failure to
comply with the provisions of Title I of ERISA, in each case which has not been
satisfied, and no event, transaction or condition has occurred or exists that
would reasonably be expected to result in the incurrence of any such liability
by any Credit Party or any ERISA Affiliate, or in the imposition of any Lien on
any of the rights, properties or assets of any Credit Party or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions including Section 401(a)(29) or 412 of the Code, other
than such liabilities or Liens as would not be individually or in the aggregate
Material.


(b)           The present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under all Single Employer
Plans, determined with respect to each Single Employer Plan, as of the most
recent valuation date prior to the date on which this representation is made or
deemed made (determined, in each case, in accordance with the Financial Account
Standards Board Statement 87 utilizing the actuarial valuation report) did not
exceed the fair market value of the assets of the Single Employer Plans by more
than $40,000,000 in the aggregate for all such Plans.


(c)           Neither any Credit Party nor any ERISA Affiliate has incurred any
withdrawal liabilities under Section 4201 of ERISA that have not been satisfied
or is subject to contingent withdrawal liabilities under Section 4204 of ERISA
with respect to any Multiemployer Plan that individually or in the aggregate are
Material.  Neither any Credit Party nor any ERISA Affiliate has received any
notification that any Multiemployer Plan is in Reorganization, Insolvency, or
has been terminated (within the meaning of Title IV of ERISA), and, to the
knowledge of the Credit Parties, no Multiemployer Plan is reasonably expected to
be in Reorganization, Insolvency, or terminated.

 
65 

--------------------------------------------------------------------------------

 

(d)           The aggregate expected post-retirement benefit obligation
(determined with respect to a Credit Party as of the last day of the Credit
Party’s most recently ended fiscal year in accordance with Financial Accounting
Standards Board Statement No. 106, without regard to liabilities attributable to
continuation coverage mandated by Section 4980B of the Code or similar state
law) of the Credit Parties and their Subsidiaries would not reasonably be
expected to have a Material Adverse Effect.  Each Plan which is an “employee
welfare benefit plan” (as defined in Section 3(1) of ERISA) maintained by the
Credit Party or any ERISA Affiliate to which Sections 601 or 609 of ERISA and
Section 4980B of the Code apply has been administered in compliance in all
material respects with such sections.


(e)           The execution and delivery of this Credit Agreement and the other
Credit Documents hereunder will not involve any transaction that is subject to
the prohibitions of Section 406 of ERISA or in connection with which a tax could
be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.  The
representation and warranty of the Credit Parties in the preceding sentence is
made on reliance upon and subject to the accuracy of the Lenders’
representations in Section 2.22 and any purchasing Lender’s representations made
pursuant to Section 10.6.


3.8           Governmental Regulations, Anti-Terrorism Laws; Etc.


(a)           No part of the proceeds of the Loans hereunder will be used,
directly or indirectly, for the purpose of purchasing or carrying any “margin
stock” within the meaning of Regulation U.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in said Regulation U.  No Indebtedness
being reduced or retired out of the proceeds of the Loans hereunder was or will
be incurred for the purpose of purchasing or carrying any margin stock within
the meaning of Regulation U or any “margin security” within the meaning of
Regulation T.  “Margin stock” within the meaning of Regulation U does not
constitute more than 25% of the value of the Consolidated Assets of the Borrower
and its Subsidiaries.  Neither the execution and delivery hereof by the
Borrower, nor the performance by it of any of the Transactions (including,
without limitation, the direct or indirect use of the proceeds of the Loans)
will violate or result in a violation of the Securities Act of 1933, as amended,
or the Securities Exchange Act of 1934, as amended, or regulations issued
pursuant thereto, or Regulation T, U or X.


(b)           The Borrower is not (i) an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended,
and is not controlled by such a company, or (ii) a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary” of a “holding company”, within the meaning of the
Public Utility Holding Company Act of 1935, as amended.


(c)           The use of the proceeds of the Loans hereunder will not violate
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended)

 
66 

--------------------------------------------------------------------------------

 

or any enabling legislation or executive order relating thereto.  Without
limiting the foregoing, none of the Credit Parties is or will (i) become a
person whose property or interest in property are blocked pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or (ii) to the best of its knowledge, engage in any
dealings or transactions relating to any property or interests in property
blocked pursuant to Executive Order 13224.


(d)           None of the Credit Parties or their Subsidiaries or their
respective Affiliates is in violation of and shall not violate any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.


(e)           None of the Credit Parties or their Subsidiaries or their
respective Affiliates (i) is a Sanctioned Person or a Sanctioned Entity,
(ii) has a more than 10% of its assets located in Sanctioned Entities, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
Loan will be used nor have any been used to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Entity.


(f)           Each of the Credit Parties and their Subsidiaries is in compliance
with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any
foreign counterpart thereto.  None of the Credit Parties or their Subsidiaries
has made a payment, offering, or promise to pay, or authorized the payment of,
money or anything of value (i) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office,
(ii) to a foreign official, foreign political party or party official or any
candidate for foreign political office, and (iii) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to such Credit Party or its Subsidiary or to any other Person, in violation of
the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.


(g)           Neither the making of the Loans hereunder nor the Borrower’s use
of the proceeds thereof will violate the Patriot Act.


3.9           Subsidiaries.


(a)           As of the Closing Date or as of the last date such Schedule was
required to be updated in accordance with Section 5.2, set forth on Schedule 3.9
is (except as noted therein) a complete and correct list of the Borrower’s
Subsidiaries showing, as to each Subsidiary, the correct name thereof, the
jurisdiction of its organization, and the percentage of shares of each class of
its Equity Interests outstanding owned by the Borrower and each other
Subsidiary.

 
67 

--------------------------------------------------------------------------------

 

(b)           As of the Closing Date or as of the last date such Schedule was
required to be updated in accordance with Section 5.2, all of the outstanding
shares of Equity Interests of each Subsidiary shown in Schedule 3.9 as being
owned by the Borrower and its Subsidiaries have been validly issued, are fully
paid and nonassessable and are owned by the Borrower or another Subsidiary free
and clear of any Lien (except as otherwise disclosed in Schedule 3.9).


(c)           Each Subsidiary identified in Schedule 3.9 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization (if such jurisdiction provides for
such a concept), and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.


3.10         Use of Proceeds.


The Extensions of Credit will be used solely to provide for the working capital
and general corporate requirements of the Borrower, including Permitted
Acquisitions and dividends and stock repurchases permitted hereunder.


3.11         Contractual Obligations; Compliance with Laws; No Conflicts.


The execution, delivery and performance by the Borrower and the other Credit
Parties, as applicable, of this Credit Agreement and the other Credit Documents
will not (a) result in the creation of any Lien in respect of any property of
the Borrower or any Subsidiary under any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or by-laws, or any
other Material agreement or instrument to which the Borrower or any Subsidiary
is bound or by which the Borrower or any Subsidiary or any of their respective
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Borrower or any Subsidiary, (c) violate any Requirement of Law applicable to the
Borrower or any of its Subsidiaries (except those as to which waivers or
consents have been obtained) or (d) conflict with, result in a breach of or
constitute a default under (i) the articles of incorporation, bylaws or other
organizational documents of such Person, (ii) any Material indenture, agreement
or other instrument to which such Person is a party or by which any of its
properties may be bound or (iii) any approval of any Governmental Authority
relating to such Person.


3.12         Accuracy and Completeness of Information.


All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of the Borrower or any Credit Party in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Credit Agreement or any other Credit Document, or

 
68 

--------------------------------------------------------------------------------

 

the Transactions, is or will be true and accurate in all material respects as of
the date stated therein and not incomplete by omitting to state any material
fact necessary to make such information not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.  There is no fact now known to the Borrower or any
Credit Party which has, or would reasonably be expected to have, a Material
Adverse Effect which fact has not been set forth herein, in the financial
statements of the Borrower furnished to the Administrative Agent and/or the
Lenders, or in any certificate, opinion or other written statement made or
furnished by the Borrower or any Credit Party to the Administrative Agent and/or
the Lenders.


3.13         Environmental Matters.


(a)           Except where such violation or liability would not reasonably be
expected to have a Material Adverse Effect, the facilities and properties owned,
leased or operated by any of the Credit Parties and their Subsidiaries (the
“Properties”) do not contain any Materials of Environmental Concern in amounts
or concentrations which (i) constitute a violation of, or (ii) have resulted in
liability under, any Environmental Law.


(b)           Except where such violation would not reasonably be expected to
have a Material Adverse Effect, (i) the Properties and all operations of the
Credit Parties and their Subsidiaries at the Properties are in compliance, and
have in the last five years been in compliance, in all material respects with
all applicable Environmental Laws, and (ii) there is no contamination at or
under the Properties or violation of any Environmental Law with respect to the
Properties or the business operated by any of the Credit Parties (the
“Business”).


(c)           Neither the Borrower nor any of its Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the Business which
would reasonably be expected to have a Material Adverse Effect, nor does the
Borrower nor any of its Subsidiaries have knowledge of any such threatened
notice.


(d)           Except where such violation or liability would not reasonably be
expected to have a Material Adverse Effect, (i) Materials of Environmental
Concern have not been transported or disposed of from the Properties in
violation of, or in a manner or to a location which has given rise to liability
under any Environmental Law, and (ii) Materials of Environmental Concern have
not been generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that has given rise to liability
under, any applicable Environmental Law.


(e)           Except where such proceeding or action would not reasonably be
expected to have a Material Adverse Effect, (i) no judicial proceeding or
governmental or administrative action is pending or, to the knowledge of any
Credit Party, threatened, under any Environmental Law to which any of the Credit
Parties is or will be named as a

 
69 

--------------------------------------------------------------------------------

 

party with respect to the Properties or the Business, and (ii) there are no
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial directives outstanding under any
Environmental Law with respect to the Properties or the Business.


(f)           Except where such violation or liability would not reasonably be
expected to have a Material Adverse Effect, there has been no release or threat
of release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any of the Credit Parties in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner requiring remediation under
Environmental Laws.


3.14         No Burdensome Restrictions.


None of the Borrower or any of its Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.


3.15         Title to Property.


The Borrower and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 3.1 and Section 5.1 or
purported to have been acquired by the Borrower or any Subsidiary after said
date (except as sold or otherwise disposed of in the ordinary course of business
or as otherwise permitted hereunder), in each case free and clear of Liens
prohibited by this Credit Agreement, except for those defects in title and Liens
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.


3.16         Insurance.


As of the Closing Date or as of the last date such Schedule was required to be
updated in accordance with Section 5.2, the insurance coverage of the Borrower
and its Subsidiaries is outlined as to carrier, policy number, expiration date,
type and amount on Schedule 3.16 and such insurance coverage complies with the
requirements set forth in Section 5.5.


3.17         Licenses and Permits.


The Borrower and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, required for the continued conduct of their
business, that are Material, without known conflict with the rights of others,
except for those conflicts or failures to own or possess that, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 
70 

--------------------------------------------------------------------------------

 



3.18         Labor Matters.


There are no collective bargaining agreements covering the employees of the
Credit Parties as of the Closing Date, other than as set forth in Schedule 3.18
hereto, and none of the Credit Parties has suffered any material strikes,
walkouts, work stoppages or other material labor difficulty within the five
years prior to the date hereof, other than as set forth in Schedule 3.18 hereto.


3.19         No Material Adverse Effect.


Since January 1, 2011 (and, in addition, after delivery of annual audited
financial statements in accordance with Section 5.1(a), from the date of the
most recently delivered annual audited financial statements), there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect.


3.20         Solvency.


Before and after giving effect to the Transactions, (a) the Credit Parties,
taken as a whole, are solvent and able to pay their debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) the fair saleable value of the assets of the Credit Parties,
measured on a going concern basis, exceeds all probable liabilities, including
those to be incurred pursuant to this Agreement, (c) the Credit Parties do not
have unreasonably small capital, taken as a whole, in relation to the business
in which they are or propose to be engaged and (d) the Credit Parties, taken as
a whole, have not incurred, nor believe that they will incur, debts beyond their
ability to pay such debts as they become due.  In executing the Credit Documents
and consummating the Transactions, none of the Credit Parties intends to hinder,
delay or defraud either present or future creditors or other Persons to which
one or more of the Credit Parties is or will become indebted.


3.21         Authorized Officer.


As of the Closing Date, set forth on Schedule 3.21 are Responsible Officers that
are permitted to sign Credit Documents on behalf of the Credit Parties, holding
the offices indicated next to their respective names.  Such Authorized Officers
are the duly elected and qualified officers of such Credit Party and are duly
authorized to execute and deliver, on behalf of the respective Credit Party, the
Credit Agreement, the Notes and the other Credit Documents.




SECTION 4
CONDITIONS


4.1           Conditions to Closing.


This Credit Agreement shall become effective upon, and the obligation of each
Lender to make Loans hereunder is subject to, the satisfaction of the following
conditions precedent:

 
71 

--------------------------------------------------------------------------------

 



(a)           Execution of Credit Agreement and Credit Documents.  Receipt by
the Administrative Agent of (i) multiple counterparts of this Credit Agreement
and (ii) for the account of each Lender that requests a Revolving Note,
Revolving Notes and for the account of the Swingline Lender, a Swingline Note,
in each case executed by a duly authorized officer of each party thereto and in
each case conforming to the requirements of this Credit Agreement.


(b)           Legal Opinion.  Receipt by the Administrative Agent of a legal
opinion of counsel to the Credit Parties relating to this Credit Agreement and
the other Credit Documents and the Transactions, in form and substance
reasonably acceptable to the Administrative Agent.


(c)           Liability, Casualty, Property and Business Interruption
Insurance.  The Administrative Agent shall have received copies of insurance
policies or certificates of insurance evidencing the Credit Parties’ principal
liability, casualty, property and business interruption insurance meeting the
requirements set forth herein.


(d)           Corporate Documents. Receipt by the Administrative Agent of a
certificate of the secretary or assistant secretary of the Borrower as of the
Closing Date to the effect that:


(i)           Articles of Incorporation.  The articles of incorporation or
charter documents of the Credit Parties have not been amended, modified or
rescinded since the date of the Existing Credit Agreement.


(ii)           Resolutions.  Attached thereto are true and correct copies of
resolutions of the board of directors or comparable managing body of the Credit
Parties approving and adopting the respective Credit Documents, the Transactions
and authorizing execution and delivery thereof, and that the same are in full
force and effect.


(iii)           Bylaws.  The bylaws, operating agreement or partnership
agreement of the Credit Parties have not been amended, modified or rescinded
since the date of the Existing Credit Agreement.


(iv)           Good Standing.  Copies, where applicable, of certificates of good
standing, existence or its equivalent of each of the Credit Parties certified as
of a recent date by the appropriate Governmental Authorities of the State of
organization.


(e)           Officer’s Certificate.  Receipt by the Administrative Agent of a
certificate, in form and substance reasonably satisfactory to it, of an
Authorized Officer certifying that immediately after giving effect to this
Credit Agreement (including the initial Extensions of Credit hereunder), the
other Credit Documents, and the Transactions, (i) no Default or Event of Default
exists and (ii) all representations and warranties contained

 
72 

--------------------------------------------------------------------------------

 

herein and in the other Credit Documents are true and correct in all material
respects (without duplication of any materiality qualifier set forth in such
representations and warranties).


(f)           [Intentionally Deleted].


(g)           Financial Information.  Receipt by the Administrative Agent of
(i) four-year financial and operational projections of balance sheets, income
statements and cash flow statements for the Borrower and its Subsidiaries
together with a reasonably detailed explanation of all management assumptions
contained therein, which projections shall be in form and substance satisfactory
to the Administrative Agent and the Lenders, (ii) the final audited financial
statements of the Borrower for the fiscal year most recently ended for which for
which financial statements are available and (iii) the unaudited quarterly
financial statements of the Borrower for each quarterly period ended since the
last audited financial statements for which financial statements are available.


(h)           Capital Structure/Other Documentation/Patriot Act Information.
Receipt by the Administrative Agent of any information requested by it relating
to the corporate and capital structure of the Borrower and its Subsidiaries and
the Patriot Act information required by Section 3.2.


(i)           [Intentionally Deleted].


(j)           [Intentionally Deleted].


(k)           Consents.  The Administrative Agent shall have received evidence
that all necessary governmental, corporate, shareholder and third party consents
and approvals, if any, in connection with the Transactions have been received
and no condition exists which would reasonably be likely to restrain, prevent or
impose any material adverse conditions on the Transactions.


(l)           No Material Adverse Change.  No material adverse change shall have
occurred since January 1, 2011 in the business, assets, liabilities, or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole.


(m)           Litigation. There shall not exist any pending or, to the knowledge
of the Borrower, threatened litigation, investigation, bankruptcy or insolvency,
injunction, order or claim affecting or relating to any Credit Party or any of
its Subsidiaries, this Agreement and the other Credit Documents that has not
been settled, dismissed, vacated, discharged or terminated prior to the Closing
Date which would reasonably be expected to have a Material Adverse Effect.


(n)           Fees.  Receipt by the Administrative Agent and the Lenders of all
fees, if any, then owing pursuant to the Administrative Agent Fee Letter and the
Joint Fee Letter, Section 2.10 or pursuant to any other Credit Document.

 
73 

--------------------------------------------------------------------------------

 

(o)           Additional Matters.  All other documents and legal matters in
connection with the Transactions shall be reasonably satisfactory in form and
substance to the Administrative Agents and the Required Lenders.


Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


4.2           Conditions to All Extensions of Credit.


The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:


(a)           Representations and Warranties.  The representations and
warranties made by the Credit Parties herein or in any other Credit Document or
which are contained in any certificate furnished at any time under or in
connection herewith or therewith shall be true and correct in all material
respects (without duplication of any materiality qualifier set forth in such
representations and warranties) on and as of the date of such Extension of
Credit as if made on and as of such date (except for those which expressly
relate to an earlier date which shall be true and correct as of such date).


(b)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date.


(c)           Compliance with Commitments.  Immediately after giving effect to
the making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding LOC Obligations plus
outstanding Competitive Loans shall not exceed the Aggregate Revolving Committed
Amount, (ii) the outstanding LOC Obligations shall not exceed the LOC Committed
Amount and (iii) the outstanding Swingline Loans shall not exceed the Swingline
Committed Amount (except that if the Extension of Credit then being made is a
continuation or extension of an Interest Period applicable to a Swingline Loan
denominated in a Foreign Currency, clauses (i) and (iii) shall not be required
to be satisfied as a condition thereto to the extent of any excess resulting
from exchange rate fluctuations regarding the Dollar Amount of Swingline Loans
denominated in Foreign Currencies of not greater than 10% of the Swingline
Committed Amount).


Each request for an Extension of Credit (including extensions and conversions)
and each acceptance by the Borrower of an Extension of Credit (including
extensions and conversions)

 
74 

--------------------------------------------------------------------------------

 

shall be deemed to constitute a representation and warranty by the Borrower as
of the date of such Loan that the conditions in subsections (a) and (b) of this
Section have been satisfied.




SECTION 5
AFFIRMATIVE COVENANTS


The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith have been paid
in full, the Credit Parties shall, and shall cause each Subsidiary to:


5.1           Financial Statements.


Furnish, or cause to be furnished, to the Administrative Agent and the Lenders:


(a)           as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Borrower (or, if earlier, within five
(5) Business Days after such date as the Borrower is required to file its annual
report on Form 10-K for such fiscal year with the Securities and Exchange
Commission), a Consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal year, and the related Consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
Consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;


(b)           as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower  (or, if earlier, within five (5) Business Days after such date as
the Borrower is required to file its quarterly report on Form 10-Q for such
fiscal quarter with the Securities and Exchange Commission), a Consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related Consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such Consolidated statements to be certified by an
Authorized Officer of the Borrower as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

 
75 

--------------------------------------------------------------------------------

 

(c)           Annual Operating Budget and Cash Flow.  As soon as available, but
in any event within sixty (60) days after the end of each fiscal year, a copy of
the detailed annual operating budget or plan including cash flow projections of
the Borrower and its Subsidiaries, prepared on a Consolidated basis, for the
next fiscal year on a quarterly basis, in form and detail reasonably acceptable
to the Administrative Agent and the Lenders, together with a summary of the
material assumptions made in the preparation of such annual budget or plan.


As to any information contained in materials furnished pursuant to
Section 5.2(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified
therein.  All such financial statements shall be complete and correct in all
material respects (subject, in the case of interim statements, to normal
recurring year-end audit adjustments) and shall be prepared in reasonable detail
and in accordance with GAAP applied consistently throughout the periods
reflected therein and further accompanied by a description of, and an estimation
of the effect on the financial statements on account of, any change in the
application of accounting principles as provided in Section 1.3.


5.2           Certificates; Other Information.


Furnish, or cause to be furnished, to the Administrative Agent for distribution
to the Lenders:


(a)           Accountant’s Certificate and Reports.  Concurrently with the
delivery of the financial statements referred to in Section 5.1(a) above, a
certificate of the independent certified public accountants reporting on such
financial statements stating that in making the examination necessary therefor
no knowledge was obtained of any breach of Section 5.9, except as specified in
such certificate.


(b)           Officer’s Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, a
certificate of an Authorized Officer stating that, to the best of such
Authorized Officer’s knowledge and belief, (i) the financial statements fairly
present in all material respects the financial condition of the parties covered
by such financial statements, (ii) during such period each Credit Party has
observed or performed its covenants and other agreements hereunder and under the
other Credit Documents, and satisfied the conditions contained in this Credit
Agreement to be observed, performed or satisfied by it (except to the extent
waived in accordance with the provisions hereof), (iii) such Authorized Officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate and (iv) solely in connection with the delivery of the
financial statements referred to in Section 5.1(a), there has been no
development or event during the fiscal year covered thereby which has had or
would reasonably be expected to have a Material Adverse Effect.  Such
certificate shall include the calculations required to indicate compliance with
Section 5.9 as of the last day of the period covered by such financial
statements.  A form of Officer’s Certificate is attached as Exhibit 5.2(b).

 
76 

--------------------------------------------------------------------------------

 



(c)           Other Information.  Promptly, such additional financial and other
information as the Administrative Agent, at the request of any Lender, may from
time to time reasonably request.


(d)           Public Information.  Promptly after the same are sent, copies of
all reports (other than those otherwise provided pursuant to Section 5.1) and
other financial information which any Credit Party sends to its public
stockholders, and promptly after the same are filed, copies of all financial
statements and non-confidential reports which any Credit Party may make to, or
file with, the Securities and Exchange Commission or any successor or analogous
United States Governmental Authority.


(e)           Permitted Acquisition Information.  Not less than five (5)
Business Days prior to the consummation of any Qualified Permitted Acquisition,
a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, executed by an Authorized Officer of the Borrower (A)
certifying that (1) such Permitted Acquisition complies with the requirements of
this Credit Agreement and (2) after giving effect to such Permitted Acquisition
and any borrowings in connection therewith, the Borrower believes in good faith
that it will have sufficient availability under the Aggregate Revolving
Committed Amount to meet its ongoing working capital requirements and (B)
demonstrating compliance with clauses (b), (d) and (e)(i) of the definition of
the Permitted Acquisition.


(f)           Updated Schedules.  Concurrently with or prior to the delivery of
the financial statements referred to in Sections 5.1(a) and 5.1(b) above, (i) an
updated copy of Schedule 3.2 and Schedule 3.9 if the Credit Parties or any of
their Subsidiaries has formed or acquired a new Subsidiary since the Closing
Date or since such Schedule was last updated, as applicable and (ii) an updated
copy of Schedule 3.16 if the Credit Parties or any of their Subsidiaries has
altered or acquired any insurance policies since the Closing Date or since such
Schedule was last updated.


Documents required to be delivered pursuant to Section 5.1(a) or (b) or Section
5.2(d) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s Internet website; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender.

 
77 

--------------------------------------------------------------------------------

 

5.3           Notices.


Give notice to the Administrative Agent (which shall promptly transmit such
notice to each Lender) of:


(a)           Defaults.  Promptly (but in any event within two (2) Business
Days) after any Credit Party knows thereof, the occurrence of any Default or
Event of Default.


(b)           Legal Proceedings.  Promptly, any litigation, or any investigation
or proceeding (including without limitation, any environmental or Governmental
Authority proceeding) known to any Credit Party, relating to the Borrower or any
of its Subsidiaries which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect.


(c)           ERISA.  Promptly, on any Credit Party gaining knowledge of (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan,
(ii) a failure by any Credit Party or any ERISA Affiliate to make any required
contribution to a Single Employer Plan required to meet the minimum funding
standard set forth in ERISA and the Code with respect thereto, (iii) the
creation of any Lien on the assets of any Credit Party or any ERISA Affiliate in
favor of the PBGC (other than a Permitted Lien) or a Plan, or (iv) with respect
to any Multiemployer Plan, the assessment of any withdrawal liability against
any Credit Party or any ERISA Affiliate, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan; and in each case in clauses (i) and (iv)
above, such event or condition would reasonably be expected to have a Material
Adverse Effect.


(d)           Guarantors.  As soon as possible and in any event within ten (10)
days prior to creating or acquiring any Domestic Subsidiary required to be
joined as a Guarantor, under the terms of Section 5.8, notice of the creation or
acquisition of such Domestic Subsidiary.


(e)           Other.  Promptly, any other development or event which a
Responsible Officer gains knowledge of which would reasonably be expected to
have a Material Adverse Effect.


Each notice pursuant to this Section 5.3 shall be accompanied by a statement of
an Authorized Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.


5.4           Maintenance of Existence; Compliance with Laws; Contractual
Obligations.


(a)           Subject to Section 6.4, each Credit Party will at all times
preserve and keep in full force and effect its and the corporate existence of
each of its Subsidiaries (unless merged into the Borrower or a Subsidiary) and
all rights and franchises of itself and its Subsidiaries unless, in the good
faith judgment of the Borrower, the termination of or failure to preserve and
keep in full force and effect such corporate existence, right or

 
78 

--------------------------------------------------------------------------------

 

franchise would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.


(b)           Comply with all Requirements of Law, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, Environmental Laws and ERISA-related Requirements of Law, and obtain
and maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.


(c)           Fully perform and satisfy all of its obligations under all of its
contractual obligations except to the extent that failure to perform and satisfy
such obligations would not reasonably be expected, in the aggregate, to have a
Material Adverse Effect.


5.5           Maintenance of Property; Insurance.


(a)           Maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times; provided that this Section 5.5 shall not
prevent the Borrower or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable or
acceptable in the conduct of its business and the Borrower has concluded that
such discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


(b)           Maintain, with financially sound and reputable insurers, insurance
with respect to their respective properties and businesses against such
casualties and contingencies, of such types, on such terms and in such amounts
(including deductibles, co-insurance and self-insurance, if adequate reserves
are maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated; and furnish to the Administrative Agent, upon written request, full
information as to the insurance carried.


5.6           Inspection of Property; Books and Records; Discussions.


Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any such Lender
to visit and inspect any of its properties and examine and make abstracts
(including photocopies) from any of its books and records at any reasonable
time, and to discuss the business, operations, properties and financial and
other condition of the Credit

 
79 

--------------------------------------------------------------------------------

 

Parties and their Subsidiaries with officers and employees of the Credit Parties
and their Subsidiaries and with their independent certified public
accountants.  The cost of the inspection referred to in the preceding sentence
shall be for the account of the Lenders unless an Event of Default has occurred
and is continuing, in which case the cost of such inspection shall be for the
account of the Borrower.


5.7           Use of Proceeds.


Use the Loans solely for the purposes provided in Section 3.10.


5.8           Additional Guarantors.


Where Domestic Subsidiaries of the Borrower that are not Credit Parties
hereunder (the “Non-Guarantor Subsidiaries”) shall at any time constitute more
than either


(a)           fifteen percent (15%), in the aggregate, of Consolidated Assets,
or


(b)           fifteen percent (15%), in the aggregate, of Consolidated EBITDA,


(collectively, the “Threshold Requirement”), the Borrower shall promptly so
notify the Administrative Agent and shall cause one or more Domestic
Subsidiaries to become a “Guarantor” hereunder within thirty (30) days after
such notice by (i) executing a Joinder Agreement and (ii) delivering such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Person and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Administrative Agent such that immediately after the joinder of such
Domestic Subsidiaries as Guarantors hereunder, the remaining Non-Guarantor
Subsidiaries shall not, either individually or as a group, exceed the Threshold
Requirement.


For purposes of determining compliance with this Section 5.8, the Threshold
Requirement shall be tested (i) at the end of each fiscal quarter of the
Borrower and (ii) at the time any Qualified Permitted Acquisition is
consummated.


In addition to the foregoing requirements of this Section 5.8, the Borrower
shall cause any Domestic Subsidiary that guarantees the obligations of the
Borrower under the Senior Notes (and which is not a Guarantor) to promptly
become a “Guarantor” hereunder by executing and delivering to the Administrative
Agent a Joinder Agreement and such other documentation as contemplated above;
provided that the Administrative Agent shall, at the Borrower’s request and
without the need for any action by or approval of any Lender, release such
Domestic Subsidiary from its obligations as a Guarantor and such Domestic
Subsidiary shall cease to be a “Guarantor” so long as such Domestic Subsidiary
is not otherwise required to be a Guarantor pursuant to the requirements of this
Section 5.8 above and substantially concurrently with such release such Domestic
Subsidiary is released from its guaranty obligations under the Note Purchase
Agreement.

 
80 

--------------------------------------------------------------------------------

 



5.9           Financial Covenants.


(a)           Leverage Ratio.  On a Consolidated basis, maintain a Leverage
Ratio as of the end of each fiscal quarter of the Borrower of less than or equal
to 3.00 to 1.0; provided that if, at the end of any fiscal quarter, the Leverage
Ratio is greater than 3.00 to 1.00 and the Borrower has entered into a Qualified
Permitted Acquisition within such fiscal quarter (a fiscal quarter in which such
conditions are satisfied, a “Trigger Quarter”), then the Leverage Ratio may be
greater than 3.00 to 1.00 but shall not exceed 3.50 to 1.00 for such Trigger
Quarter and the next succeeding three fiscal quarters; provided, further, that,
following the occurrence of a Trigger Quarter, no subsequent Trigger Quarter
shall be deemed to have occurred or to exist for any reason unless and until the
Leverage Ratio is less than or equal to 3.00 to 1.00 as of the end of any fiscal
quarter following the occurrence of such initial Trigger Quarter.


(b)           Interest Coverage Ratio.  On a Consolidated basis, maintain an
Interest Coverage Ratio as of the end of each fiscal quarter of the Borrower of
greater than or equal to 4.00 to 1.0.
 
5.10         Payment of Obligations.


File all income tax or similar tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
payable by any of them, to the extent such taxes and assessments have become due
and payable and before they have become delinquent; provided that neither the
Borrower nor any Subsidiary need pay any such tax or assessment if (a) the
amount, applicability or validity thereof is contested by the Borrower or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Borrower or a Subsidiary has established adequate reserves therefore in
accordance with GAAP on the books of the Borrower or such Subsidiary or (b) the
nonpayment of all such taxes and assessments in the aggregate would not
reasonably be expected to have a Material Adverse Effect.


5.11         Environmental Laws.


(a)           Except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (i) comply in all
material respects with and take commercially reasonable steps to ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws and (ii) obtain and comply in all material
respects with and maintain, and take commercially reasonable steps to ensure
that all tenants and subtenants obtain and comply in all material respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.


(b)           Except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (i) conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other actions required under

 
81 

--------------------------------------------------------------------------------

 

Environmental Laws and (ii) promptly comply in all material respects with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.


(c)           Defend, indemnify and hold harmless the Administrative Agent and
the Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any of its
Subsidiaries or their Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor.  The agreements in this paragraph
shall survive repayment of the Credit Party Obligations and termination of the
Credit Documents.


5.12         Further Assurances.


The Credit Parties shall provide such information regarding the operations,
business affairs and financial condition of the Credit Parties and their
Subsidiaries as the Administrative Agent or any Lender may reasonably request.




SECTION 6
NEGATIVE COVENANTS


The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith have been paid
in full, the Credit Parties shall not and shall not permit any Subsidiary to:


6.1           Indebtedness.


At any time, create, incur, assume or suffer to exist any Indebtedness, except:


(a)           Indebtedness represented by the Credit Party Obligations;


(b)           Indebtedness of the Borrower or any Subsidiary owing to the
Borrower or any other Subsidiary;


(c)           Indebtedness existing as of the Closing Date and set forth on
Schedule 6.1;

 
82 

--------------------------------------------------------------------------------

 

(d)           Indebtedness of the Borrower and the Subsidiaries incurred after
the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset; provided that (i) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset, (ii) no such Indebtedness
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing and (iii) the total amount
of all such Indebtedness shall not exceed $10,000,000 at any time outstanding;


(e)           Indebtedness and obligations owing under (i) Bank Products and
(ii) other Hedging Agreements entered into in order to manage existing or
anticipated interest rate, exchange rate or commodity price risks and not for
speculative purposes;


(f)           Guaranty Obligations in respect of Indebtedness of a Credit Party
to the extent the incurrence or existence of such Indebtedness is not prohibited
by this Section 6.1;


(g)           Indebtedness of any Person (i) that is existing at the time such
Person is acquired by, or merged or consolidated with or into, the Borrower or a
Subsidiary of the Borrower, and (ii) that is not created in contemplation of
such event; provided that such Indebtedness shall not exceed $25,000,000 at any
time outstanding;


(h)           Indebtedness arising from (i) the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, or (ii) the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business;


(i)           any refunding or refinancing of any Indebtedness referred to in
this Section 6.1, provided that any such refunding or refinancing does not
increase the principal amount thereof;


(j)           Indebtedness incurred under the Senior Notes after the Closing
Date; provided that the Borrower shall have demonstrated, to the reasonable
satisfaction of the Administrative Agent, that the Credit Parties are in pro
forma compliance with the financial covenant calculations set forth in Section
5.9 after giving effect to such Indebtedness;


(k)           other Indebtedness of the Subsidiaries in an aggregate amount not
to exceed $25,000,000 at any time outstanding; and


(l)           other Indebtedness of the Borrower so long as the Borrower is in
pro forma compliance with the financial covenants set forth in Section 5.9.

 
83 

--------------------------------------------------------------------------------

 

6.2           Liens.


Contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.


6.3           Nature of Business.


Engage in any Material line of business substantially different from those lines
of business conducted by the Credit Parties and the Subsidiaries on the date
hereof or any business substantially related or incidental thereto.


6.4           Mergers, Sale of Assets and Indebtedness of Subsidiaries


(a)           Dissolve, liquidate or wind up its affairs, sell, transfer, lease
or otherwise dispose of its property or assets or agree to do so at a future
time; provided that the following, without duplication, shall be expressly
permitted (including under Section 5.4):


(i)           the sale, transfer, lease or other disposition of inventory and
materials in the ordinary course of business;


(ii)           the dissolution, liquidation or winding up of the affairs of any
Subsidiary (other than a Credit Party) so long as the property and assets of
such Subsidiary available for distribution are distributed to the Borrower or
one or more of its Subsidiaries in connection therewith;


(iii)           the sale, transfer or other disposition of cash and Cash
Equivalents;


(iv)           (A) the disposition of property or assets as a direct result of a
Recovery Event or (B) the sale, lease, transfer or other disposition of
machinery, parts and equipment no longer used or useful in the conduct of the
business of the Borrower or any of its Subsidiaries;


(v)           the sale, lease or transfer of property or assets between and
among the Borrower and its Subsidiaries; and


(vi)           the sale, lease or transfer of property or assets not to exceed
15% of Consolidated Net Tangible Assets (determined at the time of such sale,
lease or transfer) in the aggregate in any fiscal year; or


(b)           (i) purchase, lease or otherwise acquire (in a single transaction
or a series of related transactions) substantially all of the property or assets
of any Person (other than in connection with investments or acquisitions
permitted pursuant to Section 6.5) or (ii) enter into any transaction of merger
or consolidation, except for (A) investments or acquisitions permitted pursuant
to Section 6.5, and (B) the merger or consolidation of the

 
84 

--------------------------------------------------------------------------------

 

Borrower and any of its Subsidiaries or by and between any of the Subsidiaries;
provided that if the Borrower is a party thereto, the Borrower will be the
surviving corporation.


6.5           Advances, Investments and Loans.


At any time make or permit to remain outstanding any loan or advance to, or
guarantee, endorse or otherwise be or become contingently liable, directly or
indirectly, in connection with the obligations, stock or dividends of, or own,
purchase or acquire any stock, obligations or Securities of, or any other
interest in, or make any capital contribution to (collectively, “Investments”),
any Person, except that (each of the following, collectively, “Permitted
Investments”):


(a)           the Borrower may make or permit to remain outstanding Investments
to or in any Subsidiary and any Subsidiary may make or permit to remain
outstanding Investments to or in the Borrower or any other Subsidiary;


(b)           the Borrower and any Subsidiary may make Permitted Acquisitions;


(c)           the Borrower and its Subsidiaries may own, purchase or acquire
cash and Cash Equivalents;


(d)           the Borrower and its Subsidiaries may make loans and advances to
employees (other than any officer or director) of the Borrower or its
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding;


(e)           the Borrower and its Subsidiaries may make loans to and enter into
Guaranty Obligations for the account of distributors in the ordinary course of
business in an amount as to each distributor not in excess of the greater of
purchases for the preceding three months or projected three months of purchases;


(f)           the Borrower and any Subsidiary may make Investments in an
aggregate amount at any time not to exceed $50,000,000 in any evidence of
Indebtedness the interest on which is exempt from federal income taxation under
the Code, of issuers with long-term debt ratings, at any date of determination,
P-2 (or the equivalent thereof) or better by Moody’s, or A-2 (or the equivalent
thereof) or better by S&P and/or auction rate preferred stock issued by a
corporation or association organized and existing under the laws of any State of
the U.S. or the District of Columbia, with a long-term debt rating, at any date
of determination, of P-2 (or the equivalent thereof) or better by Moody’s, or
A-2 (or the equivalent thereof) or better by S&P;


(g)           Pearl City may make Investments in an aggregate amount not to
exceed $150,000,000 at any one time outstanding so long as such Investments are
in accordance with the investment policy of Pearl City as in effect at the time
of each such Investment;


(h)           Investments permitted under Section 6.4;

 
85 

--------------------------------------------------------------------------------

 



(i)           guarantees permitted by Section 6.1(f); and


(j)           the Borrower and Subsidiaries may make or permit to remain
outstanding any Investment in any other Person, which is not otherwise included
in the foregoing clauses (a) through (i), inclusive, provided that the aggregate
of such Investments shall not, at any time, exceed 15% of Consolidated Net
Tangible Assets determined at such time.


Investments shall be valued at cost, less any return of capital thereon.


6.6           Transactions with Affiliates.


Enter into directly or indirectly any Material transaction or Material group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Borrower or another Subsidiary or an employee stock
ownership plan for the benefit of employees of the Borrower or any Subsidiary),
except pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate or, if such transaction
is not one which by its nature could be obtained from any such Person, is on
fair and reasonable terms.


6.7           Fiscal Year; Organizational Documents.


Neither change its fiscal year nor amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational document) or
bylaws (or other similar document) in any manner materially adverse to the
interests of the Lenders without the prior written consent of the Administrative
Agent.


6.8           Limitation on Restricted Actions.


Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) pay dividends or make any other distributions to the Borrower on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (b) pay any Indebtedness or other obligation owed to the
Borrower, (c) make loans or advances to the Borrower, (d) sell, lease or
transfer any of its properties or assets to the Borrower, or (e) act as a
guarantor of the Borrower pursuant to the Credit Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (a) through (d) above) for (i) such
encumbrances or restrictions existing under or by reason of (A) this Credit
Agreement and the other Credit Documents, (B) applicable law, (C) any Permitted
Lien or any document or instrument governing any Permitted Lien (provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien), (D) any agreement relating to any Indebtedness
issued by a Subsidiary on or prior to the date on which such Subsidiary became a
Subsidiary or was acquired by the Borrower (other than Indebtedness issued as
consideration

 
86 

--------------------------------------------------------------------------------

 

in, or to provide all or any portion of the funds utilized to consummate, the
transaction or series of related transactions in contemplation of or pursuant to
which such Person became a Subsidiary or was acquired by the Borrower) and
outstanding on such date, and (E) customary non-assignment provisions in leases
governing leasehold interests to the extent such provisions restrict the
transfer of the lease, (ii) any requirement that a Non-Wholly-Owned Subsidiary
make Restricted Payments to all owners of its equity interests, including owners
other than the Borrower or other Subsidiaries, in accordance with their
respective equity interests, and (iii) a requirement that a Subsidiary give the
holders of any Indebtedness of such Subsidiary not more than thirty days prior
written notice of its intention to pay a dividend to its stockholders, and
except (in respect of the matters referred to in clause (e) above) for
restrictions in the Note Purchase Agreement, provided that the Note Purchase
Agreement does not so restrict any Subsidiary that has guaranteed the Borrower’s
obligations under the Senior Notes.


6.9           Restricted Payments.


Directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Equity Interests of such Person, (b) to make dividends or other
distributions payable to the Borrower or other Subsidiaries and (c) the Borrower
may make other Restricted Payments so long as, after giving effect thereto on a
Pro Forma Basis, no Default or Event of Default shall exist.


6.10         Sale Leasebacks.


Directly or indirectly, become or remain liable for amounts outstanding in
excess of $50,000,000 at any time outstanding as lessee or as guarantor or other
surety with respect to any lease, whether an operating lease or a Capital Lease,
of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which the Borrower has sold or transferred or is to sell
or transfer or (b) which the Borrower intends to use for substantially the same
purpose as any other property which has been sold or is to be sold or
transferred by the Borrower in connection with such lease.


6.11         No Further Negative Pledges.


Enter into, assume, become subject to, or permit to exist, any agreement
prohibiting or otherwise restricting the creation or assumption of any Lien upon
its properties or assets, whether now owned or hereafter acquired, in favor of
the Administrative Agent (for the benefit of the Lenders) to secure the Credit
Party Obligations (provided that any restriction (a) on the amount of
Indebtedness under this Credit Agreement and the other Credit Documents that can
be secured shall not be deemed a restriction prohibited by this Section 6.11 so
long as the permitted amount of secured Indebtedness is equal to or greater than
the aggregate Commitments hereunder including the permitted amount of any
Additional Loans as then in effect when such restriction is entered into and
(b) in the Note Purchase Agreement shall not be deemed a restriction prohibited
by this Section 6.11 if such Liens in favor of the Administrative Agent shall be
permitted thereunder on the condition that the Senior Notes be equally and
ratably secured with the Credit Party Obligations secured thereby pursuant to an
agreement reasonably satisfactory to the Required Holders (as defined in the
Note Purchase Agreement).

 
87 

--------------------------------------------------------------------------------

 





SECTION 7
EVENTS OF DEFAULT


7.1           Events of Default.


An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):


(a)           (i) The Borrower shall fail to pay any principal on any Loan when
due in accordance with the terms hereof; or (ii) the Borrower shall fail to
reimburse the Issuing Lender for any LOC Obligations when due in accordance with
the terms hereof; or (iii) the Borrower shall fail to pay any interest on any
Loan or any Fee or other amount payable hereunder when due in accordance with
the terms hereof and such failure shall continue unremedied for three (3)
Business Days (or any Guarantor shall fail to pay on the Guaranty in respect of
any of the foregoing or in respect of any other Guaranty Obligations thereunder
within three (3) Business Days); or


(b)           Any representation or warranty made or deemed made herein or in
any of the other Credit Documents or which is contained in any certificate,
document or financial or other statement furnished at any time under or in
connection with this Credit Agreement shall prove to have been incorrect, false
or misleading in any material respect on or as of the date made or deemed made;
or


(c)           (i) Any Credit Party shall fail to perform, comply with or observe
any term, covenant or agreement applicable to it contained in Sections 5.3(a),
5.4(a) or 5.9 or in Section 6; or (ii) any Credit Party shall fail to perform,
comply with or observe any covenant or agreement contained in Section 5.1 and
such failure shall continue unremedied for a period of five (5) Business Days;
or (iii) any Credit Party shall fail to comply with any other covenant contained
in this Credit Agreement or the other Credit Documents (other than as described
in Sections 7.1(a), 7.1(b), 7.1(c)(i) or 7.1(c)(ii) above), and in the event
such breach or failure to comply is capable of cure, is not cured within thirty
(30) days of its occurrence; or


(d)           Any Credit Party or any of its Subsidiaries shall (i) default in
any payment of principal of or interest on any Indebtedness (other than the
Loans, Reimbursement Obligations and the Guaranty) in a principal amount
outstanding of at least $30,000,000 in the aggregate for the Credit Parties and
their Subsidiaries beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness in a principal amount outstanding of at
least $30,000,000 in the aggregate for the Credit Parties or their Subsidiaries
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such

 
88 

--------------------------------------------------------------------------------

 

Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity; or


(e)           (i) Any Credit Party shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Credit Party shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Credit Party any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 consecutive days; or
(iii) there shall be commenced against any Credit Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within sixty (60) days
from the entry thereof; or (iv) any Credit Party shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clauses (i), (ii), or (iii) above; or (v) any
Credit Party shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or


(f)           One or more judgments or decrees shall be entered against any
Credit Party or any of its Subsidiaries involving in the aggregate a liability
(to the extent not paid when due or covered by insurance) of $30,000,000 or more
and all such judgments or decrees shall not have been paid and satisfied,
vacated, discharged, stayed or bonded pending appeal within forty-five (45) days
from the entry thereof; or


(g)           (i) Any Person shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) the determination that a Single Employer Plan or a
Multiemployer Plan is considered an at risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA or any Lien in favor of the PBGC or a Plan
(other than a Permitted Lien) shall arise on the assets of any Credit Party or
any ERISA Affiliate, (iii) a Reportable Event shall occur with respect to, or
proceedings under Title IV of ERISA shall commence to have a trustee appointed,
or a trustee shall be appointed under Title IV of ERISA, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, or (v) any Credit Party or any ERISA Affiliate shall incur
any liability in connection with a withdrawal from, or

 
89 

--------------------------------------------------------------------------------

 

the Insolvency or Reorganization of, any Multiemployer Plan; and in each case in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or


(h)           There shall occur a Change of Control; or


(i)           The Guaranty or any provision thereof shall cease to be in full
force and effect or any Guarantor or any Person acting by or on behalf of any
Guarantor shall deny or disaffirm any Guarantor’s obligations under the
Guaranty; or


(j)           The Credit Agreement or any Credit Document shall fail to be in
full force and effect or to give the Administrative Agent and/or the Lenders the
rights, powers and privileges purported to be created thereby, or any Credit
Party or any Person acting by or on behalf of any Credit Party shall deny or
disaffirm any Credit Party Obligation.


If a Default shall have occurred under the Credit Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Credit Documents or is otherwise expressly
waived by Administrative Agent (with the approval of requisite Lenders (in their
sole and absolute discretion) as determined in accordance with Section 10.1);
and once an Event of Default occurs under the Credit Documents, then such Event
of Default will continue to exist until it is expressly waived by the requisite
Lenders or by the Administrative Agent with the approval of the requisite
Lenders, as required hereunder in Section 10.1.


7.2           Acceleration; Remedies.


Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or upon the request and direction of the Required
Lenders shall, by written notice to the Borrower take any of the following
actions (including any combination of such actions):


(a)           Termination of Commitments.  Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.


(b)           Acceleration.  Declare the unpaid principal of and any accrued
interest in respect of the Credit Party Obligations (other than liabilities and
obligations arising under Bank Products) and any and all other indebtedness or
obligations (including, without limitation, Fees) of any and every kind owing by
any Credit Party to the Administrative Agent and/or any of the Lenders hereunder
to be due and direct the Borrower to pay to the Administrative Agent cash
collateral as security for the LOC Obligations for subsequent drawings under
then outstanding Letters of Credit an amount equal to 105% of the maximum amount
which may be drawn under Letters of Credit then outstanding, whereupon the same
shall be immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Credit Party.

 
90 

--------------------------------------------------------------------------------

 

(c)           Enforcement of Rights.  Exercise any and all rights and remedies
created and existing under the Credit Documents, whether at law or in equity.


(d)           Rights Under Applicable Law.  Exercise any and all rights and
remedies available to the Administrative Agent or the Lenders under applicable
law.


Notwithstanding the foregoing, if a Bankruptcy Event shall occur, then the
Commitments shall automatically terminate and all Loans, all accrued interest in
respect thereof, all accrued and unpaid Fees and other indebtedness or
obligations owing to the Administrative Agent and/or any of the Lenders
hereunder automatically shall immediately become due and payable without
presentment, demand, protest or the giving of any notice or other action by the
Administrative Agent or the Lenders, all of which are hereby waived by the
Borrower.


7.3           Rescission of Acceleration.


Anything in Section 7.2 to the contrary notwithstanding, the Administrative
Agent shall at the direction of the Required Lenders, rescind and annul any
acceleration pursuant to Section 7.2(b) by written instrument filed with the
Borrower, provided, however, that at the time such acceleration is so rescinded
and annulled:


(a)           all past due interest and principal, if any, on the Obligations
and all other sums payable under this Credit Agreement (except any principal and
interest on any Obligations which has become due and payable solely by reason of
such acceleration) shall have been duly paid; and


(b)           no other Event of Default shall have occurred and be continuing
which shall not have been waived in accordance with this Credit Agreement.




SECTION 8
AGENCY PROVISIONS


8.1           Appointment and Authority.


Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Section are solely for the benefit
of the Administrative Agent and the Lenders, and neither the Borrower nor any
other Credit Party shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 
91 

--------------------------------------------------------------------------------

 



8.2           Nature of Duties.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.  Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any subagents except to the extent that a court
of competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.


8.3           Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its
obligations hereunder shall be administrative in nature.  Without limiting the
generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 
92 

--------------------------------------------------------------------------------

 



(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


8.4           Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 
93 

--------------------------------------------------------------------------------

 

8.5           Notice of Default.


The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be directed by
the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.


8.6           Non-Reliance on Administrative Agent and Other Lenders.


Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender.  Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.


8.7           Indemnification.


The Lenders agree to indemnify each of the Administrative Agent, the Issuing
Lender, and the Swingline Lender in its capacity hereunder and its Affiliates
and their respective officers, directors, agents and employees (to the extent
not reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective Commitment
Percentages in effect on the date on which indemnification is sought under this
Section, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Credit Party Obligations) be imposed on,
incurred by or asserted against any such indemnitee in any way relating to or
arising out of any Credit Document or any documents contemplated by or referred
to herein or therein or the Transactions or any action taken or omitted by any
such indemnitee under or in connection with any of the foregoing; provided,
however, that no Lender shall be

 
94 

--------------------------------------------------------------------------------

 

liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from such indemnitee’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.  The agreements
in this Section shall survive the termination of this Agreement and payment of
the Credit Party Obligations, any Reimbursement Obligation and all other amounts
payable hereunder.


8.8           Administrative Agent in Its Individual Capacity.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Credit Parties or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.


8.9           Successor Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, or an Affiliate of any such bank.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Section and
Section 10.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions

 
95 

--------------------------------------------------------------------------------

 

taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


Any resignation by Wells Fargo Bank, as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.


8.10         Guaranty Matters.


(a)           The Lenders and the Bank Product Providers irrevocably authorize
and direct the Administrative Agent to release any Guarantor from its
obligations under the applicable Guaranty if such Person ceases to be a
Guarantor as a result of a transaction permitted hereunder.


(b)           In connection with a release pursuant to this Section, the
Administrative Agent shall promptly execute and deliver to the applicable Credit
Party, at such Credit Party’s expense, all documents that the applicable Credit
Party shall reasonably request to evidence such termination or release.  Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section.


8.11         Bank Products.


No Bank Product Provider that obtains the benefits of Sections 2.12 and 7.2 or
any Guaranty by virtue of the terms of this Credit Agreement shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Credit Document other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Credit
Documents.  The Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Credit Party Obligations arising under Bank Products unless the Administrative
Agent has received written notice of such Credit Party Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Bank Product Provider.



 
  96

--------------------------------------------------------------------------------

 

SECTION 9
GUARANTY


9.1           The Guaranty.


To induce the Lenders to enter into this Credit Agreement and any Bank Product
Provider to enter into any Bank Product and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder and any Bank Product, each of
the Guarantors hereby agrees with the Administrative Agent and the Lenders as
follows:  the Guarantor hereby unconditionally and irrevocably jointly and
severally guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, of
any and all indebtedness of the Borrower owed to the Administrative Agent, the
Lenders and the Bank Product Providers under the Credit Documents.  If any or
all of such indebtedness becomes due and payable hereunder or under any Bank
Product with a Bank Product Provider, each Guarantor unconditionally promises to
pay such indebtedness to the Administrative Agent, the Lenders, the Bank Product
Providers, or their respective order, or demand, together with any and all
reasonable expenses which may be incurred by the Administrative Agent, the
Lenders or the Bank Product Providers in collecting any of the Credit Party
Obligations.  The word “indebtedness” is used in this Section in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of the Borrower and the Guarantors under the Credit Documents,
including specifically all Credit Party Obligations, arising in connection with
this Credit Agreement, the other Credit Documents or Bank Product with a Bank
Product Provider, in each case, heretofore, now, or hereafter made, incurred or
created, whether voluntarily or involuntarily, absolute or contingent,
liquidated or unliquidated, determined or undetermined, whether or not such
indebtedness is from time to time reduced, or extinguished and thereafter
increased or incurred, whether the Borrower and the Guarantors may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.


Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable law relating to fraudulent conveyances or
transfers) then the obligations of each such Guarantor hereunder shall be
limited to the maximum amount that is permissible under applicable law
(including, without limitation, the Bankruptcy Code or its non-U.S. equivalent).


9.2           Bankruptcy.


Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrower to the Lenders and any Bank Product Provider whether or not due or
payable by the Borrower upon the occurrence of a Bankruptcy Event as applicable
to the Borrower or any Subsidiaries of the Borrower, and unconditionally
promises to pay such Credit Party Obligations to the Administrative Agent for
the account of the Lenders and to any such Bank Product Provider, or

 
97 

--------------------------------------------------------------------------------

 

order, on demand, in lawful money of the United States.  Each of the Guarantors
further agrees that to the extent that the Borrower or a Guarantor shall make a
payment or a transfer of an interest in any property to the Administrative
Agent, any Lender or any Bank Product Provider, which payment or transfer or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, or otherwise is avoided, and/or required to be repaid to the
Borrower or a Guarantor, the estate of the Borrower or a Guarantor, a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or other applicable law or equitable cause, then to the extent of
such avoidance or repayment, the obligation or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if said
payment had not been made.


9.3           Nature of Liability.


The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, (c) any payment on or in reduction of any such
other guaranty or undertaking, (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lenders or any Bank Product Provider on the Credit
Party Obligations that the Administrative Agent, such Lenders or such Bank
Product Provider repay the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.


9.4           Independent Obligation.


The obligations of each Guarantor hereunder are independent of the obligations
of any other guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.


9.5           Authorization.


Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Bank Product Provider without notice or demand (except as shall be required by
applicable law and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Credit Agreement and any Bank Product, as applicable,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any Guarantor or any other party for the payment of this
Guaranty or the Credit Party Obligations and exchange,

 
98 

--------------------------------------------------------------------------------

 

enforce waive and release any such security, (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent and the Lenders
in their discretion may determine and (d) release or substitute any one or more
endorsers, Guarantors, the Borrower or other obligors.


9.6           Reliance.


It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Providers to inquire into the capacity or powers of the Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.


9.7           Waiver.


(a)           Each of the Guarantors waives any right (except as shall be
required by applicable law and cannot be waived) to require the Administrative
Agent, any Lender or any Bank Product Provider to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other guarantor or any other
party, or (iii) pursue any other remedy in the Administrative Agent’s, any
Lender’s or any Bank Product Provider’s power whatsoever.  Each of the
Guarantors waives any defense based on or arising out of any defense of the
Borrower, any other guarantor or any other party other than payment in full of
the Credit Party Obligations, including without limitation any defense based on
or arising out of the disability of the Borrower, any other guarantor or any
other party, or the unenforceability of the Credit Party Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower other than payment in full of the Credit Party Obligations.  The
Administrative Agent or any of the Lenders may, at their election, foreclose on
any security held by the Administrative Agent or a Lender by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Administrative Agent and any
Lender may have against the Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Credit Party Obligations have been paid in
full.  Each of the Guarantors, to the extent permitted by law, waives any
defense arising out of any such election by the Administrative Agent and each of
the Lenders, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantors
against the Borrower or any other party or any security.


(b)           Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations.  Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature,

 
99 

--------------------------------------------------------------------------------

 

scope and extent of the risks which such Guarantor assumes and incurs hereunder,
and agrees that neither the Administrative Agent nor any Lender shall have any
duty to advise such Guarantor of information known to it regarding such
circumstances or risks.


(c)           Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the Bankruptcy Code, or
otherwise) to the claims of the Lenders or the Bank Product Provider against the
Borrower or any other guarantor of the Credit Party Obligations of the Borrower
owing to the Lenders or such Bank Product Provider (collectively, the “Other
Parties”) and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of this Guaranty until such time as the Credit Party
Obligations shall have been paid in full, no Credit Document or Bank Product
with a Bank Product Provider remains in effect and the Commitments have been
terminated.  Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent, the Lenders or
any Bank Product Provider now have or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Credit
Party Obligations of the Borrower and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Lenders and/or the Bank Product Providers to secure payment of the Credit Party
Obligations of the Borrower until such time as the Credit Party Obligations
shall have been paid in full, no Credit Document or Bank Product with a Bank
Product Provider remains in effect and the Commitments have been terminated.


9.8           Limitation on Enforcement.


The Lenders and the Bank Product Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or any such Bank Product Provider (only
with respect to obligations under the applicable Bank Product entered into with
such Bank Product Provider) and that no Lender or Bank Product Provider shall
have any right individually to seek to enforce or to enforce this Guaranty, it
being understood and agreed that such rights and remedies may be exercised by
the Administrative Agent for the benefit of the Lenders under the terms of this
Credit Agreement and for the benefit of any Bank Product Provider under any Bank
Product provided by such Bank Product Provider.  The Lenders and the Bank
Product Providers further agree that this Guaranty may not be enforced against
any director, officer, employee or stockholder of the Guarantors.


9.9           Confirmation of Payment.


The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations under the Credit Documents which are the subject of
this Guaranty and termination of the Commitments relating thereto, confirm to
the Borrower, the Guarantors or any other Person that the Credit Party
Obligations under the Credit Documents have been paid in full and the
Commitments relating thereto terminated, subject to the provisions of Section
9.2.



 
100 

--------------------------------------------------------------------------------

 

SECTION 10
MISCELLANEOUS


10.1         Amendments and Waivers.


Neither this Credit Agreement, nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this Section.  The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
may, from time to time, (a) enter into with the Borrower written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Credit Agreement or the other Credit
Documents or changing in any manner the rights of the Lenders or of the Borrower
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders may specify in such instrument, any of the requirements of this
Credit Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided, however, that, subject to Section 7.3,
no such waiver and no such amendment, waiver, supplement, modification or
release shall:


(i)           reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; or


(ii)           amend, modify or waive any provision of this Section 10.1 or
reduce the percentage specified in the definition of Required Lenders, without
the written consent of all the Lenders; or


(iii)           amend, modify or waive any provision of Section 9 without the
written consent of the then Administrative Agent; or


(iv)           release all or substantially all of the Guarantors from their
obligations under the Guaranty, without the written consent of all the Lenders;
or


(v)           amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders,
without the written consent of the Required Lenders or of all Lenders as
appropriate; or


(vi)           amend or modify the definition of Credit Party Obligations to
delete or exclude any obligation or liability described therein without the
written consent of each Lender and each Bank Product Provider directly affected
thereby; or

 
101 

--------------------------------------------------------------------------------

 

(vii)           amend, modify or waive the order in which Credit Party
Obligations are paid in Section 2.12(a), Section 2.12(b) or Section 10.7, in
each case, without the written consent of each Lender and each Bank Product
Provider directly affected thereby;


provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent in
addition to the Lenders required hereinabove to take such action.


Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the other Credit Parties, the Administrative Agent and
all future Lenders.  In the case of any waiver, the Borrower, the other Credit
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the outstanding Loans and Notes
and other Credit Documents, and any Default or Event of Default permanently
waived shall be deemed to be cured and not continuing; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.


The Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Exhibit 2.1(a)
from time to time in the manner requested by the Borrower, the Administrative
Agent or any Lender in order to reflect any assignments or transfers of the
Loans as provided for hereunder; provided further, however, that the
Administrative Agent shall promptly deliver a copy of any such modification to
the Borrower and each Lender.


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (B) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (C) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (x) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (y) to the
extent such amendment, waiver or consent is of the type contemplated by clauses
(i)-(vii) above and such Defaulting Lender is impacted by such amendment, waiver
or consent more than the other Lenders.


           The Borrower shall be permitted to replace with an Eligible Assignee
acceptable to the Administrative Agent any Lender (other than Wells Fargo) that
fails to consent to any proposed amendment, modification, termination, waiver or
consent with respect to any provision hereof or of any other Credit Document
that requires the unanimous approval of all of the Lenders, the approval of all
of the Lenders affected thereby or the approval of a class of Lenders, in each
case in accordance with the terms of this Section 10.1, so long as the consent
of the Required Lenders shall have been obtained with respect to such amendment,
modification, termination, waiver or consent; provided that (1) such replacement
does not conflict with any Requirement of Law, (2) the replacement Eligible
Assignee shall purchase, at par, all Loans and other amounts owing to

 
102 

--------------------------------------------------------------------------------

 

such replaced Lender on or prior to the date of replacement, (3) the replacement
Eligible Assignee shall approve the proposed amendment, modification,
termination, waiver or consent, (4) the Borrower shall be liable to such
replaced Lender under Section 2.17 if any LIBOR Rate Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (5) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (6) until such time as such replacement shall be consummated, the
Borrower shall pay to the replaced Lender all additional amounts (if any)
required pursuant to Section 2.15, 2.16 or 2.18, as the case may be, (7) the
Borrower provides at least three (3) Business Days’ prior notice to such
replaced Lender, and (8) any such replacement shall not be deemed to be a waiver
of any rights that the Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender.  If any replaced Lender fails to execute
the agreements required under Section 10.6 in connection with an assignment
pursuant to this Section 10.1, the Borrower may, upon two (2) Business Days’
prior notice to such replaced Lender, execute such agreements on behalf of such
replaced Lender.  A Lender shall not be required to be replaced if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such replacement cease to apply.


10.2         Notices.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:


 
if to the Borrower:



HNI Corporation
408 East Second Street
Muscatine, IA 52761
Attention:     Derek Schmidt, Vice President, Corporate Finance
Telephone:   (563) 272-7344
Telecopy:     (563) 272-7655


with a copy to:


HNI Corporation
408 East Second Street
Muscatine, IA 52761
Attention:     General Counsel
Telephone:   (563) 272-7123
Telecopy:     (563) 272-7297

 
103 

--------------------------------------------------------------------------------

 

if to the Administrative Agent:


 
Wells Fargo Bank, National Association

1525 W WT Harris Blvd.
MAC D1109-019
Charlotte, North Carolina  28262
Attention:      Syndication Agency Services
Telephone:    (704) 590-2713
Telecopy:       (704) 590-3481


with a copy to:


Wells Fargo Bank, National Association
230 West Monroe, Suite 2900
Chicago, Illinois 60606
Attention:      Charlie Reed
Telephone:     (312) 845-4333
Telecopy:       (312) 553-4783


if to a Lender, to it at its address (or telecopier number) set forth in its
Administrative Questionnaire.


(b)           Notices and other communications to the Lenders or the
Administrative Agent hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Section 2 if such Lender,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 
104 

--------------------------------------------------------------------------------

 

(c)           Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.


10.3         No Waiver; Cumulative Remedies.


No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


10.4         Survival of Representations and Warranties.


All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the other
Credit Documents and the making of the Loans; provided that all such
representations and warranties shall terminate on the date upon which the
Commitments have been terminated and all Credit Party Obligations have been paid
in full.


10.5         Payment of Expenses and Taxes.


(a)           Costs and Expenses.  The Credit Parties shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender and the Swingline Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or Swingline Loan or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, any
Lender, the Issuing Lender or the Swingline Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender, the
Swingline Lender or the Issuing Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)           Indemnification by the Credit Parties.  The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender, the
Issuing Lender, the Swingline Lender and each Related Party of any of the
foregoing Persons (each such

 
105 

--------------------------------------------------------------------------------

 

Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, penalties, damages, liabilities and reasonable
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by any Credit
Party or any of its Subsidiaries, or any liability under Environmental Law
related in any way to any Credit Party or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.


(c)           Reimbursement by Lenders.  To the extent that the Credit Parties
for any reason fail to indefeasibly pay any amount required under paragraph (a)
or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Lender, Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, Swingline Lender or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Issuing Lender or Swingline Lender
in connection with such capacity.


(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, none of the Credit Parties shall assert, and each
of the Credit Parties hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.  No Indemnitee referred to in

 
106 

--------------------------------------------------------------------------------

 

paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
Transactions, except to the extent that a court of competent jurisdiction by
final and nonappealable judgment determines that the receipt of such information
or materials by any such unintended recipient resulted from the gross negligence
or willful misconduct of such Indemnitee.


(e)           Payments.  All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.


(f)           Survival.  The agreements contained in this Section shall survive
the resignation of the Administrative Agent, the Swingline Lender and the
Issuing Lender, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of the Credit Party
Obligations.


10.6           Successors and Assigns; Participations; Purchasing Lenders.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)            Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 
107 

--------------------------------------------------------------------------------

 



(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 (provided,
however, that simultaneous assignments shall be aggregated in respect of a
Lender and its Approved Funds), unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


(ii)            Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate tranches
on a non-pro rata basis.


(iii)            Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment in respect of
such facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and


(C)           the consent of the Issuing Lender and Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments.

 
108 

--------------------------------------------------------------------------------

 

(iv)            Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that only one
(1) such fee shall be payable in respect of simultaneous assignments by a Lender
and its Approved Funds), and the assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.


(v)            No Assignment to a Credit Party.  No such assignment shall be
made to any Credit Party or any Credit Party’s Affiliates or Subsidiaries.


(vi)            No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.


(vii)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14 and 10.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by

 
109 

--------------------------------------------------------------------------------

 

such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice; provided that a Lender shall
only be entitled to inspect its own entry in the Register and not that of any
other Lender.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or any Credit Party or any Credit
Party’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders, Issuing Lender and Swingline Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant.  Subject
to paragraph (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.17 and 2.18 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.12 as though
it were a Lender.


(e)           Limitations Upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.17 and 2.18 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were

 
110 

--------------------------------------------------------------------------------

 

a Lender shall not be entitled to the benefits of Section 2.18 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 2.18
as though it were a Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


10.7           Adjustments; Set-off.


(a)           If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Lender, the Swingline Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender, the Swingline Lender or the Issuing Lender,
irrespective of whether or not such Lender, the Swingline Lender or the Issuing
Lender shall have made any demand under this Agreement or any other Credit
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender, the
Swingline Lender or the Issuing Lender different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (i)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.23
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the other Lenders and (ii)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Credit Party Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff.  The
rights of each Lender, the Swingline Lender, the Issuing Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Swingline
Lender, the Issuing Lender or their respective Affiliates may have.  Each
Lender, the Swingline Lender and the Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.


(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or

 
111 

--------------------------------------------------------------------------------

 

other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (i) notify the
Administrative Agent of such fact, and (ii) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:


(A)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and


(B)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply) or (z) (1) any amounts applied by the
Swingline Lender to outstanding Swingline Loans and (2) any amounts received by
the Issuing Lender and/or Swingline Lender to secure the obligations of a
Defaulting Lender to fund risk participations hereunder.


(c)           Each Credit Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.


10.8         Table of Contents and Section Headings.


The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.


10.9         Counterparts; Effectiveness: Electronic Execution.


(a)           Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the
Borrower, the Guarantors, the Administrative Agent,

 
112 

--------------------------------------------------------------------------------

 

and the Lenders and the Administrative Agent shall have received copies hereof
and thereof (telefaxed or otherwise), and thereafter this Agreement shall be
binding upon and inure to the benefit of the Borrower, the Guarantors, the
Administrative Agent and each Lender and their respective successors and
permitted assigns.  Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Agreement.


(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


10.10       Judgment Currency.


If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of any Credit
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this Credit
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
or such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or such Lender in the Agreement Currency, each Credit Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or such
Lender in such currency, the Administrative Agent or such Lender agrees to
return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under applicable law).


10.11        Severability.


Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition

 
113 

--------------------------------------------------------------------------------

 

or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


10.12        Integration.


This Credit Agreement and the other Credit Documents represent the agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent, the Borrower or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Credit Documents.


10.13        GOVERNING LAW.


THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


10.14        Consent to Jurisdiction and Service of Process.


All judicial proceedings brought against the Borrower and/or any other Credit
Party with respect to this Credit Agreement, any Note or any of the other Credit
Documents may be brought in the courts of the State of New York in New York
County or of the United States for the Southern District of New York, and, by
execution and delivery of this Credit Agreement, each of the Borrower and the
other Credit Parties accepts, for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any final judgment rendered thereby
in connection with this Credit Agreement, any Note or any other Credit Document
from which no appeal has been taken or is available.  Each of the Borrower and
the other Credit Parties irrevocably agrees that all service of process in any
such proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto, such service being hereby acknowledged by each of the Borrower and the
other Credit Parties to be effective and binding service in every respect.  Each
of the Borrower, the Administrative Agent and the Lenders irrevocably waives any
objection, including, without limitation, any objection to the laying of venue
based on the grounds of forum non conveniens which it may now or hereafter have
to the bringing of any such action or proceeding in any such
jurisdiction.  Nothing herein shall affect any right that any party hereto may
have to serve process in any other manner permitted by law or shall limit the
right of any Lender to bring proceedings against the Borrower or the other
Credit Parties in the court of any other jurisdiction.

 
114 

--------------------------------------------------------------------------------

 

10.15       Confidentiality; Non-Public Information.


Each of the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Lender agrees to maintain the confidentiality of non-public information
with respect to the Borrower and its Subsidiaries which is furnished pursuant to
this Credit Agreement, any other Credit Documents or any documents contemplated
by or referred to herein or therein, except that such information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and that the disclosing party
shall remain responsible for any unauthorized disclosure of such information by
such Persons), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided that such Person will, to the extent permitted
by law, promptly give notice to the Borrower before any such disclosure so that
the Borrower may seek to obtain a protective order, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder, under any
other Credit Document or Bank Product or any action or proceeding relating to
this Agreement, any other Credit Document or Bank Product or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) to (i) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (ii) an investor or prospective investor in
securities issued by an Approved Fund that also agrees that such information
shall be used solely for the purpose of evaluating an investment in such
securities issued by the Approved Fund, (iii) a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by an Approved Fund, or (iv) a nationally recognized rating
agency that requires access to information regarding the Credit Parties, the
Loans and Credit Documents in connection with ratings issued in respect of
securities issued by an Approved Fund (in each case, it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information confidential
and, in the case of any recipient described in clauses (i), (ii) or (iii),
required to execute an agreement containing provisions substantially the same as
those of this Section), (h) with the consent of the Borrower or (i) to the
extent such information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, the Swingline Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the
Borrower.  Any Person required to maintain the confidentiality of information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 
115 

--------------------------------------------------------------------------------

 

10.16       Acknowledgments.


The Borrower and the other Credit Parties each hereby acknowledges that:


(a)           it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;


(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and


(c)           no joint venture exists among the Lenders or among the Borrower
and the Lenders.


10.17       Waivers of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.18       Patriot Act Notice.


Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the other Credit Parties in accordance
with the Patriot Act.


10.19       Resolution of Drafting Ambiguities.


Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to

 
116 

--------------------------------------------------------------------------------

 

which it is a party, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and thereof and that any rule of construction
to the effect that ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation hereof or thereof.


10.20        Press Releases and Related Matters.


The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the prior written
consent of such Person (such consent not to be unreasonably withheld or
delayed), unless (and only to the extent that), the Credit Parties or such
Affiliate is required to do so under law and then, in any event, the Credit
Parties or such Affiliate will consult with such Person before issuing such
press release or other public disclosure.  Likewise, neither the Administrative
Agent nor any Lender shall publish any advertising material relating to the
Transactions which uses the name, product photographs, logo or trademark of the
Credit Parties without the prior written consent of the Borrower (such consent
not to be unreasonably withheld or delayed); provided that the Administrative
Agent or any Lender may publish or otherwise identify in any advertising or
marketing materials a “tombstone” or similar summary of the credit facility that
includes the role of such party in the credit facility, the Borrower’s logo, the
names of the parties to this Agreement and the amount and type of the credit
facility without the consent of the Borrower. 


10.21       Appointment of Borrower.


Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes under this Agreement and agrees that (a) the Borrower may execute such
documents on behalf of such Guarantor as the Borrower deems appropriate in its
sole discretion and each Guarantor shall be obligated by all of the terms of any
such document executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent or the Lender to the Borrower shall be deemed
delivered to each Guarantor and (c) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
executed by the Borrower on behalf of each Guarantor.


10.22       No Advisory or Fiduciary Responsibility.


In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that:  (a) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent and WFS, on the other
hand, and the Credit Parties are capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the Transactions
(including any amendment, waiver or other modification hereof or thereof);
(b) in connection with the process leading to such transaction, the
Administrative Agent and WFS each is and has been acting solely as a

 
117 

--------------------------------------------------------------------------------

 

principal and is not the financial advisor, agent or fiduciary, for any Credit
Party or any of their Affiliates, stockholders, creditors or employees or any
other Person; (c) neither the Administrative Agent nor WFS has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of any Credit
Party with respect to any of the Transactions or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Administrative Agent
or WFS has advised or is currently advising any Credit Party or any of its
Affiliates on other matters) and neither the Administrative Agent nor WFS has
any obligation to any Credit Party or any of their Affiliates with respect to
the Transactions except those obligations expressly set forth herein and in the
other Credit Documents; (d) the Administrative Agent and WFS and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
Affiliates, and neither the Administrative Agent nor WFS has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Administrative Agent and WFS have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the Transactions hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and the Credit Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Each of the Credit Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent or WFS with respect to any breach or alleged
breach of agency or fiduciary duty.


10.23        Responsible Officers and Authorized Officers.


The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Responsible Officers and the Authorized Officers
with respect to all matters pertaining to the Credit Documents including, but
not limited to, the selection of interest rates, the submission of requests for
Extensions of Credit and certificates with regard thereto.  Such authorization
may be changed only upon written notice to Administrative Agent accompanied by
(a) an updated Schedule 3.21 and (b) evidence, reasonably satisfactory to
Administrative Agent, of the authority of the Person giving such notice and such
notice shall be effective not sooner than five (5) Business Days following
receipt thereof by Administrative Agent (or such earlier time as agreed to by
the Administrative Agent).


10.24        Amendment and Restatement; No Novation.


This Credit Agreement constitutes an amendment and restatement of the Existing
Credit Agreement effective from and after the Closing Date.  The execution and
delivery of this Credit Agreement shall not constitute a novation of any
indebtedness or other obligations owing under the Existing Credit Agreement to
the Lenders party thereto or the Administrative Agent based on facts or events
occurring or existing prior to the execution and delivery of this Credit
Agreement.  On the Closing Date, the credit facilities described in the Existing
Credit Agreement shall be amended, supplemented, modified and restated in their
entirety by the credit facilities described herein, and all loans, commitments
and other obligations of the Borrower outstanding as of the Closing Date under
the Existing Credit Agreement shall be deemed to be loans, commitments and
obligations outstanding under this Credit Agreement, without any further action
by any

 
118 

--------------------------------------------------------------------------------

 

Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such loans, together
with any Extensions of Credit made on the Closing Date, are apportioned in
accordance the Commitments of the Lenders hereunder.




[Remainder of Page Intentionally Left Blank]

 
119 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.



 BORROWER:
HNI CORPORATION,
an Iowa corporation
         
 
By:
/s/ Derek P. Schmidt       Name:  Derek P. Schmidt       Title:    Treasurer and
Vice President, Corporate Finance          

 
 

GUARANTORS:
THE HON COMPANY
ALLSTEEL INC.
HEARTH & HOME TECHNOLOGIES INC.
PAOLI INC.
THE GUNLOCKE COMPANY L.L.C.
MAXON FURNITURE INC.
HICKORY BUSINESS FURNITURE, LLC
         
 
By:
/s/ Derek P. Schmidt       Name:  Derek P. Schmidt       Title:    Treasurer    
     

 



 
120

--------------------------------------------------------------------------------

 
 

LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually in its capacity as a
Lender and in its capacity as Administrative Agent
         
 
By:
/s/ Charles W. Reed       Name:  Charles W. Reed       Title:     Managing
Director          





 
 

--------------------------------------------------------------------------------

 
 
 



 
BANK OF AMERICA, N.A.,
as a Lender
         
 
By:
/s/  Katherine M. Novey       Name:  Katherine M. Novey       Title:    Senior
Vice President           

 
 
 
122 

--------------------------------------------------------------------------------

 

 
PNC BANK, N.A.,
as a Lender
           
By:
/s/   Jon R. Hinard       Name:  Jon R. Hinard       Title:    Senior Vice
President           



 
123 

--------------------------------------------------------------------------------

 

 
THE PRIVATE BANK & TRUST COMPANY
as a Lender and Co-Documentation Agent
           
By:
/s/  Kim A. Butler       Name:  Kim A. Butler       Title:    Managing Director 
         

 
124 

--------------------------------------------------------------------------------

 

 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
           
By:
/s/  Sandra J. Hartay       Name:  Sandra J. Hartay       Title:    Vice
President           

 
125 

--------------------------------------------------------------------------------

 

 
BRANCH BANKING & TRUST COMPANY,
as a Lender
           
By:
/s/  Roger Eric Searls       Name:  Roger Eric Searls       Title:    Vice
President          

 
126 

--------------------------------------------------------------------------------

 

 
BANKER'S TRUST,
as a Lender
           
By:
/s/   Joe DeJong       Name:  Joe DeJong       Title:    Vice President,
Commercial Banking           

 
127 

--------------------------------------------------------------------------------

 

 
THE NORTHERN TRUST COMPANY,
as a Lender
           
By:
/s/  Max W. Stewart       Name:  Max W. Stewart        Title:    Officer       
   

 
128 

--------------------------------------------------------------------------------

 

 
HSBC BANK USA, N.A.,
as a Lender
           
By:
/s/    Jenni Adams       Name:  Jenni Adams       Title:    AVP, Relationship
Manager          


 
129 

--------------------------------------------------------------------------------

 
 
 
Schedule 3.2

PATRIOT ACT INFORMATION




 
Legal Name of the Borrower:
 
HNI Corporation
 
State of Organization:
 
Iowa
 
Type of Organization:
 
Corporation
 
Jurisdictions Where Qualified
 
California
 
Address of Chief Executive Office:
 
408 East Second Street, Muscatine, IA 52761
 
Address of Principal Place of Business:
 
408 East Second Street, Muscatine, IA 52761
 
Business Phone Number:
 
563-272-7400
 
Organizational Identification Number:
 
19355
 
Federal Tax Identification Number:
 
42-0617510
 
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):
 
Publicly held

 


 
 
Legal Name of the Guarantor:
 
Maxon Furniture Inc.
 
State of Organization:
 
Iowa
 
Type of Organization:
 
Corporation
 
Jurisdictions Where Qualified
Alabama, District of Columbia, Maryland, North Carolina, Pennsylvania, South
Carolina, Washington
 
Address of Chief Executive Office:
 
408 East Second Street, Muscatine, IA 52761
 
Address of Principal Place of Business:
 
408 East Second Street, Muscatine, IA 52761
 
Business Phone Number:
 
563-272-7400
 
Organizational Identification Number:
 
112831
 
Federal Tax Identification Number:
 
42-1295118
 
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):
 
Wholly owned subsidiary of HNI Corporation

 


 

Page 1 of 4


 
 

--------------------------------------------------------------------------------

 

 


 
 
Legal Name of the Guarantor:
 
The Gunlocke Company L.L.C.
 
State of Organization:
 
Iowa
 
Type of Organization:
 
Limited Liability Company
 
Jurisdictions Where Qualified
 
Maryland, Pennsylvania, New York
 
Address of Chief Executive Office:
 
408 East Second Street, Muscatine, IA 52761
 
Address of Principal Place of Business:
 
408 East Second Street, Muscatine, IA 52761
 
Business Phone Number:
 
563-272-7400
 
Organizational Identification Number:
 
273864
 
Federal Tax Identification Number:
 
22-3887942
 
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):
100% membership interest vested in Allsteel Inc.  Allsteel Inc. is a wholly
owned subsidiary of HNI Corporation.

 


 
 
Legal Name of the Guarantor:
 
Hickory Business Furniture, LLC
 
State of Organization:
 
North Carolina
 
Type of Organization:
 
Limited Liability Company
 
Jurisdictions Where Qualified
 
California, Florida
 
Address of Chief Executive Office:
 
408 East Second Street, Muscatine, IA 52761
 
Address of Principal Place of Business:
 
408 East Second Street, Muscatine, IA 52761
 
Business Phone Number:
 
563-272-7400
 
Organizational Identification Number:
 
0660286
 
Federal Tax Identification Number:
 
74-3255576
 
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):
100% membership interest vested in Allsteel Inc.  Allsteel Inc. is a wholly
owned subsidiary of HNI Corporation.


Page 2 of 4


 
 

--------------------------------------------------------------------------------

 



 
Legal Name of the Borrower:
 
Allsteel Inc.
 
State of Organization:
 
Illinois
 
Type of Organization:
 
Corporation
 
Jurisdictions Where Qualified
California, Colorado, District of Columbia, Florida, Georgia, Iowa, Minnesota,
New York, North Dakota, Pennsylvania, Tennessee, Texas
 
Address of Chief Executive Office:
 
408 East Second Street, Muscatine, IA 52761
 
Address of Principal Place of Business:
 
408 East Second Street, Muscatine, IA 52761
 
Business Phone Number:
 
563-272-7400
 
Organizational Identification Number:
 
1198-658-7
 
Federal Tax Identification Number:
 
36-0717079
 
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):
 
Wholly owned subsidiary of HNI Corporation

 


 
 
Legal Name of the Borrower:
 
The HON Company
 
State of Organization:
 
Iowa
 
Type of Organization:
 
Corporation
 
Jurisdictions Where Qualified
Alabama, California, District of Columbia, Georgia, Illinois, Indiana, Kentucky,
Louisiana, North Carolina, Ohio, Pennsylvania, Virginia
 
Address of Chief Executive Office:
 
408 East Second Street, Muscatine, IA 52761
 
Address of Principal Place of Business:
 
408 East Second Street, Muscatine, IA 52761
 
Business Phone Number:
 
563-272-7400
 
Organizational Identification Number:
 
230031
 
Federal Tax Identification Number:
 
42-1491474
 
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):
 
Wholly owned subsidiary of HNI Corporation

 


 

Page 3 of 4


 
 

--------------------------------------------------------------------------------

 

 


 
 
Legal Name of the Borrower:
 
Paoli Inc.
 
State of Organization:
 
Iowa
 
Type of Organization:
 
Corporation
 
Jurisdictions Where Qualified
 
California, Indiana, Maryland
 
Address of Chief Executive Office:
 
408 East Second Street, Muscatine, IA 52761
 
Address of Principal Place of Business:
 
408 East Second Street, Muscatine, IA 52761
 
Business Phone Number:
 
563-272-7400
 
Organizational Identification Number:
 
287583
 
Federal Tax Identification Number:
 
20-0473460
 
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):
 
Wholly owned subsidiary of HNI Corporation

 


 
 
Legal Name of the Borrower:
 
Hearth & Home Technologies Inc.
 
State of Organization:
 
Iowa
 
Type of Organization:
 
Corporation
 
 
Jurisdictions Where Qualified
California, Delaware, Georgia, Illinois, Indiana, Maryland, Michigan, Minnesota,
North Carolina, New Jersey, Ohio, Pennsylvania, South Carolina, Tennessee,
Virginia, Washington, West Virginia, Wisconsin
 
Address of Chief Executive Office:
 
408 East Second Street, Muscatine, IA 52761
 
Address of Principal Place of Business:
 
408 East Second Street, Muscatine, IA 52761
 
Business Phone Number:
 
563-272-7400
 
Organizational Identification Number:
 
18406
 
Federal Tax Identification Number:
 
42-1161782
 
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):
 
Wholly owned subsidiary of HNI Corporation

 


 

Page 4 of 4


 
 

--------------------------------------------------------------------------------

 


Schedule 3.9


SUBSIDIARIES


HNI Corporation and Subsidiaries
 
 
Company
 
Jurisdiction of Organization
 
Percent of Ownership By
HNI Corporation
IA
 
The HON Company
IA
100% - HNI Corporation
Allsteel Inc.
IL
100% - HNI Corporation
The Gunlocke Company L.L.C.
IA
100% - Allsteel Inc.
Hickory Business Furniture, LLC
NC
100% - Allsteel Inc.
MacThrift Office Furniture LLC
DE
100% - Allsteel Inc.
Compass Office Solutions LLC
DE
85% - Allsteel Inc.
Commercial Office Interiors LLC
DE
51% - Allsteel Inc.
Contract Resource Group LLC
DE
80% - Allsteel Inc.
IAW LLC
DE
90% - Allsteel Inc.
Workspace Ohio LLC
DE
85.2% - Allsteel Inc.
Wilson Office Interiors LLC
DE
75% - Allsteel Inc.
Young Office Solutions LLC
DE
89.33% - Allsteel Inc.
Think Office Interiors LLC
DE
100% - Allsteel Inc.
Fullmer Installation Company
CA
100% - Allsteel Inc.
Amovo Workplace Environments Inc.
Canada
100% - Allsteel Inc.
Hearth & Home Technologies Inc.
IA
100% - HNI Corporation
HHT L.L.C.
WA
100% - Hearth & Home Technologies Inc.
Paoli Inc.
IA
100% - HNI Corporation
Maxon Furniture Inc.
IA
100% - HNI Corporation
HNI International Inc.
IA
100% - HNI Corporation
HNI International (Mexico) L.L.C.
IA
100% - HNI International Inc.
HNI International (Puerto Rico) LLC
IA
100% - HNI International Inc.
HON Internacional de Mexico, S. de R.L. de C.V.
Mexico
99% - HNI International Inc.
1% - HNI International (Mexico) L.L.C.
HON Internacional Servicios de Mexico, S. de R.L. de C.V.
Mexico
99% - HNI International Inc.
1% - HNI International (Mexico) L.L.C.
HNI Technologies Inc.
IA
100% - HNI Corporation
Pearl City Insurance Company
VT
100% - HNI Corporation
National Workplace Services Company
MN
84.7% - HNI Corporation
Interior Construction Services L.L.C.
MN
100% - National Workplace Services Company
HFM Partners
IA Partnership
95% - HNI Corporation
5% - Maxon Furniture Inc.
HNI Services L.L.C.
IA
70% - HNI Corporation
30% HFM Partners
HON INDUSTRIES (Canada) Inc.
Canada
100% - HNI Corporation
HNI Asia L.L.C.
IA
100% - HNI Corporation
HNI Asia (Taiwan Branch)
China
100% - HNI Asia L.L.C.
HNI Asia Technology Services (Shenzhen) Limited
China
100% - HNI Asia L.L.C.
HNI Hong Kong Limited
Hong Kong
100% - HNI Corporation
Lamex China Investment Ltd.
Hong Kong
100% - Global Known Ltd.
Dongguan Lamex Furniture Co. Ltd.
China
100% - Lamex China Investment Ltd.
Global Known Ltd.
Hong Kong
100% - HNI Hong Kong Limited
Lamex Trading Co. Ltd.
Hong Kong
100% - Global Known Ltd.
Allsteel Asia Limited
Hong Kong
100% - Global Known Ltd.




 
 

--------------------------------------------------------------------------------

 

Schedule 3.16
INSURANCE
 
HNI Corporation
SEE POLICIES FOR ACTUAL TERMS, CONDITIONS & DEDUCTIBLES
COVERAGE
POLICY NUMBER
INSURANCE COMPANY
POLICY PERIOD
LIMITS
DEDUCTIBLE
 
LEAD PROPERTY
CLP3012254
Allianz Insurance Co.
3/01/11
3/01/12
All Perils - 60% part of $300,000,000 (except sub-limits below & additional
sub-limits
 per policy)
$1,000,000 deductible for property damage & time element combined except as
windstorm, earthquake
and flood
      4029478316
CNA
3/01/11
3/01/12
All Perils - 10% part of $300,000,000 (except sub-limits below & additional
sub-limits
 per policy)
$1,000,000 deductible for property damage & time element combined except as
windstorm, earthquake
and flood
   
PRPNA1100243
Lloyds of London
3/01/11
3/01/12
All Perils - 30% part of $100,000,000 (except sub-limits below & additional
 sub-limits per policy)
$1,000,000 deductible for property damage & time element combined except as
windstorm, earthquake
and flood
   
PRPNA1100829
Lloyds of London
3/01/11
3/01/12
$5,000,000 Loss Limit;
Muscatine, IA Flood Only
  n/a    
PRPNA1100244
Lloyds of London
3/01/11
3/01/12
All Perils - 30% part of $100,000,000 excess of $100,000,000 (except sub-limits
below & additional
 sub-limits per policy)
  n/a    
PRNA1100527
Lloyds of London
3/01/11
3/01/12
All Perils - 30% part of $100,000,000 excess of $200,000,000 (except sub-limits
below & additional
 sub-limits per policy)
  n/a    
CLP3012254
Allianz Insurance Co.
3/01/11
3/01/12
All Perils - 100% of $50,000,000 excess of $300,000,000 (except sub-limits below
& additional
 sub-limits per policy)
  n/a  
Engineering Fees- International (Allianz)
   
Allianz Insurance Co.
3/01/11
3/01/12
           
DIC EXCESS FLOOD/FEDERAL FLOOD
 
Flood - FEDERAL
  99044715812011; 99044715822011; 99044715832011; 99044715842011;
99044715852011; 99044715862011
The Hartford
7/17/11
7/17/12
$500,000 Building & 
  $500,000 Contents
$50,000 Building &
 $50,000 Contents
 
Flood - FEDERAL
87044818692011
(700-800 E. 2nd St.); 87044818672011 (Geneva)
The Hartford
8/23/11
8/23/12
$500,000 Building &
  $500,000 Contents
$50,000 Building &
 $50,000 Contents
 
Flood  - FEDERAL
87045291522010 (Tukwila); 
87045291512010 (Renton);
The Hartford
11/2/10
11/2/11
$500,000 Contents
Coverage Only
                                     $50,000  



 
 
Page 1 of 4

--------------------------------------------------------------------------------

 


COVERAGE
POLICY NUMBER
INSURANCE COMPANY
POLICY PERIOD
LIMITS
DEDUCTIBLE
BOILER & MACHINERY
(U.S.)
FBP01917260028
Hartford Steam Boiler
3/01/11
3/01/12
$100,000,000 Combined Single Limit $250,000 Expediting Expense, Hazardous
Substance, Water Damage, Ammonia Contamination
10,000,000 Contingent
Business Income
$250,000 Data Restoration
$1,000,000
24-hour waiting period
for business interruption
           
WORKERS' COMPENSATION
HC2O-UB-474M6796-11  – AOS
The Charter Oak Fire Insurance Company
7/1/11
7/1/12
Statutory for Workers Compensation
EL-$1,000,000 Bodily Injury
 -Each Accident
$1,000,000 per occurrence
(All Other States)
HRJ-UB-474M6784-11  – WI
Travelers Property Casualty Company of America
 
EL-$1,000,000 Bodily Injury by Disease, each employee
and policy limit.
 
EXCESS WORKERS' COMP
 (WA, GA, IA)
EWC 008318
Midwest Employers
7/1/11
7/1/12
Statutory for Workers Compensation Limit
$1,000,000
           
PRODUCTS LIABILITY
HE-EXGL-474M7130-TCT-11
The Travelers Indemnity
Company of Connecticut
7/1/11
7/1/12
$1,000,000 Each Occurrence
$4,000,000 Annual Aggregate
$1,000,000 SIR each occurrence
PRODUCTS LIABILITY (GUARANTEE COST)
HC2E-GLSA-474M7142-TCT-11
The Travelers Indemnity
Company of Connecticut
7/1/11
7/1/12
$1,000,000 Each Occurrence
 $1,000,000 Annual Aggregate
Matching Deductible
Certificate Policy
           
GENERAL LIABILITY
(Excl Products/Comp Ops)
HC2E-GLSA-474M7129-TCT-11
The Travelers Indemnity
Company of Connecticut
7/1/11
7/1/12
$1,000,000 Each Occurrence
$1,000,000 Personal &
Advertising Injury
$10,000,000 General Aggregate Limit
$250,000 each occurrence
           
Professional Errors & Omissions
(Interior Design)
SGC0123602
Capital Specialty Insurance Corporation
7/1/11
7/1/12
$2,000,000 Each Erroneous Act
$2,000,000 Aggregate
$5,000 each erroneous act
           
AUTOMOBILE
HC2E-CAP-474M6458-TCT-11
The Travelers Indemnity
Company of Connecticut
7/1/11
7/1/12
$2,000,000 Liability
Limit Per Accident
Personal Injury/Property
Protection included
Uninsured Motorists cov.
(minimum statutory)
Auto Medical Payments
$5,000 per accident
$500,000 per accident
           


Page 2 of 4
 
 

--------------------------------------------------------------------------------

 



COVERAGE
POLICY NUMBER
INSURANCE COMPANY
POLICY PERIOD
LIMITS
DEDUCTIBLE
Foreign Package
PHFD369084247
ACE USA International
7/1/11
7/1/12
General Liability:
$2,000,000 each occurrence
$4,000,000 products completed aggregate
$2,000,000 premises damage
EBL: $1,000,000 each claim/$1,000,000 annual aggregate
Contingent Auto Liability $1,000,000 each accident
Hired Car Phys. Dam $25,000 one accident/$50,000 per policy
AD&D $25,000 per person/$1,500,000 aggregate
Employers Liability Coverage:
$1,000,000 each Accident Bodily Injury by Accident
$1,000,000 each Employee Bodily Injury by Disease
$1,000,000 Policy Limit Bodily Injury by Disease
See Binder for complete
coverage specifics
*Includes $7,734 billed in country  for Local GL Hong Kong & China and does not
include local issuing taxes
             
UMBRELLA LIABILITY - $100,000,000 Total Limit
LEAD
G25833193
ACE USA
7/1/11
7/1/12
$25,000,000 each occurrence
$25,000,000 annual aggregate
1,000,000 - SIR
EXCESS
US00011036LI11A
XL Insurance
7/1/11
7/1/12
$25,000,000 each occurrence
$25,000,000 annual aggregate
Excess
EXCESS
79859144
Chubb
7/1/11
7/1/12
50%- $50,000,000  each occurrence
50%- $50,000,000 annual aggregate
Excess
EXCESS
QI08000566
Travelers
7/1/11
7/1/12
50%- $50,000,000  each occurrence
50%- $50,000,000 annual aggregate
Excess
           
PUNITIVE DAMAGES
PD - 2/04
ACE Bermuda Insurance LTD
7/1/11
7/1/12
$25,000,000 each occurrence
$25,000,000 annual aggregate
Per Occurrence Retention: Primary (as per the schedule of Underlying Policies
noted in the Domestic Binder/Policy)
           
NON-OWNED AIRCRAFT LIABILITY
A4GA000423111
AM
Allianz
7/1/11
7/1/12
$100,000,000 Each Occurrence
$1,000,000 Each Person
Med $5,000 Each Person,
$25,000 Occurrence
$0
           
TRAVEL ACCIDENT
ADD N01061355
(July 1, 2009 to July 1, 2012)
Ace American 
7/1/09
7/1/12
Class 1: $250,000
Class 2: $100,000
$0


Page 3 of 4
 
 

--------------------------------------------------------------------------------

 



COVERAGE
POLICY NUMBER
INSURANCE COMPANY
POLICY PERIOD
LIMITS
DEDUCTIBLE
BUSINESS TRAVELER
Business Traveler Gold
5348-HNI-BTG16
 HTH Worldwide
12/08/10
12/07/11
$250,000 Medical Coverage, $100,000 Medical evacuation
n/a
           
DIRECTORS & OFFICERS - $50,000,000 except $70,000,000 - Side A
D&O (ABC)
8115-5458 (Same)
Federal Insurance Co. (Chubb)
11/01/10
11/01/11
$10,000,000
(Includes Outside Directors Liability)
$0 Non-Indemnifiable
$500,000 Indemnifiable loss
$5,000,000 SEC Claims
Excess D&O
105514785
St. Paul Mercury Inc. Co.
(Travelers)
11/01/10
11/01/11
  $10,000,000 XS 10,000,000
Excess
Excess D&O
CUG34022
Old Republic (Chicago
Underwriting Group, Inc.)
11/01/10
11/01/11
 $10,000,000 XS 20,000,000
Excess
Excess D&O
DOC 5942514-02
Zurich American Ins Co
11/01/10
11/01/11
  $10,000,000 XS 30,000,000
Excess
Excess D&O
8210-9417 (same)
Federal Insurance Co.
(Chubb)
11/01/10
11/01/11
  $10,000,000 XS 40,000,000
Excess
D&O (SIDE A ONLY)
01-274-11-52
National Union Fire
Insurance Co. (Chartis)
11/01/10
11/01/11
  $10,000,000 XS 50,000,000
Excess
D&O (SIDE A ONLY)
287979087 (same)
Continental Casualty
Company (CNA)
11/01/10
11/01/11
 $10,000,000 XS 60,000,000
Excess
           
FIDUCIARY LIABILITY
105514375
St Paul Mercury Insurance Co. (Travelers)
11/01/10
11/01/11
$10,000,000
$0  Non-indemnifiable loss
      $50,000 Indemnifiable loss
 $1.500,000 SEC claims
           
Employment Practices Liability
425168981
Continental Casualty Company (CNA)
7/1/11
7/1/12
$10,000,000
$2,000,000
           
BLANKET CRIME
8209-2326 (same)
Federal Insurance Co. (Chubb)
11/01/10
11/01/11
$10,000,000
$100,000
           
KIDNAP  & RANSOM/EXTORTION
8209-2329
Federal Insurance Co. (Chubb)
11/1/10
11/1/13
$10,000,000
$0




Page 4 of 4
 
 

--------------------------------------------------------------------------------

 


Schedule 3.18


LABOR MATTERS


The Owensboro Collective Bargaining Agreement with The HON Company.





 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.21


Authorized Officers


The Authorized Officers listed below are duly elected and qualified officers of
such Credit Party and are duly authorized to execute and deliver, on behalf of
the respective Credit Party, the Credit Agreement, the Notes and the other
Credit Documents.


HNI Corporation


Stan A. Askren                                          Chairman, President and
Chief Executive Officer
Kurt A. Tjaden                                           Vice President and
Chief Financial Officer
Steven M. Bradford                                   Vice President, General
Counsel and Secretary
Derek P. Schmidt                                        Treasurer and Vice
President, Corporate Finance




Allsteel Inc., The HON Company, Hearth & Home Technologies Inc., Maxon Furniture
Inc., Paoli Inc., The Gunlocke Company L.L.C. and Hickory Business Furniture,
LLC




Stan A. Askren                                           Chairman
Kurt A. Tjaden                                            Vice President
Steven M. Bradford                                    Vice President and
Secretary
Derek P. Schmidt                                         Treasurer

 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.1


INDEBTEDNESS


As of September 28, 2011, Senior Notes in the amount of $150 million under the
Note Purchase Agreement.


As of September 28, 2011, $50 million of the $150 million maximum borrowing
availability under the Existing Credit Agreement.


As of September 13, 2011, $474,785 remaining under a Capital Lease for
information technology equipment.


As of September 28, 2011, a Guaranty Obligation on behalf of the Borrower for
the real property lease obligations of an independent office furniture dealer in
the amount of approximately $155,428.


As of September 23, 2011, Indebtedness on behalf of a Guarantor in the form of a
forgivable loan from the Iowa Department of Economic Development in the amount
of $534,000.


As of September 23, 2011, Indebtedness on behalf of a Guarantor in the form of a
forgivable loan from the City of Lake City, Minnesota in the amount of $455,000.


As September 23, 2011, a Guaranty Obligation on behalf of a Guarantor for the
inventory financing obligations of independent hearth products dealers in the
amount of approximately $20,000.


As of September 21, 2011, Lamex Trading Co. Ltd. had pledged CNY 300,000
(approximately US $47,000) to guaranty two performance bonds.

 
 

--------------------------------------------------------------------------------

 
Schedule 6.2


LIENS


 
Jurisdiction
 
Thru Date
 
Findings
 
Current Secured Party of Record
 
 
File Type
File #, Case#
Book #,
Page #
 
File Date
 
Collateral Description
 
ALLSTEEL INC.
 
IL Secretary of State – UCC Liens
9/14/2011
UCC
NMHG Financial Services
UCC-1
9396616
12/28/2004
Equipment leased by Lessor to Lessee; all proceeds.
IL Secretary of State – UCC Liens
9/14/2011
UCC
NMHG Financial Services
UCC-1
10440173
12/7/2005
Equipment as described on financing statement.
IL Secretary of State – UCC Liens
9/14/2011
UCC
Canon Financial Services, Inc.
UCC-1
11354386
9/19/2006
Equipment as described on financing statement.  Lease No. 004-0207000-011
IL Secretary of State – UCC Liens
9/14/2011
UCC
Canon Financial Services, Inc.
UCC-1
11590292
12/5/2006
Equipment as described on financing statement.  Lease No. 004-0207000-017
IL Secretary of State – UCC Liens
9/14/2011
UCC
Canon Financial Services, Inc.
UCC-1
11735053
1/19/2007
Equipment as described on financing statement.  Lease No. 004-0207000-018
IL Secretary of State – UCC Liens
9/14/2011
UCC
Canon Financial Services, Inc.
UCC-1
11957161
4/2/2007
Equipment as described on financing statement.  Lease No. 5176 Rosemary B
IL Secretary of State – UCC Liens
9/14/2011
UCC
Canon Financial Services, Inc.
UCC-1
 
12503067
9/18/2007
Equipment as described on financing statement.  Lease No. 004-0207000-023
IL Secretary of State – UCC Liens
9/14/2011
UCC
NMHG Financial Services
CONT
08998798
8/12/2009
Continuation of #939616
IL Secretary of State – UCC Liens
9/14/2011
UCC
NMHG Financial Services
CONT
9066924
9/23/2010
Continuation of #10440173
IL Secretary of State – UCC Liens
9/14/2011
UCC
R K Dixon Company
UCC-1
015345381
6/10/2010
Equipment leased by Lessor to Lessee, as described on financing statement.


Page 1 of 11


 
 

--------------------------------------------------------------------------------

 



 
Jurisdiction
 
Thru Date
 
Findings
 
Current Secured Party of Record
 
 
File Type
File #, Case#
Book #,
Page #
 
File Date
 
Collateral Description
IA Secretary of State – UCC Liens
9/14/2011
UCC
Stiles Machinery, Inc.
UCC-1
P10009054-9
11/4/2010
Equipment as described on financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Stiles Machinery, Inc.
UCC-1
P11003274-2
4/27/2011
Equipment as described on financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Stiles Machinery, Inc.
UCC-1
P11003530-0
5/5/2011
Equipment as described on financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Stiles Machinery, Inc.
UCC-1
P11004033-8
5/25/2011
Equipment as described on financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Stiles Machinery, Inc.
UCC-1
P11004507-2
6/13/2011
Equipment as described on financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Stiles Machinery, Inc.
UCC-1
P11004593-6
6/16/2011
Equipment as described on financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Stiles Machinery, Inc.
UCC-1
P11006788-9
8/17/2011
Equipment as described on financing statement.
 
HEARTH & HOME TECHNOLOGIES INC.
 
IA Secretary of State – UCC Liens
9/14/2011
UCC
Fleet Capital Corporation
UCC-1
P404828
12/9/2002
Goods as described on the Schedule A to financing statement and Lease Schedule
No. 35881-00001.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Banc of America Leasing & Capital, LLC
CONT
X102950-7
8/17/2007
Continuation Statement to UCC-1, File No. P404828.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Banc of America Leasing & Capital, LLC
AMEND
X103315-7
8/22/2007
Amendment to UCC-1, File No. P404828 to change secured party.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Monogram Credit Card Bank of Georgia
UCC-1
P438870
8/13/2003
All property as described on Exhibit A to the financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Monogram Credit Card Bank of Georgia
CONT
X132202-9
6/17/2008
Continuation Statement to UCC-1, File No. P438870.


Page 2 of 11


 
 

--------------------------------------------------------------------------------

 



 
Jurisdiction
 
Thru Date
 
Findings
 
Current Secured Party of Record
 
 
File Type
File #, Case#
Book #,
Page #
 
File Date
 
Collateral Description
IA Secretary of State – UCC Liens
9/14/2011
UCC
First Fleet Corporation
UCC-1
P476082
6/23/2004
Filed for informational purposes only.  Equipment, under Schedule E, dated
1/1/04 to Lease No. HTECH2002 dated 10/22/02 to the financing statement,
together with vehicles and personal property as described on the financing
statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
First Fleet Corporation
CONT
X162528-4
5/29/2009
Continuation Statement to UCC-1, File No. P476082.
IA Secretary of State – UCC Liens
9/14/2011
UCC
First Fleet Corporation
UCC-1
P476083
6/23/2004
Filed for informational purposes only.  Equipment, under Schedule F, dated
4/1/04 to Lease No. HTECH2002 dated 10/22/02 to the financing statement,
together with vehicles and personal property as described on the financing
statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
First Fleet Corporation
CONT
X162527-8
5/29/2009
Continuation Statement to UCC-1, File No. P476083.
IA Secretary of State – UCC Liens
9/14/2011
UCC
First Fleet Corporation
UCC-1
X092292-6
4/16/2007
Filed for informational purposes only.  Equipment, under Schedule S, dated
3/15/07 to Lease No. HTECH2002 dated 10/22/02 to the financing statement,
together with vehicles and personal property as described on the financing
statement.


Page 3 of 11


 
 

--------------------------------------------------------------------------------

 



 
Jurisdiction
 
Thru Date
 
Findings
 
Current Secured Party of Record
 
 
File Type
File #, Case#
Book #,
Page #
 
File Date
 
Collateral Description
IA Secretary of State – UCC Liens
9/14/2011
UCC
First Fleet Corporation
UCC-1
X092294-8
4/16/2007
Filed for informational purposes only.  Equipment, under Schedule R, dated
1/29/04 to Lease No. HTECH2002 dated 10/22/02 to the financing statement,
together with vehicles and personal property as described on the financing
statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Banc of America Leasing & Capital, LLC
ASSGN
X102744-8
8/15/2007
Assignment of UCC File No. X092294-8.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Banc of America Leasing & Capital, LLC
ASSGN
X102745-4
8/15/2007
Filed for informational purposes only.  Equipment, under Schedule R, dated
1/29/04 to Lease No. HTECH2002 dated 10/22/02 to the financing statement,
together with vehicles and personal property as described on the financing
statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
First Fleet Corporation
UCC-1
X097833-8
6/18/2007
Filed for informational purposes only.  Equipment, under Schedule U, dated
3/27/07 to Lease No. HTECH2002 dated 10/22/02 to the financing statement,
together with vehicles and personal property as described on the financing
statement.


Page 4 of 11


 
 

--------------------------------------------------------------------------------

 



 
Jurisdiction
 
Thru Date
 
Findings
 
Current Secured Party of Record
 
 
File Type
File #, Case#
Book #,
Page #
 
File Date
 
Collateral Description
IA Secretary of State – UCC Liens
9/14/2011
UCC
Banc of America Leasing & Capital, LLC
ASSGN
X102746-0
8/15/2007
Assignment of UCC-l, File No. X097833-8.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Greater Bay Bank N.A.
UCC-1
X107556-1
10/5/2007
Equipment (Forklift) as described on the financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
PNC Equipment Finance, LLC
UCC-1
P561010-5
11/15/2007
Leased equipment and subleases thereof as described on the financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Manufacturers and Traders Trust Company
UCC-1
P561011-1
11/15/2007
Leased equipment and subleases described on the financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Fulton Bank/Leasing Department
UCC-1
P561116-9
11/19/2007
Hyster Lift Truck and related accessories.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Fulton Bank/Leasing Department
UCC-1
P561117-5
11/19/2007
Disa Golf 60” Table Blast W TD 650 Dust Collector.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Fulton Bank/Leasing Department
UCC-1
P561118-1
11/19/2007
New Powder Coating System and all related accessories.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Fulton Bank/Leasing Department
UCC-1
P561119-7
11/19/2007
10 USM PA 220-990 Grivet Guns.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Fulton Bank/Leasing Department
UCC-1
P561120-0
11/19/2007
Equipment (Lasers)
IA Secretary of State – UCC Liens
9/14/2011
UCC
Fulton Bank/Leasing Department
UCC-1
P561121-6
11/19/2007
40 Yard Compactor and Extra Wall Ratchet Kit.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Fulton Bank/Leasing Department
UCC-1
P561122-2
11/19/2007
Trumpf V130 Press Brake and related accessories.


Page 5 of 11


 
 

--------------------------------------------------------------------------------

 



 
Jurisdiction
 
Thru Date
 
Findings
 
Current Secured Party of Record
 
 
File Type
File #, Case#
Book #,
Page #
 
File Date
 
Collateral Description
IA Secretary of State – UCC Liens
9/14/2011
UCC
Banc of America Leasing & Capital, LLC
UCC-1
X116167-3
1/4/2008
Filed for informational purposes only.  Equipment, under Schedule T, dated
12/15/07 to Lease No. HTECH2002 dated 10/22/02 to the financing statement,
together with vehicles and personal property as described on the financing
statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Wells Fargo Equipment Finance, Inc., Its Successors and/or Assigns
UCC-1
X116406-9
1/8/2008
Filed for informational purposes only.  Equipment, under Schedule X, dated
12/12/07 to Lease No. HTECH2002 dated 10/22/02 to the financing statement,
together with vehicles and personal property as described on the financing
statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Toshiba Financial Services
UCC-1
X128290-9
5/6/2008
Equipment leased under Lease No. 7572023 and related accessories and all
proceeds thereof.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Wisconsin Lift Truck Co.
UCC-1
P575246-9
12/8/2008
2008 Model #GT3, S/N
305470.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Mid Penn Bank Leasing Services
UCC-1
P581522-8
6/8/2009
Filed for informational purposes only.  Equipment, under Schedule A, to Lease
No. 990007.2009.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Toyota Motor Credit Corporation
UCC-1
X10018500-2
7/29/2010
Leased equipment (Forklifts) as described on the financing statement.


Page 6 of 11


 
 

--------------------------------------------------------------------------------

 



 
Jurisdiction
 
Thru Date
 
Findings
 
Current Secured Party of Record
 
 
File Type
File #, Case#
Book #,
Page #
 
File Date
 
Collateral Description
MN Secretary of State – UCC Liens
9/19/2011
UCC
US Bancorp
UCC-1
201020491826
6/7/2010
Collateral as described on financing statement.
MN Secretary of State – UCC Liens
9/19/2011
UCC
Toyota Motor Credit Corporation
UCC-1
201020795150
7/7/2010
Equipment leased as described on financing statement.
MN Secretary of State – UCC Liens
9/19/2011
UCC
US Bancorp
UCC-1
201021727307
10/6/2010
Collateral as described on financing statement.
MN Secretary of State – UCC Liens
9/19/2011
UCC
Toyota Motor Credit Corporation
UCC-1
201021902564
10/25/2010
Equipment leased as described on financing statement.
MN Secretary of State – UCC Liens
9/19/2011
UCC
US Bancorp Business Equipment Finance Group
UCC-1
201022483016
12/16/2010
Collateral as described on financing statement.
MN Secretary of State – UCC Liens
9/19/2011
UCC
Toyota Motor Credit Corporation
UCC-1
201124596546
6/15/2011
Equipment leased as described on financing statement.
PA Department of State – UCC Liens
9/22/2011
UCC
Trumpf Inc.
UCC-1
2008091804467
9/18/2008
Equipment as described on financing statement.
PA Department of State – UCC Liens
9/22/2011
UCC
High Steel Service Center LLC
UCC-1
2011091404416
9/12/2011
[Waiting on information from PA]
 
HNI CORPORATION
 
IA Secretary of State – UCC Liens
9/14/2011
UCC
CIT Communications Finance Corporation
UCC-1
X082322-8
1/2/2007
Equipment as described on financing statement.  Lease No. M 108859
IA Secretary of State – UCC Liens
9/14/2011
UCC
Central State Bank
UCC-1
E912178-6
4/30/2008
All rights of debtor under equipment and proceeds thereof as described on the
financing statement and under Master Agreement dated 4/9/08.


Page 7 of 11


 
 

--------------------------------------------------------------------------------

 



 
Jurisdiction
 
Thru Date
 
Findings
 
Current Secured Party of Record
 
 
File Type
File #, Case#
Book #,
Page #
 
File Date
 
Collateral Description
IA Secretary of State – UCC Liens
9/14/2011
UCC
Central State Bank
UCC-1
E914337-0
5/8/2008
All rights of debtor under equipment and proceeds thereof as described on the
financing statement and under Master Agreement dated 4/9/08.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Central State Bank
UCC-1
E940295-9
9/24/2008
All rights of debtor under equipment and proceeds thereof as described on the
financing statement and under Master Agreement dated 4/9/08.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Central State Bank
UCC-1
E940359-3
9/24/2008
All rights of debtor under equipment and proceeds thereof as described on the
financing statement and under Master Agreement dated 4/9/08.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Central State Bank
UCC-1
E951786-1
11/17/2008
All rights of debtor under equipment and proceeds thereof as described on the
financing statement and under Master Agreement dated 4/9/08.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Office Furniture Rental Alliance
UCC-1
P577624-7
2/19/2009
All rights, title and interest of debtor under all re-rental agreements thereof
under Dealer Rental Program Agreement dated 9/5/08.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Deere Credit, Inc.
UCC-1
E09000757-4
5/5/2009
3 - John Deere 2803A ZTrack Mowers.
IA Secretary of State – UCC Liens
9/14/2011
UCC
GreatAmerica Leasing Corporation
UCC-1
X165811-7
7/13/2009
Various Canon copiers, faxes and printers.


Page 8 of 11


 
 

--------------------------------------------------------------------------------

 




 
Jurisdiction
 
Thru Date
 
Findings
 
Current Secured Party of Record
 
 
File Type
File #, Case#
Book #,
Page #
 
File Date
 
Collateral Description
IA Secretary of State – UCC Liens
9/14/2011
UCC
GreatAmerica Leasing Corporation
ASSIGN
X166576-1
7/22/2009
Assignment of UCC-1 X165811-7.
IA Secretary of State – UCC Liens
9/14/2011
UCC
R K Dixon Company
UCC-1
X1711999-2
9/28/2009
Various Canon copiers, printers and fax machines.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Die-Tech and Engineering, Inc.
UCC-1
E10027806-3
4/27/2010
Equipment as described on financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Raymond Leasing Corporation
UCC
X10016392-2
7/1/2010
Equipment as described on financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
CIT Communications Finance Corporation
UCC
X10017823-0
7/21/2010
Equipment leased under Lease No. M106659.
IA Secretary of State – UCC Liens
9/14/2011
UCC
First Midwest Bank
UCC
E10058922-8
9/30/2010
Equipment leased under Master Agreement dated April 9, 2008 and Schedules 139-7
dated August 25, 2010.
IA Secretary of State – UCC Liens
9/14/2011
UCC
CIT Communications Finance Corporation
UCC
X10026037-9
10/15/2010
Certain equipment leased under Lease No. M106659.
IA Secretary of State – UCC Liens
9/14/2011
UCC
IBM Credit LLC
UCC
X11005691-5
3/1/2011
All equipment and software as described on financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Raymond Leasing Corporation
UCC
X11005956-6
3/4/2011
Equipment as described on financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Die-Tech and Engineering, Inc.
UCC
E11051884-2
8/22/2011
Equipment as described on financing statement.
 
THE HON COMPANY
 
IA Secretary of State – UCC Liens
9/14/2011
UCC
AEL Financial, LLC
UCC-1
P567505-4
4/24/2008
Equipment leased under the Rental Agreement dated 3/25/08 and related
accessories thereof and all proceeds thereof.


Page 9 of 11


 
 

--------------------------------------------------------------------------------

 



 
Jurisdiction
 
Thru Date
 
Findings
 
Current Secured Party of Record
 
 
File Type
File #, Case#
Book #,
Page #
 
File Date
 
Collateral Description
IA Secretary of State – UCC Liens
9/14/2011
UCC
Seemac, Incorporated
UCC-1
P10001546-9
2/17/2010
All property as set out on Exhibit A attached to financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
R K Dixon Company
UCC-1
X10015132-5
6/16/2010
Equipment as described on financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Knape & Vogt Manufacturing Company
UCC-1
P10006713-1
8/9/2010
All inventory as set out in a Consignment Agreement dated as of July 28, 2010.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Stiles Machinery, Inc.
UCC-1
P11004032-1
5/25/2011
Equipment as described on financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Stiles Machinery, Inc.
UCC-1
P11005188-6
6/30/2011
Equipment as described on financing statement.
 
PAOLI INC.
 
IA Secretary of State – UCC Liens
9/14/2011
UCC
Toyota Motor Credit Corporation
UCC-1
X110696-2
11/6/2007
Leased equipment (Forklift) as described on the financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Great America Leasing Corporation
UCC-1
X10017051-2
7/12/2010
Equipment as described on financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Toyota Motor Credit Corporation
UCC-1
X10028275-3
11/5/2010
Leased equipment (Forklift) as described on the financing statement.
IA Secretary of State- UCC Liens
9/14/2011
UCC
Toyota Motor Credit Corporation
AMEND
X10028407-3
11/8/2010
Amendment to
X10028275-3
IA Secretary of State – UCC Liens
9/14/2011
UCC
Toyota Motor Credit Corporation
UCC-1
X11014150-7
5/27/2011
Leased equipment (Forklift) as described on the financing statement.
IA Secretary of State – UCC Liens
9/14/2011
UCC
Toyota Motor Credit Corporation
UCC-1
X11015004-6
6/7/2011
Leased equipment (Forklift) as described on the financing statement.
IN Secretary of State –
UCC Liens
9/14/2011
UCC
Toyota Motor Credit Corporation
UCC-1
200600009477681
10/10/2006
Leased equipment (Forklifts) as described on the financing statement.


Page 10 of 11


 
 

--------------------------------------------------------------------------------

 



 
Jurisdiction
 
Thru Date
 
Findings
 
Current Secured Party of Record
 
 
File Type
File #, Case#
Book #,
Page #
 
File Date
 
Collateral Description
IN Secretary of State –
UCC Liens
9/14/2011
UCC
Toyota Motor Credit Corporation
UCC-1
200700000796900
1/24/2007
Leased equipment (Forklift) as described on the financing statement.
IN Secretary of State –
UCC Liens
9/14/2011
UCC
Toyota Motor Credit Corporation
UCC-1
200700002255528
3/9/2007
Leased equipment (Forklifts) as described on the financing statement.
IN Secretary of State –
UCC Liens
9/14/2011
UCC
Toyota Motor Credit Corporation
UCC-1
200700011926452
12/26/2007
Leased equipment (Forklift) as described on the financing statement.
 
HICKORY BUSINESS FURNITURE, LLC
 
NC Secretary of State –
UCC Liens
9/14/2011
UCC
Hyatt Equities LLC, d/b/a Hyatt Regency Santa Clara, C/O Rosement
UCC-1
20090027182B
4/08/2009
Deposit for Purchase Order 972008D15 for office furniture and delivery.
 
THE GUNLOCKE COMPANY L.L.C.
 
NY State Department-UCC Liens
9/14/2011
UCC
Stiles Machinery
UCC-1
200712310993807
12/31/2007
Equipment as described on financing statement.




Page 11 of 11


 
 

--------------------------------------------------------------------------------

 

Exhibit 1.1B


EXISTING LETTERS OF CREDIT




None.

 
 

--------------------------------------------------------------------------------

 

Exhibit 1.1C


MANDATORY COST RATE


 
The Mandatory Cost Rate is an addition to the interest rate on a Loan to
compensate a Lender for the cost attributable to such Loan resulting from the
imposition from time to time under the Bank of England Act 1998 (the “Act”)
and/or by the Bank of England and/or the Financial Services Authority (the
“FSA”) (or other United Kingdom governmental authorities or agencies) of a
requirement to place non-interest-bearing deposits or Special Deposits (whether
interest-bearing or not) with the Bank of England and/or pay fees to the FSA
calculated by reference to liabilities used to fund such a Loan.
 
The Mandatory Cost Rate will be the percentage rate per annum (or the
arithmetical average of the percentage rates where there is more than one
Mandatory Cost Rate Reference Lender supplying the same) determined by the
Administrative Agent (rounded upward, if necessary, to four decimal places) as
the rate resulting from the application (as appropriate) of the following
formula:
 
(a)           in relation to Loans or other unpaid amounts denominated in Pounds
Sterling:
 
(X*L) + S(L - D) + (F * 0.01)
100 – (X + S)
 
(b)           in relation to Loans or other unpaid amounts denominated in any
currency other than Pounds Sterling:
 
(F * 0.01)
300
 
where, in each case, on the day of application of the formula:
 
X           is the percentage of Eligible Liabilities (in excess of any stated
minimum) by reference to which such Mandatory Cost Rate Reference Lender is
required under or pursuant to the Act to maintain cash ratio deposits with the
Bank of England;
 
L           is the LIBOR Rate applicable to such Loan;
 
F           is the rate of charge payable by such Mandatory Cost Rate Reference
Lender to the FSA pursuant to paragraphs 2.02 or 2.03 (as the case may be) of
the Fees Regulations (but for this purpose the figure at paragraph 2.02b or
2.03b (as the case may be) shall be deemed to be zero) and expressed in pounds
per £1 million of the Fee Base of such Mandatory Cost Rate Reference Lender;
 
S           is the level of interest-bearing Special Deposits, expressed as a
percentage of Eligible Liabilities, which such Mandatory Cost Rate Reference
Lender is required to maintain by the Bank of England (or other United Kingdom
governmental authorities or agencies); and
 
D           is the percentage rate per annum payable by the Bank of England to
such Mandatory Cost Rate Reference Lender on Special Deposits.
 

 
 

--------------------------------------------------------------------------------

 

(X, L, S and D are to be expressed in the formula as numbers and not as
percentages (for example, if L = 3.9375%, then L is expressed as 3.9375 in the
formula).  A negative result obtained from subtracting D from L shall be counted
as zero.)
 
The Mandatory Cost Rate for any Interest Period shall be calculated at or about
11:00 a.m. (London time) on the first day of such Interest Period for the
duration of such Interest Period.
 
The determination of the Mandatory Cost Rate in relation to any Interest Period
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.
 
If there is any change in circumstance (including the imposition of alternative
or additional requirements, including capital adequacy requirements) which in
the reasonable opinion of the Administrative Agent renders or will render the
above formula (or any element thereof, or any defined term used therein)
inappropriate or inapplicable, the Administrative Agent shall promptly notify
the Borrower and the Lenders thereof and (following consultation with the
Required Lenders) shall be entitled to vary the same with the prior written
consent of the Borrower, which shall not be unreasonably withheld.  Any such
variation shall, in the absence of manifest error, be conclusive and binding on
all parties and shall apply from the date specified in a notice from the
Administrative Agent to the Borrower and the Lenders.
 
For the purposes of this Exhibit:
 
 
The terms “Eligible Liabilities” and “Special Deposits” shall bear the meanings
ascribed to them under or pursuant to the Act or by the Bank of England (as may
be appropriate), on the day of the application of the formula.



 
“Fee Base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.



 
“Fees Regulations” means, as appropriate, either:

 
(a)
the Banking Supervision (Fees) Regulations 1999; or

 
(b)
such other law or regulations as from time to time may be in force, relating to
the payment of fees for banking supervision.



“Mandatory Cost Rate Reference Lender” means Wells Fargo.




If any Mandatory Cost Rate Reference Lender’s Commitment shall terminate
(otherwise than on termination of the Aggregate Commitments), or for any reason
whatsoever any Mandatory Cost Rate Reference Lender shall cease to be a Lender
hereunder, such Mandatory Cost Rate Reference Lender shall thereupon cease to be
a Mandatory Cost Rate Reference Lender, and, when necessary, the Mandatory Cost
Rate shall be determined on the basis of the rates as notified by the remaining
Mandatory Cost Rate Reference Lenders in accordance with this Exhibit 1.1C.



 
 

--------------------------------------------------------------------------------

 

Exhibit 1.1D


[FORM OF]
BANK PRODUCT PROVIDER NOTICE




TO:                      Wells Fargo Bank, National Association, as
Administrative Agent


RE:
Amended and Restated Credit Agreement, dated as of September 28, 2011 by and
among HNI Corporation, an Iowa corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)



DATE:                                [Date]




[Name of Bank Product Provider] hereby notifies you, pursuant to the terms of
the Credit Agreement, that:


(a)           [Name of Bank Product Provider] meets the requirements of a Bank
Product Provider under the terms of the Credit Agreement and is a Bank Product
Provider under the Credit Agreement and the other Credit Documents.


(b)           The Credit Parties have entered into Bank Products with [Name of
Bank Product Provider] which include:  [set forth Bank Products].


(c)           The maximum dollar amount1 of obligations arising under the Bank
Products set forth in clause (b) above is:  $_______.


(d)           The methodology to be used by such parties in determining the Bank
Product Debt (as defined in the Credit Agreement) owing from time to time
is:  _______________________.


Delivery of this Notice by telecopy shall be effective as an original.



--------------------------------------------------------------------------------

 
1 If reasonably capable of being determined.

 
 

--------------------------------------------------------------------------------

 

A duly authorized officer of the undersigned has executed this Notice as of the
___ day of _____, _____.


 

 
                                                                                
,
as a Bank Product Provider
           
By:
/s/       
Name 
      Title           


 
 

--------------------------------------------------------------------------------

 



Exhibit 2.1(a)


LENDERS AND
COMMITMENTS




 
 
Lender
Revolving
Committed
Amount
Revolving
Commitment
Percentage
LOC
Committed
Amount
LOC
Commitment Percentage
Wells Fargo Bank, National Association
$45,000,000
18%
$9,000,000
18%
Bank of America, N.A.
$45,000,000
18%
$9,000,000
18%
PNC Bank, N.A.
$30,000,000
12%
$6,000,000
12%
The Private Bank
$30,000,000
12%
$6,000,000
12%
U.S. Bank National Association
$30,000,000
12%
$6,000,000
12%
Branch Banking & Trust Company
$20,000,000
8%
$4,000,000
8%
Banker’s Trust
$20,000,000
8%
$4,000,000
8%
The Northern Trust Company
$20,000,000
8%
$4,000,000
8%
HSBC Bank USA, National Association
$10,000,000
4%
$2,000,000
4%
Total
$250,000,000
100%
$50,000,000
100%






 
 

--------------------------------------------------------------------------------

 

Exhibit 2.1(b)(i)


[FORM OF]
NOTICE OF BORROWING




TO:                         Wells Fargo Bank, National Association, as
Administrative Agent


RE:
Amended and Restated Credit Agreement, dated as of September 28, 2011 by and
among HNI Corporation, an Iowa corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)



DATE:                   [Date]




Ladies and Gentlemen:
 
Pursuant to Section [2.1(b)(i)][2.3(b)(i)] of the Credit Agreement, the Borrower
hereby requests that the following:


I.           Revolving Loans be made on [date] as follows (the “Proposed
Borrowing”):


(1)
Total Amount of Revolving Loans
$____________
 
(2)
Amount of (1) to be allocated to LIBOR
Rate Loans
 
$____________
 
(3)
Amount of (1) to be allocated to Alternate
Base Rate Loans
 
$____________
 
(4)
Interest Periods and amount to be allocated
thereto in respect of LIBOR Rate Loans
(amounts must total (2)):
 
   
(i)
one month
$_____________
 
 
(ii)
two months
$_____________
 
 
(iii)
three months
$_____________


 
 

--------------------------------------------------------------------------------

 




 
(iv)
six months
$_____________
 
 
Total LIBOR Rate Loans
$_____________



 
NOTE:
BORROWINGS MUST BE IN MINIMUM AMOUNTS OF (A) WITH RESPECT TO LIBOR RATE LOANS
$2,000,000 AND $1,000,000 INCREMENTS IN EXCESS THEREOF AND (B) WITH RESPECT TO
ALTERNATE BASE RATE LOANS, $1,000,000 AND $500,000 INCREMENTS IN EXCESS THEREOF.



II.           Swingline Loans be made on [date] as follows (the “Proposed
Borrowing”):


Swingline Loans requested:


(1)
Total Amount of Swingline Loans
$____________
 
(2)
Amount of (1) to be allocated to Swingline
Loans denominated in Dollars
 
$____________
 
(3)
Interest Periods and amount of (1) to be allocated
to Swingline Loans denominated in __________
[APPLICABLE FOREIGN CURRENCY]
 
   
(i)
one month
$_____________
 
 
(ii)
three months
$_____________
 



 
NOTE:
SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $100,000 AND IN INTEGRAL
AMOUNTS OF $100,000 IN EXCESS THEREOF.



Terms defined in the Credit Agreement shall have the same meanings when used
herein.


The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:


1.
The representations and warranties made by the Credit Parties in the Credit
Agreement or in any other Credit Document or which are contained in any
certificate furnished at any time under or in connection herewith or therewith
are true and correct in all material respects (without duplication of any
materiality qualifier set forth in such representations and warranties) on and
as of the date of such Proposed Borrowing as if made on and as of such date
(except for those which expressly relate to an earlier date which shall be true
and correct as of such date).


 
 

--------------------------------------------------------------------------------

 



2.
No Default or Event of Default has occurred and is continuing, or would result
from such Proposed Borrowing or from the application of the proceeds thereof.



3.
Immediately after giving effect to the making of the Proposed Borrowing (and the
application of the proceeds thereof), (i) the sum of outstanding Revolving Loans
plus outstanding Competitive Loans plus outstanding LOC Obligations plus
outstanding Swingline Loans shall not exceed the Aggregate Revolving Committed
Amount, (ii) the outstanding LOC Obligations shall not exceed the LOC Committed
Amount and (iii) the outstanding Swingline Loans shall not exceed the Swingline
Committed Amount.



This Notice of Borrowing may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.




 
[Signature on Following Page]


 
 

--------------------------------------------------------------------------------

 

 
HNI CORPORATION,
an Iowa corporation
         
 
By:
/s/       
Name 
      Title           







 
 

--------------------------------------------------------------------------------

 

Exhibit 2.1(e)


[FORM OF]
REVOLVING NOTE




 [Date]


FOR VALUE RECEIVED, HNI Corporation, an Iowa corporation (the “Borrower”),
hereby promises to pay to the order of ______________________ (the “Lender”) in
lawful money of the United States of America and in immediately available funds,


(i)           in the case of Revolving Loans, on or before the Maturity Date,
the Lender’s Revolving Committed Amount or, if less, the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower; and


(ii)   in the case of Competitive Loans, on or before the date specified in the
applicable Competitive Bid, the aggregate unpaid principal amount of all
Competitive Loans made by the Lender to the Borrower with respect to such
Competitive Bid.


  The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.


This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement, dated as of September 28, 2011 (as amended, restated or otherwise
modified, the “Credit Agreement”), by and among the Borrower, the Guarantors,
the Lenders and Wells Fargo Bank, National Association, as Administrative Agent
for the Lenders (the “Administrative Agent”), and the holder is entitled to the
benefits thereof.  Terms used but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.


Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided
therein.  If this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to principal and interest, all
costs of collection, including reasonable attorneys’ fees.


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.


This Note may, upon execution, be delivered by facsimile or electronic mail,
which shall be deemed for all purposes to be an original signature.

 
 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.




[Signature on Following Page]

 
 

--------------------------------------------------------------------------------

 

 
HNI CORPORATION,
an Iowa corporation
           
By:
/s/       
Name 
      Title           




 
 

--------------------------------------------------------------------------------

 

Exhibit 2.2(b)-1


FORM OF COMPETITIVE BID REQUEST


TO:                         Wells Fargo Bank, National Association, as
Administrative Agent


RE:
Amended and Restated Credit Agreement, dated as of September 28, 2011 by and
among HNI Corporation, an Iowa corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)



DATE:                    [Date]






The undersigned hereby gives you notice pursuant to Section 2.2(b) of the Credit
Agreement it requests solicitation of Competitive Bids under the Credit
Agreement, and in connection therewith sets forth below the terms on which the
related Competitive Loan borrowing (the “Competitive Loan Borrowing”) is
requested to be made:


(A)
Date of Competitive Loan Borrowing
(which is a Business Day)
 
 
(B)
 
Principal Amount of Competitive Loan Borrowing
 
 
(C)
 
Interest Period
 
____________ days



The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Competitive Loan Borrowing:


1.
The representations and warranties made by the Credit Parties in the Credit
Agreement or in any other Credit Document or which are contained in any
certificate furnished at any time under or in connection herewith or therewith
are true and correct in all material respects (without duplication of any
materiality qualifier set forth in such representations and warranties) on and
as of the date of such Competitive Loan Borrowing as if made on and as of such
date (except for those which expressly relate to an earlier date which shall be
true and correct as of such date).


 
 

--------------------------------------------------------------------------------

 

2.
No Default or Event of Default has occurred and is continuing, or would result
from such Competitive Loan Borrowing or from the application of the proceeds
thereof.



3.
Immediately after giving effect to the making of the Competitive Loan Borrowing
(and the application of the proceeds thereof), (i) the sum of outstanding
Revolving Loans plus outstanding Competitive Loans plus outstanding LOC
Obligations plus outstanding Swingline Loans shall not exceed the Aggregate
Revolving Committed Amount, (ii) the outstanding LOC Obligations shall not
exceed the LOC Committed Amount and (iii) the outstanding Swingline Loans shall
not exceed the Swingline Committed Amount.


 
 

--------------------------------------------------------------------------------

 

 
HNI CORPORATION,
an Iowa corporation
           
By:
/s/       
Name 
      Title

 
 

--------------------------------------------------------------------------------

 

Exhibit 2.2(b)-2


FORM OF NOTICE OF RECEIPT OF COMPETITIVE BID REQUEST




TO:                         [Name of Lender]


RE:
Amended and Restated Credit Agreement, dated as of September 28, 2011 by and
among HNI Corporation, an Iowa corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)



DATE:                   [Date]




HNI Corporation, an Iowa corporation, being the Borrower under the
above-referenced Credit Agreement, made a Competitive Bid Request on
__________________, 20__, pursuant to Section 2.2(b) of the Credit Agreement,
and in that connection you are invited to submit a Competitive Bid by 10:00 A.M.
(Charlotte, North Carolina time) , 20__ [Business Day after receipt by
Administrative Agent of Competitive Bid Request].  Your Competitive Bid must
comply with Section 2.2(c) of the Credit Agreement and the terms set forth below
on which the Competitive Bid Request was made:


(A)
Date of Competitive Loan Borrowing
 
 
(B)
 
Principal Amount of Competitive Loan Borrowing
 
 
(C)
 
Interest Period
 
____________ days






 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Adminstrative Agent
           
By:
/s/       
Name 
      Title           


 
 

--------------------------------------------------------------------------------

 

Exhibit 2.2(c)


FORM OF COMPETITIVE BID


TO:                         Wells Fargo Bank, National Association, as
Administrative Agent


RE:
Amended and Restated Credit Agreement, dated as of September 28, 2011 by and
among HNI Corporation, an Iowa corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)



DATE:                   [Date]




The undersigned [Name of Lender], hereby makes a Competitive Bid pursuant to
Section 2.2(c) of the Credit Agreement, in response to the Competitive Bid
Request made by the Borrower on ____________, 20__, and in that connection sets
forth below the terms on which such Competitive Bid is made:


(A)
Minimum Principal Amount
[*]
 
(B)
 
Maximum Principal Amount
 
 
(C)
 
Competitive Bid Rate
 
 
(D)
 
Interest Period
 
____________ days



The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with Section 2.2(e) of the
Credit Agreement.
 
 

  [NAME OF LENDER]            
By:
/s/       
Name 
      Title           


[*  Not less than $1,000,000, and integral multiples of $500,000 in excess
thereof.]



 
 

--------------------------------------------------------------------------------

 

Exhibit 2.2(e)


FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER




TO:                         Wells Fargo Bank, National Association, as
Administrative Agent


RE:
Amended and Restated Credit Agreement, dated as of September 28, 2011 by and
among HNI Corporation, an Iowa corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)



DATE:                   [Date]




In connection with our Competitive Bid Request dated __________________ and in
accordance with Section 2.2(e) of the Credit Agreement, we hereby accept the
following bids for maturity on [date]:


Principal Amount
Competitive Bid Rate
Interest Period
Lender
$
[%]
   
$
[%]
   



We hereby reject the following bids:


Principal Amount
Competitive Bid Rate
Interest Period
Lender
$
[%]
   
$
[%]
   



 

 
HNI CORPORATION,
an Iowa corporation
           
By:
/s/       
Name 
      Title           

 
 

--------------------------------------------------------------------------------

 



Exhibit 2.3(e)


[FORM OF]
SWINGLINE NOTE


 [Date]


FOR VALUE RECEIVED, the undersigned, HNI Corporation, an Iowa corporation (the
“Borrower”), hereby unconditionally promises to pay on the Maturity Date (as
defined in the Credit Agreement referred to below), to the order of WELLS FARGO
BANK, NATIONAL ASSOCIATION (the “Swingline Lender”), in lawful money of the
United States of America or applicable Foreign Currency and in immediately
available funds, the aggregate unpaid principal amount of all Swingline Loans
made by the Swingline Lender to the undersigned pursuant to Section 2.3 of the
Credit Agreement referred to below.  The undersigned further agrees to pay
interest in like money at such office on the unpaid principal amount hereof and,
to the extent permitted by law, accrued interest in respect hereof from time to
time from the date hereof until payment in full of the principal amount hereof
and accrued interest hereon, at the rates and on the dates set forth in the
Credit Agreement.


This Note is the Swingline Note referred to in the Amended and Restated Credit
Agreement, dated as of  September 28, 2011 (as amended, restated or otherwise
modified, the “Credit Agreement”), by and among the Borrower, the Guarantors,
the Lenders and Wells Fargo Bank, National Association, as Administrative Agent
for the Lenders (the “Administrative Agent”), and the holder is entitled to the
benefits thereof.  Terms used but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.


Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided
therein.  If this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to principal and interest, all
costs of collection, including reasonable attorneys’ fees.


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


This Note may, upon execution, be delivered by facsimile or electronic mail,
which shall be deemed for all purposes to be an original signature




[Signature on Following Page]

 
 

--------------------------------------------------------------------------------

 


 
HNI CORPORATION,
an Iowa corporation
         
 
By:
/s/       
Name 
      Title           

 
 

--------------------------------------------------------------------------------

 

Exhibit 2.7


[FORM OF]
NOTICE OF CONVERSION/EXTENSION


TO:                         Wells Fargo Bank, National Association, as
Administrative Agent


RE:
Amended and Restated Credit Agreement, dated as of September 28, 2011 by and
among HNI Corporation, an Iowa corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)



DATE:                   [Date]




Pursuant to Section 2.3 [Foreign Currency Swingline Loans] or 2.7 [Revolving
Loans] of the Credit Agreement, the Borrower hereby requests conversion or
extension of the following Loans be made on [date] as follows (the “Proposed
Conversion/Extension”):


(1)
Amount and Type of Loans to be converted/ extended
 
   
(a)
Revolving Loans
$____________
 
 
(b)
Foreign Currency Swingline Loans
$____________
 
(2)
Amount of (1(a)) to be allocated to LIBOR Rate Loans
 
$____________
 
(3)
Amount of (1(a)) to be allocated to Alternate
Base Rate Loans
 
 
$____________
 
(4)
Interest Periods and amounts to be allocated thereto in respect of LIBOR Rate
Loans which are Revolving Loans (amounts must total (2)):
   
(i)
one month
$_____________
 
 
(ii)
two months
$_____________
 
 
(iii)
three months
$____________
 


 
 

--------------------------------------------------------------------------------

 




 
(iv)
six months
$____________
 
 
Total LIBOR Rate Loans
$____________
 
(5)
Interest Periods and amounts to be allocated thereto in respect of Foreign
Currency Swingline Loans (amounts must total (1)(b)):
 
   
(i)
one month
$____________
 
 
(ii)
three months
$____________
 



 
NOTE:
(1) PARTIAL CONVERSIONS OF REVOLVING LOANS MUST BE IN MINIMUM AMOUNTS OF
$2,000,000 AND $1,000,000 INCREMENTS IN EXCESS THEREOF.



 
(2) FOREIGN CURRENCY SWINGLINE LOANS MAY BE EXTENDED FOR INTEREST PERIODS OF ONE
MONTH OR THREE MONTHS. FOREIGN CURRENCY SWINGLINE LOANS MAY NOT BE CONVERTED TO
ANY OTHER TYPE OF SWINGLINE LOAN OR ANY OTHER LOAN.



The undersigned hereby certifies that no Default or Event of Default has
occurred and is continuing or would result from such Proposed
Conversion/Extension or from the application of the proceeds thereof unless such
Default or Event of Default shall have been waived in accordance with the Credit
Agreement.


This Notice of Conversion/Extension may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.



 
 

--------------------------------------------------------------------------------

 

 
HNI CORPORATION,
an Iowa corporation
           
By:
/s/       
Name 
      Title           


                                               





 
 

--------------------------------------------------------------------------------

 



Exhibit 5.2(b)


[FORM OF]
COMPLIANCE CERTIFICATE




TO:                         Wells Fargo Bank, National Association, as
Administrative Agent


RE:
Amended and Restated Credit Agreement, dated as of September 28, 2011 by and
among HNI Corporation, an Iowa corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)



DATE:                    [Date]




For the fiscal [quarter] [year] ended [_________________, _____].


The undersigned hereby certifies on behalf of the Credit Parties that with
respect to the Credit Agreement:


(a)
to the best of my knowledge and belief, the financial statements provided by the
Borrower to the Administrative Agent and the Lenders for the fiscal period
referenced above fairly present in all material respects the financial condition
of the parties covered by such financial statements;



(b)
during the fiscal period referred to above, each Credit Party has observed or
performed its covenants and other agreements under the Credit Agreement and
under the other Credit Documents, and satisfied the conditions contained in the
Credit Agreement to be observed, performed or satisfied by it (except to the
extent waived in accordance with the provisions of the Credit Agreement);



(c)
no Default or Event of Default has occurred or is continuing under the Credit
Agreement;1



(d)           there has been no development or event during the fiscal year
referred to above which has had or would reasonably be expected to have a
Material Adverse Effect;



--------------------------------------------------------------------------------

 
1 If a Default or Event of Default shall have occurred, an explanation of such
Default or Event of Default shall be provided on a separate page attached hereto
together with an explanation of the action taken or proposed to be taken by the
Borrower with respect thereto.

 
 

--------------------------------------------------------------------------------

 

[Note – this certification to be made only in connection with compliance
certificates delivered with annual financial statements referred to in
Section 5.1(a)]


(e)           attached hereto on Annex A are calculations in reasonable detail
demonstrating compliance by the Credit Parties with the financial covenants
contained in Section 5.9 of the Credit Agreement as of the last day of the
fiscal period referred to above; and


(f)           Attached hereto are all updated schedules required to be delivered
pursuant to Section 5.2(f) of the Credit Agreement, including the following
schedules:  [an updated copy of [Schedule 3.2] [Schedule 3.9] [Schedule 3.16] to
the Credit Agreement.]*


(g)           [Attached hereto on Schedule [__] is an updated copy of
Schedule 3.21 to the Credit Agreement.]+




This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.







--------------------------------------------------------------------------------

 
* Please provide the applicable updated schedules, to the extent required by
Section 5.2(f).
 
+ Please provide an updated list of Authorized Officers (along with an
Incumbency Certificate) to the extent there are any new Authorized Officers
signing any Credit Documents that had not previously signed Incumbency
Certificates.

 
 

--------------------------------------------------------------------------------

 

 
HNI CORPORATION,
an Iowa corporation
           
By:
/s/       
Name 
      Title           


 
 

--------------------------------------------------------------------------------

 

Annex A
to Compliance Certificate
 
 
Financial Covenant Calculations


[to be completed by Borrower]













 
 

--------------------------------------------------------------------------------

 

Exhibit 5.8


[FORM OF]
JOINDER AGREEMENT


THIS JOINDER AGREEMENT (the “Agreement”), dated as of _____________, ____, is by
and between _____________________, a ______________________ (the “Subsidiary
Guarantor”), the Borrower (as defined below) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent under that certain Amended
and Restated Credit Agreement, dated as of September 28, 2011 (as amended,
restated or otherwise modified, the “Credit Agreement”), by and among HNI
CORPORATION, an Iowa corporation (the “Borrower”), the Guarantors, the Lenders
and Wells Fargo Bank, National Association, as Administrative Agent for the
Lenders (the “Administrative Agent”).  Capitalized terms used herein but not
otherwise defined shall have the meanings provided in the Credit Agreement.


The Credit Parties are required by Section 5.8 of the Credit Agreement to cause
the Subsidiary Guarantor to become a “Guarantor” thereunder.


Accordingly, the Subsidiary Guarantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:


1.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Credit Agreement and a “Guarantor” for all purposes
of the Credit Agreement and the other Credit Documents, and shall have all of
the obligations of a Guarantor thereunder as if it had executed the Credit
Agreement and the other Credit Documents.  The Subsidiary Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Documents, including without
limitation (a) all of the representations and warranties of the Credit Parties
set forth in Section 3 of the Credit Agreement and (b) all of the affirmative
and negative covenants set forth in Sections 5 and 6 of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the Subsidiary Guarantor hereby jointly and severally together with
the other Guarantors, guarantees to each Lender, the Administrative Agent, the
Swingline Lender and the Issuing Lender as provided in the Credit Agreement the
prompt payment and performance of the Credit Party Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof and agrees that if any of such Credit Party Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Subsidiary Guarantor will, jointly and severally together with
the other Guarantors, promptly pay and perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Credit Party Obligations, the same will be promptly paid
in full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 
 

--------------------------------------------------------------------------------

 

2.           The Subsidiary Guarantor acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits
thereto.  The information on the schedules to the Credit Agreement is hereby
amended to provide the information shown on the attached Schedule A.


3.           The Borrower confirms that all of its obligations under the Credit
Agreement are, and upon the Subsidiary Guarantor becoming a Guarantor, shall
continue to be, in full force and effect.  The parties hereto confirm and agree
that immediately upon the Subsidiary Guarantor becoming a Guarantor, the term
“Credit Party Obligations,” as used in the Credit Agreement, shall include all
obligations of such Subsidiary Guarantor under the Credit Agreement and under
each other Credit Document.


4.           The Subsidiary Guarantor hereby agrees that upon becoming a
Guarantor it will assume all Credit Party Obligations of a Guarantor as set
forth in the Credit Agreement.


5.           Each of the Borrower and the Subsidiary Guarantor agrees that at
any time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts and things as the Administrative Agent may reasonably request in order to
effect the purposes of this Agreement.


6.           This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.


7.           This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York.




[Signature on Following Page]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Joinder Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.



 SUBSIDIARY GUARANTOR:  [SUBSIDIARY GUARANTOR]            
By:
/s/       
Name 
      Title           

 BORROWER:    
HNI CORPORATION,
an Iowa Corporation
           
By:
/s/       
Name 
      Title           

                                                                                                                                                     



Acknowledged and accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
  as Administrative Agent


 
By: _____________________________________                                                               
Name:                                                           
Title:                                                                



 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
to
Joinder Agreement


SCHEDULES TO CREDIT AGREEMENT

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.6


[FORM OF]
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors] [the Assignees] hereunder are several and not
joint.]1 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the] [an]
“Assigned Interest”).  Each such sale and assignment is without recourse to
[the] [any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.



--------------------------------------------------------------------------------

 
1 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
 

--------------------------------------------------------------------------------

 



1.
Assignor[s]
 
 
2.
Assignee[s]
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]
 
 
3.
Borrower:
HNI Corporation, an Iowa corporation
 
4.
Administrative Agent
Wells Fargo, National Association, as the
Administrative agent under the Credit Agreement
 
5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of September 28, 2011, among
the Borrower, the guarantors from time to time party thereto, the lenders and
other financial institutions from time to time party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent.
6.
Assigned Interest[s]:
 



Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/
Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/
Loans
CUSIP Number
     
$
$
%
       
$
$
%
       
$
$
%
 



[7.
Trade Date"
_______________________________]



Effective Date:   _____________ ___, 20___.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





 
 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 

 
ASSIGNOR[S]
[NAME OF ASSIGNOR]
           
By:
/s/        Name        Title           


 
 

--------------------------------------------------------------------------------

 

 
ASSIGNEE[S]
[NAME OF ASSIGNEE]
           
By:
/s/        Name        Title           


        
 
 

--------------------------------------------------------------------------------

 

[Consented to and] Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By: ______________________________________                                                        
Name:
Title:



 
 

--------------------------------------------------------------------------------

 

[Consented to:]


[NAME OF RELEVANT PARTY]


 
By: _____________________________________
       Name:                                                               
       Title:



 
 

--------------------------------------------------------------------------------

 

ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1.           Representations and Warranties.


1.1           Assignor[s].  [The] [Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the] [the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.


1.2.           Assignee[s].  [The] [Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.6(b), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.6(b) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not

 
 

--------------------------------------------------------------------------------

 

taking action under the Credit Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Documents are required to be performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the]
[the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.







 
 
 
 

